19-23649-rdd   Doc 1629-1    Filed 08/27/20 Entered 08/27/20 16:35:44   Exhibit
                            EXHIBIT A Pg 1 of 212




               Exhibit A
     2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 1 of 211
   19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                           EXHIBIT A Pg 2 of 212



                      THE UNITED STATES DISTRICT COURT
                        DISTRICT OF SOUTH CAROLINA
                            CHARLESTON DIVISION


Michael Masiowski, M.D. on behalf of
himself and all others similarly
situated,

Plaintiff,

AMERISOURCEBERGEN DRUG                         CASE NO.: 2:18-cv-02080-MDL
CORPORATION; CARDINAL HEALTH,                  CLASS ACTION COMPLAINT
INC.; McKESSON CORPORATION;                    JURY TRIAL DEMANDED
PURDUE PHARMA L.P.; PURDUE
PHARMA, INC.; THE PURDUE
FREDERICK COMPANY, INC.; TEVA
PHARMACEUTICAL INDUSTRIES,
LTD.; TEVA PHARMACEUTICALS
USA, INC.; CEPHALON, INC.;
JOHNSON & JOHNSON; JANSSEN
PHARMACEUTICALS, INC.; ORTHOMCNEIL-
JANSSEN PHARMACEUTICALS, INC. n/k/a
JANSSEN PHARMACEUTICALS, INC.;
JANSSEN PHARMACEUTICA INC. n/k/a
JANSSEN PHARMACEUTICALS, INC.;
NORAMCO, INC.; ENDO HEALTH
SOLUTIONS INC.; ENDO
PHARMACEUTICALS, INC.;
ALLERGAN PLC f/k/a ACTAVIS PLS;
WATSON PHARMACEUTICALS, INC.
n/k/a ACTAVIS, INC.; WATSON
LABORATORIES, INC.; ACTAVIS LLC;
ACTAVIS PHARMA, INC. f/k/a
WATSON PHARMA, INC.;
INSYS THERAPEUTICS, INC.
MALLINCKRODT PLC and
MALLINCKRODT LLC.,

Defendants.

__________________________________________/




                                       1
    2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 2 of 211
  19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                          EXHIBIT A Pg 3 of 212




                               CLASS ACTION COMPLAINT
       Plaintiff, Michael Masiowski, M.D., an emergency room physician, on behalf of himself

and all others similarly situated, brings this Complaint against Defendants Purdue Pharma L.P.;

Purdue Pharma, Inc.; The Purdue Frederick Company, Inc.; Teva Pharmaceutical Industries,

LTD.; Teva Pharmaceuticals USA, Inc.; Cephalon, Inc.; Johnson & Johnson; Janssen

Pharmaceuticals, Inc.; Ortho-McNeil-Janssen Pharmaceuticals, Inc. n/k/a Janssen

Pharmaceuticals, Inc.; Janssen Pharmaceutica Inc. n/k/a Janssen Pharmaceuticals, Inc.; Noramco,

Inc.; Endo Health Solutions Inc.; Endo Pharmaceuticals, Inc.; Allergan PLC f/k/a Actavis PLS;

Watson Pharmaceuticals, Inc. n/k/a Actavis, Inc.; Watson Laboratories, Inc.; Actavis, LLC;

Actavis Pharma, Inc. f/k/a Watson Pharma, Inc.; Insys Therapeutics, Inc.; Mallinckrodt plc;

Mallinckrodt LLC; McKesson Corporation; Cardinal Health, Inc.; and AmerisourceBergen Drug

Corporation (collectively "Defendants") and allege as follows:




                              (remainder of page intentionally left blank)

                                               2
      2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 3 of 211
    19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                            EXHIBIT A Pg 4 of 212




                                            TABLE OF CONTENTS
INTRODUCTION .......................................................................................................................... 5
PARTIES ...................................................................................................................................... 17
JURISDICTION AND VENUE ................................................................................................... 28
FACTUAL ALLEGATIONS ....................................................................................................... 30
   I.         THE OPIOID EPIDEMIC ...................................................................................................... 30
   II. THE MANUFACTURER DEFENDANTS’ FALSE, DECEPTIVE AND UNFAIR
   MARKETING OF OPIOIDS ............................................................................................................. 34
   a.     Each Manufacturer Defendant used multiple avenues to disseminate their false and
   deceptive statements about opioids.................................................................................................... 36
   i.         Direct Marketing ...................................................................................................................... 37
   ii.        Indirect marketing .................................................................................................................... 40
              I.CMEs ...................................................................................................................................... 43
              II. Unbranded Advertisement ................................................................................................. 47
              III.KOLs .................................................................................................................................... 52
              IV.TREATMENT GUIDELINES ......................................................................................... 54
              V. FRONT GROUPS .............................................................................................................. 62
   b.     Manufacturer Defendants embarked upon a campaign of false, deceptive and unfair
   assurances grossly overstating the benefits of the opioid drugs. ................................................... 70
   i.         “Improved Function” ............................................................................................................... 76
   ii.        Long-Term Use of Opioids ..................................................................................................... 83
   iii.       “Low risk of Addiction”.......................................................................................................... 86
   iv.        Creating the Phrase “Pseudoaddiction” ................................................................................ 89
   v.         False Instructions about Screening and Abuse Deterrents ................................................. 92
   vi.        False Claims Related to Management of Withdrawal ......................................................... 95
   vii.       False Claims that Increased Dosing Posed no Significant Increased Risks ..................... 98
   c.     Defendants Minimized Adverse Effects of Opioids and Overstated Risks of
   Alternatives ......................................................................................................................................... 102
   d.    The Manufacturer Defendants made materially deceptive statements and fraudulently
   concealed material facts/ their misconduct. .................................................................................... 108



                                                                             3
     2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 4 of 211
   19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                           EXHIBIT A Pg 5 of 212



   III. DEFENDANTS BREACHED THEIR DUTY TO PREVENT UNLAWFUL
   DISTRIBUTION OF OPIOIDS ....................................................................................................... 118
   a.    The Distributor Defendants have a duty under federal law to guard against and report
   unlawful diversion and to report and prevent suspicious orders .................................................. 118
   b.          Distributor Defendants Breached Their Duties .................................................................. 124
   c.   Distributor Defendants Have Sought to Avoid and Have Misrepresented their
   Compliance with Their Legal Duties............................................................................................... 127
   d.    The Manufacturer Defendants Have Unlawfully Failed to Prevent Diversion and
   Monitor, Report and Prevent Suspicious Orders. .......................................................................... 134
   e.          Defendant Insys actively participated in the diversion of opioids. ................................. 140
   IV.         DEFENDANTS CAUSED HARM TO THE NAMED PLAINTIFF AND CLASS .... 147
RICO ALLEGATIONS .............................................................................................................. 152
   I.          The Opioid Diversion Enterprise ......................................................................................... 152
   II.         Conduct of the Opioid Diversion Enterprise ...................................................................... 167
   III.        PATTERN OF RACKETEERING ACTIVITY ................................................................ 173
   a.          The RICO Defendants Engaged in Mail and Wire Fraud. ............................................... 173
   b.     The RICO Defendants Manufactured, Sold and/or Dealt in Controlled Substances and
   Their Crimes Are Punishable as Felonies ....................................................................................... 182
CLASS ALLEGATIONS ........................................................................................................... 188
CAUSES OF ACTION ............................................................................................................... 191
         COUNT I: Racketeer influenced and corrupt organizations act 18 U.S.C. 1961, et seq. .... 192
         COUNT II: RACKETEER INFLUENCED AND CORRUPT ORGANIZATIONS ACT 18
         U.S.C. 1962(d), et seq.......................................................................................................... 197
         COUNT III: NEGLIGENCE ............................................................................................... 202
         COUNT IV: WANTONNESS, RECKLESSNESS, AND GROSS NEGLIGENCE .......... 204
         COUNT V: COMMON LAW FRAUD .............................................................................. 207
PRAYER FOR RELIEF ............................................................................................................. 210




                                                                      4
       2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 5 of 211
     19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                             EXHIBIT A Pg 6 of 212




                                         INTRODUCTION
      1. This case is about one thing: corporate greed. Defendants put their desire for profits

         above the health and well-being of consumers, and emergency room physician health

         care providers at the cost to Plaintiff and the putative class of emergency room

         physicians that he seeks to represent.

      2. Tens of thousands of patients have been treated by emergency room physicians

         because of the “opioid epidemic” throughout the United States.

      3. Plaintiff and the putative class lost millions of dollars each year in providing

         emergency room health care services to patients who were uninsured, were indigent

         (i.e. lacked resources to pay for the services), or otherwise eligible for services through

         programs such as Medicaid. These payments were at below market rates. All of these

         services to be referred to as “Opioid Treatment Services” were necessary for Plaintiff

         and the putative class to provide because of the adverse effects to patients from

         prescription opium painkillers (“opioids”) which are manufactured, marketed,

         promoted, sold, and/or distributed by the Defendants.

      4. Plaintiff and the putative class, in essence, have been forced to provide an inordinate

         amount of emergency room services related to the “opioid epidemic,” either for no

         compensation or for compensation substantially below market rates.

      5. Substance use disorders are a spectrum that range from misuse and abuse of drugs to

         addiction.1   Throughout this Complaint, “addiction” refers to the entire range of




1
    Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013) (“DSM-V”).
                                                    5
      2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 6 of 211
    19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                            EXHIBIT A Pg 7 of 212



       substance abuse disorders. Individuals suffer negative consequences wherever they

       fall on the substance use disorder spectrum.

    6. Defendants knew that opioids were effective treatments for only short-term post-

       surgical and trauma-related pain, and for palliative (end-of-life) care. Yet they also

       knew—and had known for years—that opioids were highly addictive and subject to

       abuse, particularly when used long- term for chronic non-cancer pain (pain lasting

       three months or longer, hereinafter referred to as “chronic pain”), and should there not

       be used except as a last-resort.

    7. Defendants knew that, barring exceptional circumstances, opioids were too addictive

       and too debilitating for long-term use for chronic non-cancer pain lasting three months

       or longer.

    8. Defendants further knew—and had known for years—that with prolonged use,

       the effectiveness of opioids wanes, requiring increases in doses and markedly

       increasing the risk of known significant side effects and addiction.2,3

    9. Defendants also knew that controlled studies on the safety and efficacy of opioids were

       limited to short-term use (not longer than 90 days), and in managed settings (e.g.,

       hospitals), where the risk of addiction and other adverse outcomes was much less

       significant.




2
  See, e.g., Russell K. Portenoy, Opioid Therapy for Chronic Nonmalignant Pain: Current Status,
1 Progress in Pain Res. & Mgmt. 247 (1994).
3
  The authoritative Diagnostic and Statistical Manual of Mental Disorders, (5th ed. 2013)
(“DSM-V”) “substance use disorders” are a spectrum that ranges from misuse and abuse of
drugs to addiction. Patients suffer negative consequences wherever they fall on the
substance use disorder continuum. Throughout this Complaint, “addiction” refers to this range
of substance use disorders..
                                                 6
      2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 7 of 211
    19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                            EXHIBIT A Pg 8 of 212



    10. Indeed, the U.S. Food and Drug Administration (“FDA”) has expressly recognized

       that there have been no long-term studies demonstrating the safety and efficacy of

       opioids for long-term use.4

    11. Prescription opioids, which include well-known brand-name drugs like OxyContin

       and Percocet, and generics like oxycodone and hydrocodone; are narcotics. They are

       derived from or possess properties similar to opium and heroin, which is why they are

       regulated as controlled substances.5     Like heroin, prescription opioids work by

       binding to receptors on the spinal cord and in the brain, dampening the perception of

       pain. Opioids also can create a euphoric high, which can make them addictive. At

       certain doses, opioids can slow the user’s breathing, causing respiratory depression

       and death.

    12. Defendants’ success in extending the market for opioids to new patients and chronic

       conditions has created an abundance of drugs available for criminal use and

       fueled a new wave of addiction, abuse, and injury. Defendants’ scheme supplies

       both ends of the secondary market for opioids—producing both the inventory of

       narcotics to sell and the addicts to buy them. One researcher who has closely studied




4
  Letter from Janet Woodcock, M.D., Dir., Ctr. for Drug Eval. & Res., to Andrew Kolodny,
M.D., Pres. Physicians for Responsible Opioid Prescribing, Re Docket No. FDA-2012-P-0818
(Sept. 10, 2013).
5
  Since passage of the Controlled Substances Act (“CSA”) in 1970, opioids have been
regulated as controlled substances. As controlled substances, they are categorized in five
schedules, ranked in order of their potential for abuse, with Schedule I being the most dangerous.
The CSA imposes a hierarchy of restrictions on prescribing and dispensing drugs based on their
medicinal value, likelihood of addiction or abuse, and safety. Opioids generally had been
categorized as Schedule II or Schedule III drugs. Schedule II drugs have a high potential for
abuse, have a currently accepted medical use, and may lead to severe psychological or physical
dependence. Schedule III drugs are deemed to have a lower potential for abuse, but their abuse
still may lead to moderate or low physical dependence or high psychological dependence.
                                                7
      2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 8 of 211
    19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                            EXHIBIT A Pg 9 of 212



       the public health consequences of opioids has found, not surprisingly, that a

       “substantial increase in the nonmedical use of opioids is a predictable adverse

       effect of substantial increases in the extent of prescriptive use.”6        It has been

       estimated that the majority of the opioids that are abused come, directly or indirectly,

       through doctors’ prescriptions.


    13. A significant black market in prescription opioids also has arisen, not only creating

       and supplying additional addicts, but fueling other criminal activities.


    14. In addition, because heroin is cheaper than prescription painkillers, many prescription

       opioid addicts migrate to heroin. Self-reported heroin use nearly doubled between

       2007 and 2012, from 373,000 to 669,000 individuals. In 2010, more than 3,000

       people in the U.S. died from heroin overdoses, also nearly double the rate in 2006.

       Nearly 80% of those who used heroin in the past year had previously abused

       prescription opioids. Patients become addicted to opioids and then move on to heroin

       because these prescription drugs are roughly four times more expensive than heroin

       on the street. In the words of one federal DEA official, “Who would have ever thought

       in this country it would be cheaper to buy heroin than pills . . . [t]hat is the reality

       we’re facing.”7

    15. According to addiction programs, a typical course sees addicts requesting more and

       more opioids from their doctors, who eventually cut them off. Many addicts then


6
  G. Caleb Alexander et al., Rethinking Opioid Prescribing to Protect Patient Safety and Public
Health, 308(18) JAMA 1865 (2012).
7
  Matt Pearce & Tina Susman, Philip Seymour Hoffman’s death calls attention to rise in heroin
use, L.A. Times, Feb. 3, 2014, http://articles.latimes.com/2014/feb/03/nation/la-na-heroin-surge-
20140204 (accessed July 17, 2018).
                                                 8
  2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 9 of 211
19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                       EXHIBIT A Pg 10 of 212



   doctor-shop for additional prescriptions, and when that source runs out, turn to the

   streets to buy opioids illicitly. A significant number become heroin addicts. Addiction

   treatment programs, whose patient populations vary, reported rates of patients

   who had switched from prescription opioids to heroin ranging from half to 95%.

   Those addicts who do reach treatment centers often do so when their health, jobs,

   families and relationships reach the breaking point, or after turning to criminal

   activity such as prostitution and theft to sustain their addiction. Unfortunately,

   few are successful in getting and staying clean; repeated relapse is common.

16. In order to expand the market for opioids and realize blockbuster profits, Defendants,

   through the use of unfair and deceptive practices, created a sea of change in the

   medical and public perception that the use of opioids not just safe and effective for

   acute and palliative care, but also for long periods to treat more common aches and

   pains, like lower back pain, arthritis, and headaches.

17. Defendants, through a sophisticated, highly deceptive and unfair marketing campaign

   that began in the late 1990s, deepened around 2006, and continues to the present, set

   out to, and did, reverse the popular and medical understanding of opioids. Chronic

   opioid therapy—the prescribing of opioids to treat chronic pain long-term—is now

   commonplace.

18. To accomplish this reversal, Defendants spent hundreds of millions of dollars:

       a. developing and disseminating seemingly truthful scientific and educational

           materials and advertising that misrepresented the risks, benefits, and

           superiority of opioids long-term use to treat chronic pain;




                                             9
 2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 10 of 211
19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                       EXHIBIT A Pg 11 of 212



      b. deploying sales representatives who visited doctors and other prescribers

          and delivered misleading messages about the use of opioids;

      c. recruiting prescribing physicians as paid speakers as a means to secure those

          physicians’ future “brand loyalty” and extend their reach to all physicians;

      d. funding, assisting, encouraging, and directing certain doctors, known as “key

          opinion leaders” (“KOLs”), not only to deliver scripted talks, but also to draft

          misleading studies, present continuing medical education programs (“CMEs”)

          that were deceptive and lacked balance, and serve on the boards and

          committees of professional societies and patient advocacy groups that

          delivered messages and developed guidelines supporting chronic opioid

          therapy; and

      e. funding, assisting, directing, and encouraging seemingly neutral and

          credible professional societies and patient advocacy groups (referred to

          hereinafter as “Front Groups”) that developed educational materials and

          treatment guidelines that were then distributed by Defendants, which urged

          doctors to prescribe, and patients to use, opioids long-term to treat chronic

          pain.

19. These efforts, executed, developed, supported, and directed by Defendants, were

   designed not to present a fair view of how and when opioids could be safely and

   effectively used, but rather to convince doctors, patients, and others that the benefits

   of using opioids to treat chronic pain outweighed the risks and that opioids could be

   used safely by most patients. Defendants and the third parties whom they recruited

   and supported, all profited handsomely through their dissemination of the deceptive



                                            10
 2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 11 of 211
19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                       EXHIBIT A Pg 12 of 212



   information. KOLs and Front Groups saw their stature in the medical community

   elevated dramatically due to Defendants’ funding, and Defendants saw an equally

   dramatic rise in their revenues.

20. Working individually, with, and through these Front Groups and KOLs, Defendants

   pioneered a new and far broader market for their potent and highly addictive drugs—

   the chronic pain market. Defendants persuaded doctors, patients, and others that what

   they had long understood—that opioids are addictive drugs and unsafe in most

   circumstances for long-term use—was untrue, and to the contrary, that the

   compassionate treatment of pain required opioids. Ignoring the limitations and

   cautions in their own drugs’ labels, Defendants:

      a. overstated the benefits of chronic opioid therapy, promised improvement in

          patients’ function and quality of life, and failed to disclose the lack of

          evidence supporting long-term use;

      b. trivialized or obscured their serious risks and adverse outcomes, including the

          risk of addiction, overdose, and death;

      c. overstated their superiority compared with other treatments, such as other

          non-opioid analgesics, physical therapy, and other alternatives;

      d. mischaracterized the difficulty of withdrawal from opioids and the prevalence

          of withdrawal symptoms. There was, and is, no competent or reliable scientific

          evidence to support Defendants’ marketing claims, and there was, and is, a

          wealth of competent and reliable scientific evidence that these claims are

          simply false; and




                                           11
     2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 12 of 211
    19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                           EXHIBIT A Pg 13 of 212



           e. deceptively and unfairly marketed the drugs for indications and benefits that

               were outside of the drugs’ labels and not supported by substantial evidence.

    21. Even Defendants’ KOLs initially were very cautious about whether opioids were

       appropriate to treat chronic pain. Some of these same KOLs have since recanted

       their pro-opioid marketing messages and acknowledged that Defendants’ marketing

       went too far. Yet despite the voices of renowned pain specialists, researchers, and

       physicians who have sounded the alarm on the overprescribing of opioids to treat

       chronic pain, Defendants continue to disseminate their misleading and unfair

       marketing claims to this day.

    22. Defendants’ efforts were wildly successful in expanding opioid abuse. The United

       States is now awash in opioids. In 2012, health care providers wrote 259 million

       prescriptions for opioid painkillers—enough to medicate every adult in America

       around the clock for a month. Twenty percent of all doctors’ visits in 2010 resulted in

       the prescription of an opioid, nearly double the rate in 2000. Opioids—once a niche

       drug—are now the most prescribed class of drugs—more than blood pressure,

       cholesterol, or anxiety drugs. While Americans represent only 4.6% of the world’s

       population, they consume 80% of the opioids supplied around the world and 99% of

       the global hydrocodone supply.

    23. Together, opioids generated $8 billion in revenue for drug companies in 2012. Of that

       amount, $3.1 billion went to Purdue for its OxyContin sales. By 2015, sales of opioids

       grew further to approximately $9.6 billion.8



8
 D. Crow, Drugmakers hooked on $10bn opioid habit, Financial Times (August 10, 2016)
available at https://www.ft.com/content/f6e989a8-5dac-11e6-bb77-a121aa8abd95 (accessed July
17, 2018).
                                               12
     2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 13 of 211
    19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                           EXHIBIT A Pg 14 of 212



    24. It was Defendants’ false marketing—and not any medical breakthrough—

       that rationalized prescribing opioids for chronic pain and opened the floodgates of

       opioid use and abuse. The result has been catastrophic.

    25. Indeed, the National Institutes of Health (“NIH”) not only recognizes the opioid abuse

       problem, but also identifies Defendants’ “aggressive marketing” as a major cause:

       “Several factors are likely to have contributed to the severity of the current

       prescription drug abuse problem. They include drastic increases in the number of

       prescriptions written and dispensed, greater social acceptability for using medications

       for different purposes, and aggressive marketing by pharmaceutical companies.”9

    26. There is a direct correlation between the sales of opioids and deaths and

       hospitalizations caused by opioids:10

    27. According to the U.S. Centers for Disease Control and Prevention (“CDC”), the nation

       has been swept up in an opioid-induced “public health epidemic.”11 According to the

       CDC, prescription opioid use contributed to 16,651 overdose deaths nationally in

       2010; 16,917 in 2011; and 16,007 in 2012. One Defendant’s own 2010 internal data

       shows that it knew that the use of prescription opioids gave rise to 40% of drug-related

       emergency department visits in 2010 and 40% of drug poisoning deaths in 2008, and




9
  America’s Addiction to Opioids: Heroin and Prescription Drug Abuse.
Available at http://www.drugabuse.gov/about-nida/legislative-activities/testimony-to-
congress/2015/americas-addiction-to-opioids-heroin-prescription-drug-abuse#_ftn2 (accessed
July 12, 2018) (emphasis added).
10
   The Prescription Opioid and Heroin Crisis: A Public Health Approach to an Epidemic of
Addiction, Annu. Rev. Public Health 2015, accessed at
http://www.annualreviews.org/doi/pdf/10.1146/annurev-publhealth-031914-122957 (accessed
July 12, 2018)
11
   CDC, Examining the Growing Problems of Prescription Drug and Heroin Abuse (Apr. 29,
2014), http://www.cdc.gov/washington/testimony/2014/t20140429.htm (accessed July 12, 2018)
                                                13
      2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 14 of 211
     19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                            EXHIBIT A Pg 15 of 212



        that the trend of opioid poisonings was increasing from 1999-2008. For every death,

        more than 30 individuals are treated in emergency rooms.

     28. According to the CDC, more than 12 million Americans age 12 or older have used

        prescription painkillers without a prescription in 2010, 12 and adolescents are abusing

        opioids in alarming numbers.

     29. Opioid abuse has not displaced heroin, but rather triggered a resurgence in its

        use, imposing additional burdens on the County and local agencies that address heroin

        use and addiction. According to the CDC, the percentage of heroin users who also use

        opioid pain relievers rose from 20.7% in 2002-2004 to 45.2% in 2011-2013. Heroin

        produces a very similar high to prescription opioids, but is often cheaper. While a

        single opioid pill may cost $10-$15 on the street, users can obtain a bag of heroin, with

        multiple highs, for the same price. It is hard to imagine the powerful pull that would

        cause a law-abiding, middle-aged person who started on prescription opioids for a

        back injury to turn to buying, snorting, or injecting heroin, but that is the dark side of

        opioid abuse and addiction.

     30. As a direct result of the opioid and eventual heroin epidemic more than 17,000

        Americans died from prescription opioids in 2015 and the number continues to

        steadily grow.13

     31. Statistics from the CDC found that in 2015, opioids were responsible for over 33,000

        deaths nationwide.14



12
   CDC, Prescription Painkiller Overdoses in the US (Nov. 2011),
https://www.cdc.gov/vitalsigns/painkilleroverdoses/ (accessed July 12, 2018).
13
   https://www.bloomberg.com/news/articles/2017-06-28/life-after-opioids-drugmakers-
scramble-to-concoct-alternatives (accessed July 12, 2018)
14
   Executive Order       2017-146     (2017). Available at http://www.flgov.com/wp-
                                                  14
   2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 15 of 211
  19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                         EXHIBIT A Pg 16 of 212



   32. Defendants’ actions are not permitted or excused by the fact that their labels (with the

       exception of Cephalon’s labels for Fentora and Actiq) may have allowed, or did not

       exclude, the use of opioids for chronic non-cancer pain. The FDA’s approval did

       not give Defendants license to misrepresent the risks, benefits, or superiority of

       opioids.   Indeed, what makes Defendants’ efforts particularly nefarious—and

       dangerous—is that, unlike other prescription drugs marketed unlawfully in the past,

       opioids are highly addictive controlled substances. Defendants deceptively and

       unfairly engaged a patient base that—physically and psychologically—could not turn

       away from their drugs, many of whom were not helped by the drugs or were

       profoundly damaged by them.

   33. Nor is Defendants’ causal role broken by the involvement of doctors.

       Defendants’ marketing efforts were both ubiquitous and highly persuasive; their

       deceptive messages tainted virtually every source doctors could rely on for

       information and prevented them from making informed treatment decisions.

       Defendants targeted not only pain specialists, but also primary care physicians (PCPs),

       nurse practitioners, physician assistants, and other non-pain specialists who were even

       less likely to be able to assess the companies’ misleading statements. Defendants were

       also able to callously manipulate what doctors wanted to believe—namely, that

       opioids represented a means of relieving their patients’ suffering and of practicing

       medicine more compassionately.




content/uploads/orders/2017/EO_17-146.pdf (accessed July 12, 2018).       See also, Executive
Orders 2017-177 and 2017-230 (2017).
                                                15
      2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 16 of 211
     19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                            EXHIBIT A Pg 17 of 212



     34. The National Institutes of Health (“NIH”) not only recognizes the opioid abuse

        problem, but also identifies Defendants’ “aggressive marketing” as a major cause:

        “Several factors are likely to have contributed to the severity of the current

        prescription drug abuse problem. They include drastic increases in the number of

        prescriptions written and dispensed, greater social acceptability for using medications

        for different purposes, and aggressive marketing by pharmaceutical companies.”15

        As shown below, the “drastic increases in the number of prescriptions written and

        dispensed” and the “greater social acceptability for using medications for different

        purposes “ are not really independent causative factors but are in fact the direct result

        of “the aggressive marketing by pharmaceutical companies.”

     35. The rising numbers of persons addicted to opioids have led to an increase in health

        care services that Plaintiff and the putative class he seeks to represent must provide

        for no compensation or below-market rate compensation. Specifically Plaintiff, and

        the putative class he seeks to represent must deal with the consequences of a major

        increase in issues such as drug abuse, diversion,16 and crimes related to obtaining

        opioid medications. Plaintiff and the putative class he seeks to represent have been

        severely and negatively impacted due to the fraudulent misrepresentations and

        omissions by Defendants regarding the use and risk related to opioids. In fact, upon

        information and belief, Defendants have been and continue to be aware of the high

        levels of diversion of their product.



15
   America’s Addiction to Opioids: Heroin and Prescription Drug Abuse. Available
at http://www.drugabuse.gov/about-nida/legislative-activities/testimony-to-
congress/2018/americas-addiction-to-opioids-heroin-prescription-drug-abuse (accessed July 12,
2018) (emphasis added).
16
   The CDC defines using or obtaining opioids illegally as “diversion.”
                                                 16
 2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 17 of 211
19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                       EXHIBIT A Pg 18 of 212



36. As a direct and foreseeable consequence of Defendants’ wrongful conduct, Plaintiff

   and the putative class he seeks to represent have been required to provide millions of

   dollars of services for no compensation or substantially reduced compensation at

   below market rates. Plaintiff has incurred and continues to incur costs related to opioid

   addiction and abuse, including, but not limited to, substantial loss of appropriate

   compensation for increased emergency and medical care services and lost productivity

   costs. Defendants’ misrepresentations regarding the safety and efficacy of long-term

   opioid use proximately caused injury to Plaintiff and the class that he seeks to

   represent.

37. In sum, Plaintiff and the putative class that he seeks to represent have experienced

   economic costs directly related to the opioid epidemic, including substantial loss of

   income for having to provide emergency room medical services for either no

   compensation or payment substantially below market rates.

                                   PARTIES
38. Plaintiff, Michael Masiowski, M.D. is an emergency room physician who

   independently practiced in Charleston County in South Carolina as early as April of

   2000.

                             Manufacturer Defendants

39. The Manufacturer Defendants are defined below. At all relevant times, the Manufacturer

   Defendants have packaged, distributed, supplied, sold, placed into the stream of

   commerce, labeled, described, marketed, advertised, promoted and purported to warn or

   purported to inform prescribers and users regarding the benefits and risks associated with

   the use of the prescription opioid drugs. The Manufacturer Defendants, at all times, have




                                            17
      2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 18 of 211
     19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                            EXHIBIT A Pg 19 of 212



        manufactured and sold prescription opioids without fulfilling their legal duty prevent

        diversion and report suspicious orders.

     40. PURDUE PHARMA L.P. is a limited partnership organized under the laws of Delaware.

        PURDUE PHARMA INC. is a New York corporation with its principal place of business

        in Stamford, Connecticut, and THE PURDUE FREDERICK COMPANY is a Delaware

        corporation with its principal place of business in Stamford, Connecticut (collectively,

        "Purdue").

     41. Purdue manufactures, promotes, sells, and distributes opioids in the United States and

        South Carolina, including the following:

                     a.     OxyContin (oxycodone hydrochloride extended release) is a

                             Schedule II opioid agonist17 tablet first approved in 1995 and

                             indicated for the “management of pain       severe   enough     to

                             require daily, around-the-clock, long-term opioid treatment

                             and for which alternative treatment options are inadequate.” Prior

                             to April   2014,18        OxyContin   was   indicated    for   the

                             “management of moderate to severe pain when a continuous,



17
   An opioid agonist is a drug that activates certain opioid receptors in the brain. An antagonist,
by contrast, blocks the receptor and can also be used in pain relief or to counter the effect of an
opioid overdose.
18
   The labels for OxyContin and other long-acting opioids were amended in response to a 2012
citizens’ petition by doctors. The changes were intended to clarify the existing obligation
to “make an individualized assessment of patient needs.” The petitioners also successfully
urged that the revised labels heighten the requirements for boxed label warnings related to
addiction, abuse, and misuse by changing “Monitor for signs of misuse, abuse, and addiction” to
“[Drug name] exposes users to risks of addiction, abuse, and misuse, which can lead to overdose
and death.” Letter from Bob Rappaport, Dir. Ctr. for Drug Evaluations & Res., Labeling
Supplement and PMR [Post-Marketing Research] Required (Sept. 10, 2013),
http://www.fda.gov/downloads/Drugs/DrugSafety/InformationbyDrugClass/UCM367697.pdf
(accessed July 12, 2018).
                                                  18
 2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 19 of 211
19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                       EXHIBIT A Pg 20 of 212



                   around-the- clock opioid analgesic is needed for an extended

                   period of time.”

             b.    MS Contin (morphine sulfate extended release) is a Schedule II

                   opioid agonist tablet first approved in 1987 and indicated for the

                   “management of pain severe enough to require daily, around-the-

                   clock, long-term opioid treatment and for which alternative

                   treatment options are inadequate.”     Prior to April 2014, MS

                   Contin was indicated for the “management of moderate to severe

                   pain when a continuous, around-the-clock opioid analgesic is

                   needed for an extended period of time.”

             c.    Dilaudid (hydromorphone hydrochloride) is a Schedule II opioid

                   agonist first approved in 1984 (injection) and 1992 (oral solution

                   and tablet) and indicated for the “management of pain in patients

                   where an opioid analgesic is appropriate.”

             d.    Dilaudid-HP (hydromorphone hydrochloride) is a Schedule II

                   opioid agonist injection first approved in 1984 and indicated

                   for the “relief of moderate-to- severe pain in opioid-tolerant

                   patients who require larger than usual doses of opioids to provide

                   adequate pain relief.”

             e.    Butrans (buprenorphine) is a Schedule III opioid partial

                   agonist transdermal patch first approved in 2010 and indicated

                   for the “management of pain severe enough to require daily,

                   around- the-clock, long-term opioid treatment and for which



                                       19
 2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 20 of 211
19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                       EXHIBIT A Pg 21 of 212



                        alternative treatment options are inadequate.” Prior to April 2014,

                        Butrans was indicated for the “management of moderate to

                        severe     pain    when        a continuous, around-the-clock opioid

                        analgesic is needed for an extended period of time.”

                f.      Hysingla ER (hydrocodone bitrate) is a Schedule II opioid agonist

                        tablet first approved in 2014 and indicated for the management of

                        pain severe enough to require daily, around-the-clock, long-term

                        opioid treatment and for which alternative treatment options are

                        inadequate.

                g.      Targiniq      ER   (oxycodone         hydrochloride   and   naloxone

                        hydrochloride)      is        a Schedule II combination product of

                        oxycodone, an opioid agonist, and naloxone, an opioid antagonist,

                        first approved in 2014 and indicated for the management of pain

                        severe enough to require daily, around- the-clock, long-term

                        opioid treatment and for which alternative treatment options are

                        inadequate.

42. OxyContin is Purdue's best-selling opioid. Since 2009, Purdue's annual nationwide sales

   of OxyContin have fluctuated between $2.47 billion and $2.99 billion, up four-fold from

   its 2006 sales of $800 million. OxyContin constitutes roughly 30% of the entire market

   for analgesic drugs (painkillers).

43. CEPHALON, INC. is a Delaware corporation with its principal place of business in

   Frazer, Pennsylvania.




                                                 20
      2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 21 of 211
     19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                            EXHIBIT A Pg 22 of 212



     44. TEVA PHARMACEUTICAL INDUSTRIES, LTD. ("Teva Ltd.") is an Israeli

        corporation with its principal place of business in Petach Tikva, Israel. In 2011, Teva Ltd.

        acquired Cephalon, Inc. TEVA PHARMACEUTICALS USA, INC. ("Teva USA") is a

        Delaware corporation which is a wholly owned subsidiary of Teva Ltd. In Pennsylvania.

        Teva USA acquired Cephalon in October of 2011.

     45. Cephalon has been in the business of manufacturing, selling, and distributing the

        following opioids, in the United States and South Carolina:

            a. Actiq (fentanyl citrate) is a Schedule II opioid agonist lozenge (lollipop)

                first approved in 1998 and indicated for the “management of breakthrough

                cancer pain in patients 16 years of age and older who are already receiving and

                who are tolerant to opioid therapy for their underlying persistent cancer pain.”

            b. Fentora (fentanyl citrate) is a Schedule II opioid agonist buccal tablet (similar

                to plugs of smokeless tobacco) first approved in 2006 and indicated for

                the “management of breakthrough pain in cancer patients 18 years of age and

                older who are already receiving and who are tolerant to around-the-clock

                opioid therapy for their underlying persistent cancer pain.”

     46. In 2008, Cephalon pled guilty to a criminal violation of the Federal Food, Drug and

        Cosmetic Act for its misleading promotion of Actiq and two other drugs, and agreed to

        pay $425 million.19




19
   Press Release, u.s. Dep't of Justice, Biopharmaceutical Company. Cephalon, to Pay $425
Million & Enter Plea to Resolve Allegations of Off-Label Marketing (Sept. 29, 2008),
https://www.justice.gov/archive/opa/pr/2008/September/08-civ-860.html (last accessed Jul. 12,
2018).
                                                 21
      2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 22 of 211
     19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                            EXHIBIT A Pg 23 of 212



     47. Teva Ltd., Teva USA, and Cephalon, Inc. work together closely to market and sell

        Cephalon products in the United States. Teva Ltd. conducts all sales and marketing

        activities for Cephalon in the United States through Teva USA and has done so since its

        October of 2011 acquisition of Cephal on. Teva Ltd. and Teva USA hold out Actiq and

        Fentora as Teva products to the public. Teva USA sells all former Cephalon branded

        products through its "specialty medicines" division. The FDA-approved prescribing

        information and medication guide, which is distributed with Cephalon opioids, discloses

        that the guide was submitted by Teva USA, and directs physicians to contact Teva USA

        to report adverse events.

     48. All of Cephalon's promotional websites, including those for Actiq and Fentora, display

        Teva Ltd.'s logo.20 Teva Ltd.'s financial reports list Cephalon's and Teva USA's sales as

        its own, and its year-end report for 2012 - the year immediately following the Cephalon

        acquisition- attributed a 22% increase in its specialty medicine sales to ''the inclusion of a

        full year of Cephalon's specialty sales," including inter alia sales of Fentora®.21 Through

        interrelated operations like these, Teva Ltd. operates in the United States through its

        subsidiaries Cephalon and Teva USA. The United States is the largest of Teva Ltd.'s

        global markets, representing 53% of its global revenue in 2015, and, were it not for the

        existence of Teva USA and Cephalon, Inc., Teva Ltd. would conduct those companies'

        business in the United States itself. Upon information and belief, Teva Ltd. directs the

        business practices of Cephalon and Teva USA, and their profits inure to the benefit of




20
   E.g., ACTIQ, http://www.actiq.com/ (displaying logo at bottom-left) (accessed July 12, 2018).
21
   Teva Ltd., Annual Report (Form 20-F) 62 (Feb. 12, 2013),
http://annualreports.com/HostedData/AnnualReportArchive/t/NASDAQ_TEVA_2012.pdf
(accessed July 13, 2018)
                                                  22
 2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 23 of 211
19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                       EXHIBIT A Pg 24 of 212



   Teva Ltd. as controlling shareholder. Teva Pharmaceutical Industries, Ltd., Teva

   Pharmaceuticals USA, Inc., and Cephalon, Inc. are referred to as "Cephalon."

49. JANSSEN PHARMACEUTICALS, INC. is a Pennsylvania corporation with its principal

   place of business in Titusville, New Jersey, and is a wholly owned subsidiary of

   JOHNSON & JOHNSON (J&J), a New Jersey corporation with its principal place of

   business in New Brunswick, New Jersey. NORAMCO, INC. ("Noramco") is a Delaware

   company headquartered in Wilmington, Delaware and was a wholly owned subsidiary of

   J&J until July of 2016. ORTHO-MCNEIL-JANSSEN PHARMACEUTICALS, INC.,

   now known as JANSSEN PHARMACEUTICALS, INC., is a Pennsylvania corporation

   with its principal place of business in Titusville, New Jersey. JANSSEN

   PHARMACEUTICA INC., now known as JANSSEN PHARMACEUTICALS, INC., is

   a Pennsylvania corporation with its principal place of business in Titusville, New Jersey.

   J&J is the only company that owns more than 10% of Janssen Pharmaceuticals' stock,

   and corresponds with the FDA regarding Janssen's products. Upon information and

   belief, J&J controls the sale and development of Janssen Pharmaceuticals' drugs and

   Janssen's profits inure to J&J's benefit. Janssen Pharmaceuticals, Inc., Ortho-McNeil-

   Janssen Pharmaceuticals, Inc., Janssen Pharmaceutica, Inc., Noramco, and J&J are

   referred to as "Janssen."

50. Janssen manufactures, promotes, sells, and distributes drugs in the United States,

   including the opioid Duragesic (fentanyl). Before 2009, Duragesic accounted for at least

   $1 billion in annual sales.

51. Until January 2015, Janssen developed, marketed, and sold the following opioids in the

   United States and South Carolina:



                                            23
 2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 24 of 211
19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                       EXHIBIT A Pg 25 of 212



       a. Nucynta ER (tapentadol extended release) is a Schedule II opioid agonist tablet

           first approved in 2011 and indicated for the “management of pain severe

           enough to require daily, around-the-clock, long-term opioid treatment and

           for which alternative treatment options are inadequate.” Prior to April 2014,

           Nucynta ER was indicated for the “management of moderate to severe chronic

           pain in adults [and] neuropathic pain associated with diabetic peripheral

           neuropathy (DPN) in adults.” The DPN indication was added in August 2012.

       b. Nucynta (tapentadol) is a Schedule II opioid agonist tablet and oral solution

           first approved in 2008 and indicated for the “relief of moderate to severe acute

           pain in patients 18 years of age or older.”

52. Together, Nucynta and Nucynta ER accounted for $172 million in sales in 2014.

53. ENDO HEALTH SOLUTIONS INC. is a Delaware corporation with its principal place

   of business in Malvern, Pennsylvania. ENDO PHARMACEUTICALS INC. is a wholly

   owned subsidiary of Endo Health Solutions Inc. and is a Delaware corporation with its

   principal place of business in Malvern, Pennsylvania. Endo Health Solutions, Inc. and

   Endo Pharmaceuticals Inc. are referred to as "Endo."

54. Endo develops, markets, and sells prescription drugs, including the opioids in the United

   States and South Carolina including:

       a. Opana ER (oxymorphone hydrochloride extended release) is a Schedule II

           opioid agonist tablet first approved in 2006 and indicated for the “management of

           pain severe enough to require daily, around-the-clock, long-term opioid

           treatment and for which alternative treatment options are inadequate.” Prior to

           April 2014, Opana ER was indicated for the “relief of moderate to severe pain in



                                            24
      2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 25 of 211
     19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                            EXHIBIT A Pg 26 of 212



                patients requiring continuous, around-the-clock opioid treatment for an

                extended period of time.” On June 8, 2017, the FDA requested that Endo

                Pharmaceuticals remove its opioid medication, reformulated Opana ER

                (oxymorphone hydrochloride), from the market.22

            b. Opana (oxymorphone hydrochloride) is a Schedule II opioid agonist tablet first

                approved in 2006 and indicated for the “relief of moderate to severe acute pain

                where the use of an opioid is appropriate.”

            c. Percodan (oxycodone hydrochloride and aspirin) is a Schedule II opioid agonist

                tablet first approved in 1950 and first marketed by Endo in 2004 and indicated for

                the “management of moderate to moderately severe pain.”

            d. Percocet (oxycodone hydrochloride and acetaminophen) is a Schedule II opioid

                agonist tablet first approved in 1999 and first marketed by Endo in 2006 and

                indicated for the “relief of moderate to moderately severe pain.”23

     55. Opioids made up roughly $403 million of Endo's overall revenues of $3 billion in 2012.

        Opana ER yielded $1.15 billion in revenue from 2010 and 2013, and it accounted for

        10% of Endo's total revenue in 2012. Endo also manufactures and sells generic opioids

        such as oxycodone, oxymorphone, hydromorphone, and hydrocodone products in the

        United States, by itself and through its subsidiary, Qualitest Pharmaceuticals, Inc.




22
   FDA       Requests      Removal       of     Opana      ER      for   Risks     Related     to
Abuse. https://www.fda.gov/NewsEvents/Newsroom/PressAnnouncements/ucm562401.htm (last
accessed July 12, 2018).
23
   In addition, Endo marketed Zydone (hydrocodone bitartrate and acetaminophen), a Schedule
III opioid agonist tablet indicated for the “relief of moderate to moderately severe pain,” from
1998 through 2013. The FDA’s website indicates this product is currently discontinued, but it
appears on Endo’s own website.
                                                 25
 2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 26 of 211
19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                       EXHIBIT A Pg 27 of 212



56. ALLERGAN PLC is a public limited company incorporated in Ireland with its principal

   place of business in Dublin, Ireland. ACTA VIS PLC acquired ALLERGAN PLC in

   March 2015, and the combined company changed its name to ALLERGAN PLC in

   January 2013. Before that, WATSON PHARMACEUTICALS, INC. acquired

   ACTAVIS, INC. in October 2012, and the combined company changed its name to

   Actavis, Inc. as of January 2013 and then ACTAVIS PLC in October 2013. WATSON

   LABORATORIES, INC. is a Nevada corporation with its principal place of business in

   Corona, California, and is a wholly-owned subsidiary of ALLERGAN PLC (f/k/a

   Actavis, Inc., f/k/a Watson Pharmaceuticals, Inc.). ACTAVIS PHARMA, INC. (f/k/a

   Actavis, Inc.) is a Delaware corporation with its principal place of business in New Jersey

   and was formerly known as WATSON PHARMA, INC. ACTAVIS LLC is a Delaware

   limited liability company with its principal place of business in Parsippany, New Jersey.

   Each of these defendants is owned by ALLERGAN PLC, which uses them to market and

   sell its drugs in the United States. Upon information and belief, ALLERGAN PLC

   exercises control over these marketing and sales efforts and profits from the sale of

   Allergan/ Actavis products ultimately inure to its benefit. ALLERGAN PLC, ACTAVIS

   PLC, ACTAVIS, Inc., Actavis LLC, Actavis Pharma, Inc., Watson Pharmaceuticals, Inc.,

   Watson Pharma, Inc., and Watson Laboratories, Inc. are referred to as "Actavis."

57. Actavis manufactures, promotes, sells, and distributes opioids, including the branded

   drugs Kadian and Norco, a generic version of Kadian, and generic versions of Duragesic

   and Opana, in the United States and South Carolina. Actavis acquired the rights to

   Kadian from King Pharmaceuticals, Inc. on December 30, 2008, and began marketing

   Kadian in 2009.



                                            26
 2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 27 of 211
19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                       EXHIBIT A Pg 28 of 212



58. Insys Therapeutics, Inc. (“Insys”) is a Delaware corporation with its principal place of

   business in Chandler, Arizona.


59. Insys develops, markets, and sells prescription drugs, including Subsys, a sublingual

   spray of fentanyl, throughout the United States including Charleston County, South

   Carolina.

60. MALLINCKRODT, PLC is an Irish public limited company headquartered in Staines-

   upon-Tharnes, United Kingdom, with its U.S. headquarters in St. Louis, Missouri.

   MALLINCKRODT, LLC is a limited liability company organized and existing under the

   laws of the State of Delaware. Mallinckrodt, plc and Mallinckrodt, LLC are referred to as

   "Mallinckrodt."

61. Mallinckrodt manufactures, markets, and sells drugs in the United States and South

   Carolina including generic oxycodone, of which it is one of the largest manufacturers. In

   July of 2017 Mallinckrodt agreed to pay $35 million to settle allegations brought by the

   Department of Justice that it failed to detect and notify the DEA of suspicious orders of

   controlled substances.

                                 Distributor Defendants

62. The Distributor Defendants also are defined below. At all relevant times, the Distributor

   Defendants have distributed, supplied, sold, and placed into the stream of commerce the

   prescription opioids, without fulfilling the fundamental duty of wholesale drug

   distributors to detect and warn of diversion of dangerous drugs for non-medical purposes.

   The Distributor Defendants universally failed to comply with federal law. Plaintiff

   alleges the unlawful conduct by the Distributor Defendants is responsible for the volume

   of prescription opioids plaguing the United States.

                                            27
 2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 28 of 211
19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                       EXHIBIT A Pg 29 of 212



63. McKESSON CORPORATION ("McKesson") is a Delaware corporation, with its

   principal place of business located in San Francisco, California. McKesson distributes

   pharmaceuticals to retail pharmacies and institutional providers in all 50 states including

   South Carolina.

64. CARDINAL HEALTH, INC. ("Cardinal") is an Ohio corporation with its principal place

   of business located in Dublin, Ohio. Cardinal distributes pharmaceuticals to retail

   pharmacies and institutional providers in all 50 states including South Carolina..

65. AMERISOURCEBERGEN DRUG CORPORATION ("AmerisourceBergen") is a

   Delaware corporation with its principal place of business in Chesterbrook, Pennsylvania.

   AmerisourceBergen distributes pharmaceuticals to retail pharmacies and institutional

   providers in all 50 states including South Carolina..

                             JURISDICTION AND VENUE
66. This Court has subject matter jurisdiction under 28 U.S.C. § 1331 based upon the federal

   claims asserted under the Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C.

   § 1961, et seq. ("RICO"). This Court has supplemental jurisdiction over Plaintiff's state

   law claims pursuant to 28 U.S.C. § 1367 because those claims are so related to Plaintiff's

   federal claims that they form part of the same case or controversy.

67. This Court independently has subject matter jurisdiction over Plaintiff’s state law claims

   under 28 U.S.C. § 1332(d)(2)(A), because the matter in controversy, the aggregated

   claims of the individual Class members, exceeds the sum of five million dollars,

   exclusive of interest and costs, and Plaintiff is a citizen of a state different from

   Defendants. Under 28 U.S.C. §1332(d)(5), there are more than 100 members of the

   proposed class.




                                             28
 2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 29 of 211
19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                       EXHIBIT A Pg 30 of 212



68. This Court has jurisdiction over this action pursuant to the provisions of S.C. Code § 36-

   2-803 in that Defendants, individually or acting by and through their authorized agents,

   officers, representatives, servants and employees, operated, conducted, transacted

   business in South Carolina; committed a tortious act within the state; caused tortious

   injury in the state; producing, manufacturing and/or distributing goods with the

   reasonable expectation that those goods were to be used or consumed within the state,

   which were so used and consumed; by, among other things:

       a. Manufacturing, selling and distributing highly addictive prescription opioid drugs

           in South Carolina while engaging in a pattern and practice of disseminating

           patently false and misleading information about the safety and efficacy of these

           opioid drugs;

       b. Intentionally diminishing the associated health hazards of prescription opioid

           drugs and conspiring with key opinion leaders to increase their sales and profits

           despite the known risks and dangerous propensity of these drugs;

       c. Consensually submitting to the jurisdiction of South Carolina when obtaining a

           manufacturer or distributor license; and/or

       d. Owning and/or operating a distribution center in South Carolina that

           distributes the Defendant manufacturers’ prescription opioid drugs to the

           citizens of South Carolina.

69. Defendants derived substantial revenue as the result of the opioids which were

   distributed to physicians, patients, and others and later consumed by persons then

   residing in the United States.   Defendants’ intentional and tortious conduct is

   continuing and presently existing, arose out of or is incidental to each Defendant’s


                                            29
 2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 30 of 211
19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                       EXHIBIT A Pg 31 of 212



     interstate, intrastate and international business ventures conducted in the United States,

     and proximately caused the Plaintiff to sustain losses and damages in the State of South

     Carolina. Accordingly, the Defendants have the requisite minimum contacts with South

     Carolina necessary to constitutionally permit this Court to exercise jurisdiction because:

         a. The Defendants’ contacts with South Carolina, including, but not limited to,

             their manufacture,       sale,   distribution   and/or   promotion   of   highly

             addictive prescription opioid drugs, are directly related to and gave rise to this

             Complaint;

         b. Defendants’ purposefully availed themselves of the privilege of conducting

             business in the State of South Carolina by selling, distributing and/or promoting

             the use of highly addictive prescription opioid drugs to doctors, hospitals,

             patients, health insurers and other individuals throughout the State of South

             Carolina, including, but not limited to, Charleston County, South Carolina; and

         c. Defendants’ fraudulent and deceptive marketing campaign and intentional

             misconduct was such that the Defendants should have reasonably anticipated

             being hauled into court in South Carolina.

70. Venue is proper in this District under 28 U.S.C. § 1391(b)(2), because Plaintiff is

     domiciled in this judicial district, because a substantial part of the events and omissions

     giving rise to Plaintiff's claims occurred in this judicial district, and under 28 U.S.C. §

     1391 (b)(1) and § (c)(2), because all the Defendants are subject to personal jurisdiction in

     this state and in this judicial district, such that Defendants are deemed to reside in this

     state and in this judicial district.

                         FACTUAL ALLEGATIONS
I.       THE OPIOID EPIDEMIC

                                                 30
      2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 31 of 211
     19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                            EXHIBIT A Pg 32 of 212



     71. The past two decades have been characterized by increasing abuse and diversion of

        prescription drugs, including opioid medications, in the United States.24

     72. Prescription opioids have become widely prescribed. By 2010, enough prescription

        opioids were sold to medicate every adult in the United States with a dose of 5 milligrams

        of hydrocodone every four (4) hours for one (1) month.25

     73. By 2011, the U.S. Department of Health and Human Resources, Centers for Disease

        Control and Prevention, declared prescription painkiller overdoses at epidemic levels.

        The News Release noted:

     74. The death toll from overdoses of prescription painkillers has more than tripled in the past

        decade.

     75. More than 40 people die every day from overdoses involving narcotic pain relievers like

        hydrocodone (Vicodin), methadone, oxycodone (OxyContin), and oxymorphone

        (Opana).

     76. Overdoses involving prescription painkillers are at epidemic levels and now kill more

        Americans than heroin and cocaine combined.

     77. The increased use of prescription painkillers for nonmedical reasons, along with growing

        sales, has contributed to a large number of overdoses and deaths. In 2010, I in every 20

        people in the United States age 12 and older-a total of 12 million people-reported using

        prescription painkillers non-medically according to the National Survey on Drug Use and

        Health. Based on the data from the Drug Enforcement Administration, sales of these




24
   See Richard C. Dart et al., Trends in Opioid Analgesic Abuse and Mortality in the United
States, 372 N. Eng. J. Med. 241 (2015).
25
   Katherine M. Keyes et al., Understanding the Rural-Urban Differences in Nonmedical
Prescription Opioid Use and Abuse in the United States, 104 Am. J. Pub. Health e52 (2014).
                                                 31
      2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 32 of 211
     19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                            EXHIBIT A Pg 33 of 212



        drugs to pharmacies and health care providers have increased by more than 300 percent

        since 1999.

     78. Prescription drug abuse is a silent epidemic that is stealing thousands of lives and tearing

        apart communities and families across America.

     79. Almost 5,500 people start to misuse prescription painkillers every day.26

     80. Many Americans are now addicted to prescription opioids, and the number of deaths due

        to prescription opioid overdose is unacceptable. In 2016, drug overdoses killed roughly

        64,000 people in the United States, an increase of more than 22 percent over the 52,404

        drug deaths recorded the previous year. 27

     81. Across the nation, emergency rooms are struggling with a wicked, ever- expanding

        epidemic of opioid addiction and abuse. Every day, more than 90 Americans lose their

        lives after overdosing on opioids. 28

     82. The National Institute on Drug Abuse identifies misuse and addiction to opioids

        epidemic. 29




26
   See Press Release, Ctrs. for Disease Control and Prevention, U.S. Dep't of Health and Human
Servs., Prescription Painkiller Overdoses at Epidemic Levels (Nov. 1, 2011),
https://www.cdc.gov/media/releases/2011/p1101_flu_pain_killer_overdose.html (accessed Jul.
12, 2018).
27
   See Ctrs. for Disease Control and Prevention, U.S. Dep't of Health and Human Servs.,
Provisional Counts of Drug Overdose Deaths, (August 8, 2016),
https://www.cdc.gov/nchs/data/health_policy/monthly-drug-overdose-death-estimates.pdf
(accessed Jul. 12, 2018)
28
   Opioid Crisis, NIH, National Institute on Drug Abuse (available at
https://www.drugabuse.gov/drugs-abuse/opioids/opioid-crisis,(accessed July. 12, 2018)
("Opioid Crisis, NIH") (citing at note I Rudd RA, Seth P, David F, Scholl L, Increases in Drug
and Opioid Involved Overdose Deaths - United States, 2010-2015, MMWR MORE MORTAL
WKLY REP. 2016;65, doi:10.15585/mmwr.mm655051el).
29
   See Proclamation No. 9499, 81 Fed. Reg. 65,173 (Sept. 16, 2016) (proclaiming "Prescription
Opioid and Heroin Epidemic Awareness Week").
                                                  32
      2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 33 of 211
     19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                            EXHIBIT A Pg 34 of 212



     83. In 2013, in response to a petition to require manufacturers to strengthen warnings on the

        labels of long-acting opioid products, the FDA warned of the “grave risks” of opioids,

        including “addiction, overdose, and even death.” The FDA further warned, “[e]ven

        proper use of opioids under medical supervision can result in life-threatening respiratory

        depression, coma, and death.” Because of those grave risks, the FDA said that long-

        acting or extended release opioids “should be used only when alternative treatments

        are inadequate.”30   The FDA required that—going forward—opioid makers of long-

        acting formulations clearly communicate these risks on their labels.

     84. In 2016, the FDA expanded its warnings for immediate-release opioid pain medications,

        requiring similar changes to the labeling of immediate-release for opioid pain

        medications as it had for extended release opioids in 2013. The FDA also required

        several additional safety-labeling changes across all prescription opioid products to

        include additional information on the risk of these medications.31

     85. The facts on which the FDA relied in 2013 and 2016 were well known to Defendants for

        many years since they began marketing these drugs.

     86. The prescription opioid manufacturers and distributors, including the Defendants, have

        continued their wrongful, intentional, and unlawful conduct, despite their knowledge that

        such conduct is causing and/or continuing to the national, state, and local opioid

        epidemic.



30
   Letter from Janet Woodcock, M.D., Dir., Ctr. For Drug Eval. & Res., to Andrew
Kolodny, M.D., Pres. Physician for Responsible Opioid Prescribing, Re Docket No. FDA-
2012-P-0818 (Sept. 10, 2013).
31
   FDA announces enhanced warnings for immediate-release opioid pain medications related to
risks of misuse, abuse, addiction, overdose and death. Available at
http://www.fda.gov/newsevents/newsroom/pressannouncements/ucm491739.htm (accessed July
12, 2018).
                                                 33
 2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 34 of 211
19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                       EXHIBIT A Pg 35 of 212



II.    THE MANUFACTURER DEFENDANTS’ FALSE, DECEPTIVE AND
       UNFAIR MARKETING OF OPIOIDS
87. The opioid epidemic did not happen by accident.

88. Before the 1990s, generally accepted standards of medical practice dictated that opioids

      should only be used short-term for acute pain, pain relating to recovery from surgery, or

      for cancer or palliative (end-of-life) care. Due to the lack of evidence that opioids

      improved patients' ability to overcome pain and function, coupled with evidence of

      greater pain complaints as patients developed tolerance to opioids over time and the

      serious risk of addiction and other side effects, the use of opioids for chronic pain was

      discouraged or prohibited. As a result, doctors generally did not prescribe opioids for

      chronic pain.

89. Each Manufacturer Defendant has conducted, and has continued to conduct, a marketing

      scheme designed to persuade doctors and patients that opioids can and should be used for

      chronic pain, resulting in opioid treatment for a far broader group of patients who are

      much more likely to become addicted and suffer other adverse effects from the long-term

      use of opioids. In connection with this scheme, each Manufacturer Defendant spent, and

      continues to spend, millions of dollars on promotional activities and materials that falsely

      deny or trivialize the risks of opioids while overstating the benefits of using them for

      chronic pain.

90. The Manufacturer Defendants have made false and misleading claims, contrary to the

      language on their drugs' labels, regarding the risks of using their drugs that: (1)

      downplayed the serious risk of addiction; (2) created and promoted the concept of

      "pseudo addiction" when signs of actual addiction began appearing and advocated that

      the signs of addiction should be treated with more opioids; (3) exaggerated the



                                                34
      2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 35 of 211
     19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                            EXHIBIT A Pg 36 of 212



        effectiveness of screening tools to prevent addiction; (4) claimed that opioid dependence

        and withdrawal are easily managed; (5) denied the risks of higher opioid dosages; and (6)

        exaggerated the effectiveness of "abuse-deterrent" opioid formulations to prevent abuse

        and addiction. The Manufacturer Defendants have also falsely touted the benefits of long-

        term opioid use, including the supposed ability of opioids to improve function and quality

        of life, even though there was no scientifically reliable evidence to support the

        Manufacturer Defendants' claims.

     91. The Manufacturer Defendants have disseminated these common messages to reverse the

        popular and medical understanding of opioids and risks of opioid use. They disseminated

        these messages directly, through their sales representatives, in speaker groups led by

        physicians the Manufacturer Defendants recruited for their support of their marketing

        messages, and through unbranded marketing and industry-funded front groups.

     92. Defendants' efforts have been wildly successful. Opioids are now the most prescribed

        class of drugs. Globally, opioid sales generated $11 billion in revenue for drug companies

        in 2010 alone; sales in the United States have exceeded $8 billion in revenue annually

        since 2009.32 In an open letter to the nation's physicians in August 2016, the then-U.S.

        Surgeon General expressly connected this ''urgent health crisis" to "heavy marketing of

        opioids to doctors ... [m]any of [whom] were even taught - incorrectly - that opioids are

        not addictive when prescribed for legitimate pain.33 This epidemic has resulted in a flood




32
   See Katherine Eban, Oxycontin: Purdue Pharma 's Painful Medicine, Fortune, Nov. 9, 2011.
http://fortune.com/2011/11/09/oxycontin-purdue-pharmas-painful-medicine/ (accessed July 13,
2018); David Crow, Drugmakers Hooked on $l0bn Opioid Habit, Fin. Times, Aug. 10,2016,
https://www.ft.com/content/f6e989a8-5dac-11e6-bb77-a121aa8abd95 (accessed July 12, 2018).
33
   Letter from Vivek H. Murthy, U.S. Surgeon General (Aug. 2016),
http://time.com/4468400/surgeon-general-letter-opioid-addiction/ (accessed July 17, 2018)..
                                                 35
 2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 36 of 211
19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                       EXHIBIT A Pg 37 of 212



   of prescription opioids available for illicit use or sale (the supply), and a population of

   patients physically and psychologically dependent on them (the demand). And when

   those patients can no longer afford or obtain opioids from licensed dispensaries, they

   often tum to the street to by prescription opioids or even non-prescription opioids, like

   heroin.

93. The Manufacturer Defendants intentionally continued their conduct, as alleged herein,

   with knowledge that such conduct was creating the opioid nuisance and causing the

   harms and damages alleged herein.

       a. Each Manufacturer Defendant used multiple avenues to disseminate their
          false and deceptive statements about opioids.


94. The Manufacturer Defendants spread their false and deceptive statements by marketing

   their branded opioids directly to doctors and patients throughout the United States.

   Defendants also deployed seemingly unbiased and independent third parties that they

   controlled to spread their false and deceptive statements about the risks and benefits of

   opioids for the treatment of chronic pain throughout the State and Plaintiff's community.

95. Across the pharmaceutical industry, "core message" development is funded and overseen

   on a national basis by corporate headquarters. This comprehensive approach ensures that

   the Manufacturer Defendants' messages are accurately and consistently delivered across

   marketing channels - including detailing visits, speaker events, and advertising - and in

   each sales territory. The Manufacturer Defendants consider this high level of

   coordination and uniformity crucial to successfully marketing their drugs.

96. The Manufacturer Defendants ensure marketing consistency nationwide through national

   and regional sales representative training; national training of local medical liaisons, the


                                             36
      2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 37 of 211
     19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                            EXHIBIT A Pg 38 of 212



        company employees who respond to physician inquiries; centralized speaker training;

        single sets of visual aids, speaker slide decks, and sales training materials; and nationally

        coordinated advertising. The Manufacturer Defendants' sales representatives and

        physician speakers were required to stick to prescribed talking points, sales messages,

        and slide decks, and supervisors rode along with them periodically to both check on their

        performance and compliance.

                    i. Direct Marketing
     97. Defendants engaged in widespread advertising campaigns touting the benefits of their

        branded drugs. Defendants published print advertisements in a broad array of medical

        journals, ranging from those aimed at specialists, such as the Journal of Pain and Clinical

        Journal of Pain, to journals with wider medical audiences, such as the Journal of the

        American Medical Association. Defendants’ advertising budgets peaked in 2011, when

        they collectively spent more than $14 million on the medical journal advertising of

        opioids, nearly triple what they spent in 2001. The 2011 total includes $8.3 million by

        Purdue, $4.9 million by Janssen, and $1.1 million by Endo.34

     98. A number of these branded advertisements deceptively portrayed the benefits of opioid

        therapy for chronic pain.

            a. A 2005 Purdue advertisement for OxyContin that ran in the Journal of Pain

                touted the drug as an “around-the-clock analgesic . . . for an extended period of

                time.” The advertisement featured a man and boy fishing and proclaimed that

                “There Can Be Life With Relief.” This depiction falsely implied that



34
  In 2011, Actavis spent less than $100,000 on such advertising, and Cephalon spent nothing.
These companies’ medical journal advertising peaked earlier, with Actavis spending $11.7
million in 2005, and Cephalon spending about $2 million in each of 2007 and 2008.
                                                 37
 2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 38 of 211
19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                       EXHIBIT A Pg 39 of 212



          OxyContin provides both effective long-term pain relief and functional

          improvement, claims that, as described below, are unsubstantiated and

          contradicted in medical literature.

       b. Endo distributed and made available on its website opana.com a pamphlet

          promoting Opana ER with photographs depicting patients with physically

          demanding jobs like construction worker, chef, and teacher, misleadingly

          implying that the drug would provide long-term pain-relief and functional

          improvement. Upon information and belief, Purdue also ran a series of ads, called

          "Pain vignettes," for OxyContin in 2012 in medical journals. These ads featured

          chronic pain patients and recommended OxyContin for each. One ad described a

          "54-year-old writer with osteoarthritis of the hands" and implied that OxyContin

          would help the writer work more effectively.

99. Second, each Manufacturer Defendant promoted the use of opioids for chronic pain

   through "detailers" - sales representatives who visited individual doctors and medical

   staff in their offices - and small-group speaker programs. The Manufacturer Defendants

   have not corrected this misinformation. Instead, each Defendant devoted massive

   resources to direct sales contacts with doctors. Upon information and belief, in 2014

   alone, the Manufacturer Defendants spent in excess of $168 million on detailing branded

   opioids to doctors, more than twice what they spent on detailing in 2000.

100.      Defendants developed sophisticated plans to select prescribers for sales visits

   based on their specialties and prescribing habits. In accordance with common industry

   practice, Defendants purchase and closely analyze prescription sales data from IMS

   Health. This data allows them to precisely track the rates of initial prescribing and



                                            38
 2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 39 of 211
19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                       EXHIBIT A Pg 40 of 212



   renewal by individual doctors, which in turn allows them to target, tailor, and monitor the

   impact of their appeals.

101.       Defendants, in particular, relied upon “influence mapping,” i.e., using decile

   rankings or similar breakdowns to identify the high-volume prescribers on whom

   detailing would have the greatest sales impact. Endo, for example, identified prescribers

   representing 30% of its nationwide sales volume and planned to visit these physicians

   three times per month. Defendants also closely monitored doctors’ prescribing after a

   sales representative’s visit to allow them to refine their planning and messaging and to

   evaluate and compensate their detailers.

102.       In addition to making sales calls, Defendants’ detailers also identified doctors to

   serve, for payment, on Defendants’ speakers’ bureaus and to attend programs with

   speakers and meals paid for by Defendants. Defendants almost always selected

   physicians who were “product loyalists,” as they were sure to be asked whether they

   prescribe the drug themselves. Endo, for instance, sought to use specialists in pain

   medicine—including high prescribers of its drugs—as local “thought leaders” to

   market Opana ER to primary care doctors. Such invitations are lucrative to the physicians

   selected for these bureaus; honorarium rates range from $800 to $2,000 per program,

   depending on the type of event, speaker training is typically compensated at $500 per

   hour.

103.       These speaker programs and associated speaker trainings serve three purposes:

       a. they provide an incentive to doctors to prescribe, or increase their prescriptions of,

           a particular drug;

       b. a forum in which to further market to the speaker him or herself; and



                                              39
 2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 40 of 211
19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                       EXHIBIT A Pg 41 of 212



       c. an opportunity to market to the speaker’s peers.

104.       Defendants grade their speakers and future opportunities are based on speaking

   performance, post-program sales, and product usage. Defendants also track the

   prescribing of event attendees, with Endo noting that “physicians who came into our

   speaker programs wrote more prescriptions for Opana ER after attending than before.” It

   would make little sense for Defendants to devote significant resources to programs that

   did not increase their sales.

105.       Defendants devoted massive resources to these direct sales contacts with

   prescribers. In 2014, Defendants collectively spent $168 million on detailing branded

   opioids to physicians nationwide. This figure includes $108 million spent by Purdue, $34

   million by Janssen, $13 million by Cephalon, $10 million by Endo, and $2 million by

   Actavis. The total figure is more than double Defendants’ collective spending on

   detailing in 2000. Detailers’ role in Defendants’ overall promotional efforts was

   also carefully calibrated; Endo, for example, found that devoting 61% of its

   marketing budget to sales representatives reflected an “[a]ppropriate combination of

   personal . . . and non-personal . . . selling initiatives.”

               ii. Indirect marketing


106.       Drug companies that make, market, and distribute opioids are subject to

   generally applicable rules requiring truthful marketing of prescription drugs. A drug

   company’s branded marketing, which identifies and promotes a specific drug, must:

   (a) be consistent with its label and supported by substantial scientific evidence; (b)

   not include false or misleading statements or material omissions; and (c) fairly balance



                                               40
      2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 41 of 211
     19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                            EXHIBIT A Pg 42 of 212



        the drug’s benefits and risks.35   The regulatory framework governing the marketing of

        specific drugs reflects a public policy designed to ensure that drug companies, which are

        best suited to understand the properties and effects of their drugs, are responsible for

        providing prescribers with the information they need to accurately assess the risks and

        benefits of drugs for their patients.

     107.       Further, the Federal Food, Drug, and Cosmetic Act (“FDCA”) prohibits the

        sale in interstate commerce of drugs that are “misbranded.” A drug is “misbranded”

        if it lacks “adequate directions for use” or if the label is false or misleading “in any

        particular.”36 “Adequate directions for use” are directions “under which the layman can

        use a drug safely and for the purposes for which it is intended.”37 “Labeling” includes

        more than the drug’s physical label; it also includes “all . . . other written,

        printed, or graphic matter . . . accompanying” the drug, including promotional material.38

        “The term “accompanying” is interpreted broadly to include promotional materials—

        posters, websites, brochures, books, and the like—disseminated by or on behalf of the

        manufacturer of the drug.39     Thus, Defendants’ promotional materials are part of

        their drugs’ labels and are required to be accurate, balanced, and not misleading.

     108.       Labeling is misleading if it is not based on substantial evidence, if it

        materially misrepresents the benefits of the drug, or if it omits material

        information about or minimizes the frequency or severity of a product’s risks. “The

        most serious risks set forth in a product’s labeling are generally material to any



35
   21 U.S.C. § 352(a); 21 C.F.R. §§ 1.21(a), 202.1(e)(3), 202.1(e)(6).
36
   21 U.S.C. §§ 352.
37
   21 C.F.R. § 201.5.
38
   21 U.S.C. § 321(m).
39
   See id.
                                                 41
      2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 42 of 211
     19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                            EXHIBIT A Pg 43 of 212



        presentation of efficacy.” The FDA notes that “[b]ecause people expect to see risk

        information, there is no reason for them to imagine that the product has important

        risks that have been omitted . . . especially if some risks are included.”40 Promotion that

        fails to present the most important risks of the drug as prominently as its benefits lacks

        fair balance and is therefore deceptive.

     109.      It is also illegal for drug companies to distribute materials that exclude contrary

        evidence or information about the drug’s safety or efficacy or present conclusions

        that “clearly cannot be supported by the results of the study.”41 Further, drug

        companies must not make comparisons between their drugs and other drugs that represent

        or suggest that “a drug is safer or more effective than another drug in some particular

        when it has not been demonstrated to be safer or more effective in such particular by

        substantial evidence or substantial clinical experience.”42

     110.      While the FDA must approve a drug’s label, it is the drug company’s

        responsibility to ensure that the material in its label is accurate and complete and

        is updated to reflect any new information.43       Promotional materials also must be

        submitted to the FDA when they are first used or disseminated. The FDA does not have

        to approve these materials in advance; if, upon review, the FDA determines that materials

        marketing a drug are misleading, it can issue an untitled letter or warning letter. The FDA



40
   FDA, Draft Guidance for Industry, Presenting Risk Information in Prescription Drug and
Medical Device Promotion, May 2009, at 14.
41
   21 C.F.R. § 99.101(a)(4).
42
   21 C.F.R. § 202.1(e)(6)(ii).
43
   See 21 C.F.R. § 201.56 (providing general requirements for prescription drug labeling); see
also Wyeth v. Levine, 555 U.S. 555 (2009) (holding that a drug company bears responsibility for
the content of its drug labels at all times); 21 C.F.R. § 314.70(c)(6) (iii)(A-C) (allowing
manufacturers to make changes that “strengthen . . . a warning, precaution, or adverse reaction”
or “strengthen a statement about drug abuse, dependence, psychological effect, or overdosage”).
                                                   42
      2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 43 of 211
     19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                            EXHIBIT A Pg 44 of 212



        uses untitled letters for violations such as overstating the effectiveness of the drug or

        making claims without context or balanced information. Warning letters address

        promotions involving safety or health risks and indicate the FDA may take further

        enforcement action.

     111.      The Manufacturer Defendants' indirectly marketed their opioids using unbranded

        advertising, paid speakers and "key opinion leaders" ("KOLs"), influenced guidelines and

        industry-funded organizations posing as neutral and credible professional societies and

        patient advocacy groups (referred to hereinafter as "Front Groups").

     112.      Even where such unbranded messages were channeled through third-party

        vehicles, Defendants adopted these messages as their own when they cited to, edited,

        approved, and distributed such materials knowing they were false, misleading,

        unsubstantiated, unbalanced, and incomplete. Unbranded brochures and other materials

        that are “disseminated by or on behalf of [the] manufacturer” constitute drug “labeling”

        that may not be false or misleading in any particular. See 21 C.F.R.

        §202.1(e)(7)(l)(2).44 Defendants’ sales representatives distributed third-party marketing

        material that was deceptive to Defendants’ target audiences. Defendants are responsible

        for these materials.

                           I.      CMEs


44
   This regulation provides: “Brochures, booklets, mailing pieces, detailing pieces, file cards,
bulletins, calendars, price lists, catalogs, house organs, letters, motion picture films, film strips,
lantern slides, sound recordings, exhibits, literature, and reprints and similar pieces of
printed, audio, or visual matter descriptive of a drug and the references published . . .
containing drug information supplied by the manufacturer, packer, or distributor of the drug
and which are disseminated by or on behalf of its manufacturer, packer, or distributor are
hereby determined to be labeling, as defined in section 201(m) of the act.” As labeling, such
third party-created content distributed by a drug company may not be misleading and must meet
the accuracy, substantiation, and fair balance requirements in the FDCA.
                                                  43
 2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 44 of 211
19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                       EXHIBIT A Pg 45 of 212



113.      CMEs are ongoing professional education programs provided to doctors.

   Doctors are required to attend a certain number and, often, type of CME programs

   each year as a condition of their licensure. These programs are delivered in person,

   often in connection with professional organizations’ conferences, online, or through

   written publications. Doctors rely on CMEs not only to satisfy licensing requirements,

   but to get information on new developments in medicine or to deepen their knowledge

   in specific areas of practice. Because CMEs are typically delivered by KOLs who are

   highly respected in their fields, and are thought to reflect these physicians’

   medical expertise, they can be especially influential with doctors.

114.      The countless doctors and other health care professionals who participate in

   accredited CMEs constitute an enormously important audience for opioid reeducation.

   As one target, Defendants aimed to reach general practitioners, whose broad area of

   focus and lack of specialized training in pain management made them particularly

   dependent upon CMEs and, as a result, especially susceptible to Defendants’

   deceptions.

115.      In all, Defendants sponsored CMEs that were delivered thousands of times,

   promoting chronic opioid therapy and supporting and disseminating the deceptive and

   biased messages described in this Complaint. These CMEs, while often generically

   titled to relate to the treatment of chronic pain, focused on opioids to the exclusion

   of alternative treatments, inflated the benefits of opioids, and frequently omitted

   or downplayed their risks and adverse effects.

116.      The American Medical Association (“AMA”) has recognized that support

   from drug companies with a financial interest in the content being promoted “creates



                                           44
      2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 45 of 211
     19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                            EXHIBIT A Pg 46 of 212



        conditions in which external interests could influence the availability and/or

        content” of the programs and urges that “[w]hen possible, CME[s] should be

        provided without such support or the participation of individuals who have financial

        interests in the educational subject matter.”45

     117.      Dozens of CMEs that were available to and attended or reviewed by doctors

        during the relevant time period did not live up to the AMA’s standards.

     118.      The influence of Defendants’ funding on the content of these CMEs is clear.

        One study by a Georgetown University Medical Center professor compared the

        messages retained by medical students who reviewed an industry-funded CME

        article on opioids versus another group who reviewed a non-industry-funded CME

        article. The industry-funded CME did not mention opioid-related death once; the non-

        industry-funded CME mentioned opioid-related death 26 times. Students who read

        the industry-funded article more frequently noted the impression that opioids were

        underused in treating chronic pain. The “take-aways” of those reading the non-

        industry-funded CME mentioned the risks of death and addiction much more

        frequently than the other group. Neither group could accurately identify whether the

        article they read was industry-funded, making clear the difficulty health care providers

        have in screening and accounting for source bias.46




45
   Opinion 9.0115, Financial Relationships with Industry in CME, Am. Med. Ass’n (Nov. 2011),
available at
https://www.ama-assn.org/delivering-care/financial-relationships-industry-continuing-medical-
education (accessed July 13, 2018).
46
   Adriane Fugh-Berman, Marketing Messages in Industry-Funded CME, PharmedOut (June 25,
2010), available at www.pharmedout.org/pdf/Conf2010/Fugh-BermanPrescriptionforConflict6-
25-10.pdf (accessed July 13, 2018).
                                                 45
 2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 46 of 211
19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                       EXHIBIT A Pg 47 of 212



119.      By sponsoring CME programs presented by Front Groups like APF, AAPM, and

   others, Defendants could expect messages to be favorable to them, as these

   organizations were otherwise dependent on Defendants for other projects. The

   sponsoring organizations honored this principle by hiring pro-opioid KOLs to give talks

   that supported chronic opioid therapy. Defendant-driven content in these CMEs had a

   direct and immediate effect on prescribers’ views on opioids. Producers of CMEs and

   Defendants measured the effects of CMEs on prescribers’ views on opioids and their

   absorption of specific messages, confirming the strategic marketing purpose in

   supporting them.

120.      For example, Purdue sponsored a 2011 CME taught by KOL Lynn Webster via

   webinar titled Managing Patient’s Opioid Use: Balancing the Need and Risk. This

   presentation also deceptively instructed prescribers that screening tools, patient

   agreements, and urine test prevented “overuse of prescriptions” and “overdose deaths.”

   At the time, Dr. Webster was receiving significant funding from Purdue. Versions of Dr.

   Webster’s Opioid Risk Tool appear on, or are linked to, websites run by Purdue (and

   other Defendants). The webinar was available to and was intended to reach

   Charleston County prescribers.

121.      Purdue also sponsored a CME program entitled Path of the Patient, Managing

   Chronic Pain in Younger Adults at Risk for Abuse. Path of the Patient was devoted

   entirely to the message of treating chronic pain with opioids. Although the program

   purported to instruct a treating physician how to manage chronic pain in younger

   adults at risk for abuse, it does no such thing.




                                             46
 2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 47 of 211
19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                       EXHIBIT A Pg 48 of 212



122.      This “educational” program, addressing treatment of a population known to

   be particularly susceptible to opioid addiction, presents none of the alternative treatment

   options available, only discussing treatment of chronic pain with opioids.

123.      In a role-play in Path of the Patient, a patient who suffers from back pain tells his

   doctor that he is taking twice as many hydrocodone pills as directed. The doctor reports

   that the pharmacy called him because of the patient’s early refills. The patient has a

   history of drug and alcohol abuse. Despite these facts, the narrator notes that, because of

   a condition known as “pseudoaddiction,” the doctor should not assume his patient is

   addicted even if he persistently asks for a specific drug, seems desperate, hoards

   medicine, or “overindulges in unapproved escalating doses.” The doctor in the role- play

   treats this patient by prescribing a high-dose, long-acting opioid. This CME was available

   online and was intended to reach County prescribers.

124.      Purdue also sponsored a CME titled Overview of Management Options

   issued by the American Medical Association in 2003, 2007, and 2013 (the latter of

   which is still available for CME credit). The CME was edited by KOL Russel Portenoy,

   among others. It deceptively instructs physicians that NSAIDs and other drugs, but not

   opioids, are unsafe at high doses. In reality, the data indicates that patients on high doses

   of opioids are more likely to experience adverse outcomes than patients on lower doses of

   the drugs. Dr. Portenoy received research support, consulting fees, and honoraria from

   Purdue (among others), and was a paid Purdue consultant. This CME was presented

   online in the United States and was available to Charleston County prescribers.


                  II.     Unbranded Advertisement
125.      The Manufacturer Defendants marketed through third-party, unbranded

   advertising to avoid regulatory scrutiny because that advertising is not submitted to

                                             47
 2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 48 of 211
19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                       EXHIBIT A Pg 49 of 212



   and typically is not reviewed by the FDA. The Manufacturer Defendants also used

   third-party, unbranded advertising to give the false appearance that the deceptive

   messages came from an independent and objective source. Like the tobacco

   companies, the Manufacturer Defendants used third parties that they funded, directed,

   and controlled to carry out and conceal their scheme to deceive doctors and patients

   about the risks and benefits of long term opioid use for chronic pain. .

126.       Rather than find a way to actually test the safety and efficacy of opioids for

   long- term use, Defendants led people to believe that they already had. Defendants

   created a body of false, misleading, and unsupported medical and popular literature

   about opioids that (a) understated the risks and overstated the benefits of long-term

   use; (b) appeared to be the result of independent, objective research; and (c) was thus

   more likely to shape the perceptions of prescribers, patients and payors. This literature

   was, in fact, marketing material focused on persuading doctors and consumers that the

   benefits of long-term opioid use outweighed the risks.

127.      To accomplish this, Defendants—sometimes through third-party consultants

   and/or advocacy organizations—commissioned, edited, and arranged for the

   placement of favorable articles in academic journals. Defendants’ internal documents

   reveal plans to submit research papers and “studies” to long lists of journals, including

   back-up options and last resort, “fast-track” application journals, which they could use

   if the pending paper was rejected everywhere else.

128.      Defendants coordinated the timing and publication of manuscripts,

   abstracts, posters/oral presentations, and educational materials in peer-reviewed

   journals and other publications to support the launch and sales of their drugs. The plans



                                            48
      2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 49 of 211
     19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                            EXHIBIT A Pg 50 of 212



        for these materials did not originate in the departments within the Defendant

        organizations that were responsible for research, development or any other area that

        would have specialized knowledge about the drugs and their effects on patients, but in

        Defendants’ marketing departments and with Defendants’ marketing and public

        relations consultants. Defendants often relied on “data on file” or presented posters,

        neither of which are subject to peer review. They also published their articles not

        through a competitive process, but in paid journal supplements, which allowed

        Defendants to publish, in nationally circulated journals, studies supportive of their

        drugs.

     129.        Defendants also made sure that favorable articles were disseminated and cited

        widely in the medical literature, even where references distorted the significance or

        meaning of the underlying study. Most notably, Purdue promoted a 1980 reference in

        the well-respected New England Journal of Medicine: J. Porter & H. Jick, Addiction

        Rare in Patients Treated with Narcotics, 302(2) New Eng. J. Med. 123 (1980) (“Porter-

        Jick Letter”). It is cited more than a thousand times in Google Scholar. It also appears

        as a reference in two CME programs in 2012 sponsored by Purdue and Endo.47

        Defendants and those acting on their behalf fail to reveal that this “article” is actually

        a letter-to-the-editor, not a peer-reviewed study (or any kind of study at all). The

        Porter-Jick Letter, reproduced in full below, describes a review of the charts of

        hospitalized patients who had received opioids. (Because it was a 1980 study,




47
  AAPM, Safe Opioid Prescribing Course, February 25-26, 2012, sponsored by Purdue
and Endo; “Chronic Pain Management and Opioid Use,” October 11, 2012, sponsored by
Purdue. CMEs are available for online credit.
                                                  49
      2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 50 of 211
     19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                            EXHIBIT A Pg 51 of 212



        standards of care almost certainly would have limited opioids to acute or end-of-life

        situations, not chronic pain.)

     130.       The Porter-Jick Letter notes that, when these patients’ records were reviewed,

        it found almost no references to signs of addiction, though there is no indication that

        caregivers were instructed to assess or document signs of addiction. None of these

        serious limitations is disclosed when Defendants, or those acting on their behalf,

        cite the Porter-Jick Letter, typically as the sole scientific support for the proposition

        that opioids are rarely addictive, even when taken long-term. In fact, Dr. Jick later

        complained that his letter had been distorted and misused.

     131.       By way of another example, until at least February 2009, Mallinckrodt

        provided an educational grant to Pain-Topics.org, a now-defunct website that touted

        itself as a noncommercial resource for healthcare professionals, providing open access

        to clinical news, information, research, and education for a better understanding of

        evidence-based pain-management practices.

     132.       Among other content, the website included a handout titled “Oxycodone

        Safety Handout for Patients,” which advised practitioners that: “Patients’ fears of

        opioid addiction should be dispelled.”48 The handout included several false and

        misleading statements concerning the risk of addiction associated with prescription

        opioids:

                Will you become dependent on or addicted to oxycodone?
            •   After a while, oxycodone causes physical dependence. That is, if
                you suddenly stop the medication you may experience
                uncomfortable withdrawal symptoms, such as diarrhea, body aches,

48
  Lee A. Kral & Stewart B. Leavitt, Oxycodone Safety Handout for Patients, Pain-Topics.Org
(June 2007), http://paincommunity.org/blog/wp-content/uploads/OxycodoneHandout.pdf
                                                 50
      2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 51 of 211
     19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                            EXHIBIT A Pg 52 of 212



                weakness, restlessness, anxiety, loss of appetite, and other ill
                feelings. These may take several days to develop.
            •   This is not the same as addiction, a disease involving a craving for
                the drug, loss of control over taking it or compulsive use, and using
                it despite harm. Addiction to oxycodone in persons without a recent
                history of alcohol or drug problems is rare.49

     133.       Additionally, upon information and belief, the FAQ section of Pain-

        Topics.org contained false and misleading information downplaying the dangers of

        prescription opioid use including support for the term “pseudoaddiction.”

     134.       Another document believed to be formerly available on the website,

        “Commonsense Oxycodone Prescribing & Safety,” falsely suggests that generic

        oxycodone is less prone to abuse and diversion than branded oxycodone:

        “Anecdotally, it has been observed that generic versions of popularly abused opioids

        usually are less appealing; persons buying drugs for illicit purposes prefer brand names

        because they are more recognizable and the generics have a lower value ‘on the street,’

        which also makes them less alluring for drug dealers.”50

     135.       Defendants worked not only to create or elevate favorable studies in the

        literature, but to discredit or bury negative information. Defendants’ studies and

        articles often targeted articles that contradicted Defendants’ claims or raised concerns

        about chronic opioid therapy. In order to do so, Defendants—often with the help of

        third-party consultants—targeted a broad range of media to get their message out,

        including negative review articles, letters to the editor, commentaries, case-study

        reports, and newsletters.




49
   Id.
50
   Lee A. Kral, Commonsense Oxycodone Prescribing & Safety, Pain-Topics.org (June 2007),
https://pdfs.semanticscholar.org/6bb9/f09b4bf2c9cc7b4eb9917985b301a6b0edce.pdf.
                                                 51
 2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 52 of 211
19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                       EXHIBIT A Pg 53 of 212



136.       Defendants’ strategies—first, to plant and promote supportive literature and

   then, to cite the pro-opioid evidence in their promotional materials, while failing to

   disclose evidence that contradicts those claims—are in dereliction of their legal

   obligations. The strategies were intended to, and did, knowingly and intentionally

   distort the truth regarding the risks, benefits and superiority of opioids for chronic pain

   relief resulting in distorted prescribing patterns.

                     III.    KOLs
137.       Defendants cultivated a small circle of doctors who, upon information and belief,

   were selected and sponsored by Defendants solely because they favored the aggressive

   treatment of chronic pain with opioids. Defendants’ support helped these doctors become

   respected industry experts. In return, these doctors repaid Defendants by touting the

   benefits of opioids to treat chronic pain.

138.       Pro-opioid doctors have been at the hub of Defendants’ promotional efforts,

   presenting the appearance of unbiased and reliable medical research supporting the broad

   use of opioid therapy for chronic pain. KOLs have written, consulted on, edited, and lent

   their names to books and articles, and given speeches and CMEs supportive of chronic

   opioid therapy. They have served on committees that developed treatment guidelines that

   strongly encourage the use of opioids to treat chronic pain (even while acknowledging

   the lack of evidence in support of that position) and on the boards of pro-opioid advocacy

   groups and professional societies that develop, select, and present CMEs. Defendants

   were able to exert control of each of these modalities through their KOLs.

139.       In return, the KOLs’ association with Defendants provided not only money, but

   prestige, recognition, research funding, and avenues to publish. This positioned them to

   exert even more influence in the medical community.

                                                52
      2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 53 of 211
     19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                            EXHIBIT A Pg 54 of 212



     140.      Although some KOLs initially may have advocated for more permissive

        opioid prescribing with honest intentions, Defendants cultivated and promoted only those

        KOLs who could be relied on to help broaden the chronic opioid therapy market.

        Defendants selected, funded, and elevated those doctors whose public positions were

        unequivocal and supportive of using opioids to treat chronic pain.51   These doctors’

        professional reputations were then dependent on continuing to promote a pro-opioid

        message, even in activities that were not directly funded by the drug companies.

     141.      Defendants cited and promoted favorable studies or articles by these KOLs. By

        contrast, Defendants did not support, acknowledge, or disseminate the publications of

        doctors critical of the use of chronic opioid therapy. Indeed, one prominent KOL

        sponsored by Defendants, Russell Portenoy, stated that he was told by a drug

        company that research critical of opioids (and the doctors who published that

        research) would never obtain funding. Some KOLs have even gone on to become direct

        employees and executives of Defendants, like Dr. David Haddox, Purdue’s Vice

        President of Risk Management, or Dr. Bradley Galer, Endo’s former Chief Medical

        Officer.

     142.      Defendants provided substantial opportunities for KOLs to participate in

        research studies on topics Defendants suggested or chose, with the predictable effect

        of ensuring that many favorable studies appeared in the academic literature. As




51
   Opioid-makers were not the first to mask their deceptive marketing efforts in purported
science. The tobacco industry also used KOLs in its effort to persuade the public and regulators
that tobacco was not addictive or dangerous. For example, the tobacco companies funded a
research program at Harvard and chose as its chief researcher a doctor who had expressed views
in line with industry’s views. He was dropped when he criticized low-tar cigarettes as potentially
more dangerous, and later described himself as a pawn in the industry’s campaign.
                                                53
 2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 54 of 211
19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                       EXHIBIT A Pg 55 of 212



   described by Dr. Portenoy, drug companies would approach him with a study that was

   well underway and ask if he would serve as the study’s author. Dr. Portenoy regularly

   agreed.

143.         Defendants also paid KOLs to serve as consultants or on their advisory boards

   and give talks or present CMEs, typically over meals or at conferences. Since 2000,

   Cephalon, for instance, has paid doctors more than $4.5 million for programs relating to

   its opioids.

144.         These KOLs were carefully vetted to ensure that they were likely to remain on-

   message and supportive of a pharmaceutical industry agenda. One measure was a

   doctor’s prior work for trusted Front Groups.

145.         Defendants kept close tabs on the content of the misleading materials published

   by these KOLs. In many instances, they also scripted what these KOLs said—as they did

   with all their recruited speakers. The KOLs knew, or deliberately ignored, the misleading

   way in which they portrayed the use of opioids to treat chronic pain to patients and

   prescribers, but they continued to publish those misstatements to benefit themselves

   and Defendants, all the while causing harm to County prescribers and patients.


                       IV.     TREATMENT GUIDELINES
146.         Treatment guidelines have been particularly important in securing acceptance for

   chronic opioid therapy. They are relied upon by doctors, especially the general

   practitioners and family doctors targeted by Defendants, who are otherwise not experts,

   nor trained, in the treatment of chronic pain. Treatment guidelines not only directly

   inform doctors’ prescribing practices, but are cited throughout the scientific literature and

   referenced by third-party payors in determining whether they should cover treatments

   for specific indications. Furthermore, Endo’s internal documents indicate that

                                             54
      2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 55 of 211
     19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                            EXHIBIT A Pg 56 of 212



        pharmaceutical sales representatives employed by Endo, Actavis, and Purdue

        discussed treatment guidelines with doctors during individual sales visits.


                               i. FSMB


     147.      The Federation of State Medical Boards (“FSMB”) is a trade organization

        representing the various state medical boards in the United States. The state boards

        that comprise the FSMB membership have the power to license doctors, investigate

        complaints, and discipline physicians. The FSMB finances opioid- and pain-specific

        programs through grants from Defendants.

     148.      In 1998, the FSMB developed Model Guidelines for the Use of Controlled

        Substances for the Treatment of Pain (“FSMB Guidelines”), which FSMB admitted

        was produced “in collaboration with pharmaceutical companies.”52 The FSMB

        Guidelines taught not that opioids could be appropriate in limited cases or after other

        treatments had failed, but that opioids were “essential” for treatment of chronic pain,

        including as a first prescription option. The FSMB Guidelines failed to mention

        risks relating to respiratory depression and overdose, and they discussed addiction

        only in the sense that “inadequate understandings” of addiction can lead to “inadequate

        pain control.”

     149.      A 2004 iteration of the FSMB Guidelines and the 2007 book adapted from the

        2004 guidelines, Responsible Opioid Prescribing, also make these same claims. These




52
   FSMB, “Position of the FSMB in Support of Adoption of Pain Management Guidelines”
(2000),
http://www.painpolicy.wisc.edu/sites/default/files/sites/www.painpolicy.wisc.edu/files/FSMPwp.
pdf
                                                 55
 2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 56 of 211
19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                       EXHIBIT A Pg 57 of 212



   guidelines were posted online and were available to and intended to reach County

   physicians.

150.      The publication of Responsible Opioid Prescribing was backed largely by drug

   manufacturers, including Cephalon, Endo, and Purdue. The FSMB financed the

   distribution of Responsible Opioid Prescribing by its member boards by contracting

   with drug companies, including Endo and Cephalon, for bulk sales and distribution to

   sales representatives (for distribution to prescribing doctors).

151.      In all, 163,131 copies of Responsible Opioid Prescribing were distributed to state

   medical boards (and through the boards, to practicing doctors), and the FSMB

   benefitted by earning approximately $250,000 in revenue and commissions from their

   sale. The FSMB website describes the book as the “leading continuing medication

   education (CME) activity for prescribers of opioid medications.”

152.      Drug companies relied on FSMB guidelines to convey the message that “under-

   treatment of pain” would result in official discipline, but no discipline would result if

   opioids were prescribed as part of an ongoing patient relationship and prescription

   decisions were documented. FSMB turned doctors’ fear of discipline on its head—

   doctors, who used to believe that they would be disciplined if their patients became

   addicted to opioids, were taught that they would be punished instead if they failed to

   prescribe opioids to their patients with pain.

153.      FSMB, more recently, has moderated its stance. Although the 2012 revision of

   Responsible Opioid Prescribing continued to teach that “pseudoaddiction” is real and that

   opioid addiction risk can be managed through risk screening, it no longer recommended




                                             56
      2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 57 of 211
     19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                            EXHIBIT A Pg 58 of 212



        chronic opioid therapy as a first choice after the failure of over-the-counter medication

        and has heightened its addiction and risk warnings.

                               ii.   AAPM/APS Guidelines

     154.      AAPM and the APS are professional medical societies, each of which received

        substantial funding from Defendants from 2009 to 2013 (with AAPM receiving over $2

        million).

     155.      They issued a consensus statement in 1997, The Use of Opioids for the Treatment

        of Chronic Pain, which endorsed opioids to treat chronic pain and claimed that the risk

        that patients would become addicted to opioids was low.53 The co-author of the

        statement, Dr. Haddox, was, at the time, a paid speaker for Purdue. Dr. Portenoy was the

        sole consultant. The consensus statement, which also formed the foundation of the FSMB

        Guidelines, remained on AAPM’s website until 2011. The statement was taken down

        from AAPM’s website only after a doctor complained, though it lingers on the internet

        elsewhere.54

     156.      AAPM and APS issued their own guidelines in 2009 (“AAPM/APS

        Guidelines” or “Consensus Recommendation”) and continued to recommend the use of

        opioids to treat chronic pain.55 Fourteen of the 21 panel members who drafted the

        AAPM/APS Guidelines, including KOLs Dr. Portenoy and Dr. Perry Fine of the

        University of Utah, received support from Janssen, Cephalon, Endo, and Purdue.



53
  Consensus statement, The Use of Opioids for the Treatment of Chronic Pain, APS & AAPM
(1997), available at https://www.jpain.org/article/S1082-3174(97)80022-0/pdf
54
  Id.
55
  Roger Chou et al., Clinical Guidelines for the Use of Chronic Opioid Therapy in Chronic
Noncancer Pain, 10(2) The Journal of Pain: Official Journal of the American Pain Society 113-
130 (2009)
                                                 57
 2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 58 of 211
19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                       EXHIBIT A Pg 59 of 212



157.       The 2009 Guidelines promote opioids as “safe and effective” for treating chronic

   pain, despite acknowledging limited evidence, and conclude that the risk of

   addiction is manageable for patients regardless of past abuse histories. One panel

   member, Dr. Joel Saper, Clinical Professor of Neurology at Michigan State University

   and founder of the Michigan Headache & Neurological Institute, resigned from the

   panel because of his concerns that the 2009 Guidelines were influenced by

   contributions that drug companies, including Defendants, made to the sponsoring

   organizations and committee members. These AAPM/APS Guidelines have been a

   particularly effective channel of deception and have influenced not only treating

   physicians, but also the body of scientific evidence on opioids; the Guidelines have been

   cited 732 times in academic literature, were disseminated in Palm Beach County during

   the relevant time period, are still available online, and were reprinted in the Journal of

   Pain.

158.       Defendants widely referenced and promoted the 2009 Guidelines without

   disclosing the acknowledged lack of evidence to support them.

                          iii.   American Geriatrics Society

159.       The American Geriatrics Society (“AGS”), a nonprofit organization serving

   health care professionals who work with the elderly, disseminated guidelines regarding

   the use of opioids for chronic pain in 2002 (The Management of Persistent Pain in Older

   Persons, hereinafter “2002 AGS Guidelines”) and 2009 (Pharmacological Management

   of Persistent Pain in Older Persons, hereinafter “2009 AGS Guidelines”). The 2009 AGS

   Guidelines included the following recommendations: “All patients with moderate to

   severe pain . . . should be considered for opioid therapy (low quality of



                                            58
      2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 59 of 211
     19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                            EXHIBIT A Pg 60 of 212



        evidence, strong recommendation),” and “the risks [of addiction] are exceedingly low in

        older patients with no current or past history of substance abuse.”56     These

        recommendations, which continue to appear on AGS’s website, are not supported by

        any study or other reliable scientific evidence. Nevertheless, they have been cited 278

        times in Google Scholar since their 2009 publication.

     160.      AGS contracted with Defendants Endo, Purdue, and Janssen to disseminate the

        2009 Guidelines, and to sponsor CMEs based on them. These Defendants were aware of

        the content of the 2009 Guidelines when they agreed to provide funding for these

        projects. The 2009 Guidelines were first published online on July 2, 2009. AGS

        submitted grant requests to Defendants including Endo and Purdue beginning July 15,

        2009. Internal AGS discussions in August 2009 reveal that it did not want to receive up-

        front funding from drug companies, which would suggest drug company influence, but

        would instead accept commercial support to disseminate the publication. However, by

        drafting the guidelines knowing that pharmaceutical company funding would be

        needed, and allowing these companies to determine whether to provide support only

        after they had approved the message, AGS ceded significant control to these companies.

        Endo, Janssen, and Purdue all agreed to provide support to distribute the guidelines.

     161.      According to one news report, AGS has received $344,000 in funding from

        opioid makers since 2009.57 Five of 10 of the experts on the guidelines panel



56
   Pharmacological Management of Persistent Pain in Older Persons, 57 J. Am. Geriatrics Soc’y
1331,
1339,       1342      (2009),    available    at
https://onlinelibrary.wiley.com/doi/abs/10.1111/j.1532-5415.2009.02376.x (accessed July 13,
2018).
57
   John Fauber & Ellen Gabler, Narcotic Painkiller Use Booming Among Elderly, Milwaukee J.
Sentinel, May 30, 2012.
                                                59
 2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 60 of 211
19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                       EXHIBIT A Pg 61 of 212



   disclosed financial ties to Defendants, including serving as paid speakers and

   consultants, presenting CMEs sponsored by Defendants, receiving grants from

   Defendants, and investing in Defendants’ stock. The Institute of Medicine recommends

   that, to ensure an unbiased result, fewer than 50% of the members of a guidelines

   committee should have financial relationships with drug companies.

                          iv.    Guidelines That Did Not Receive Defendants’ Support

162.      The extent of Defendants’ influence on treatment guidelines is demonstrated by

   the fact that independent guidelines—the authors of which did not accept drug company

   funding—reached very different conclusions. The 2012 Guidelines for Responsible

   Opioid Prescribing in Chronic Non-Cancer Pain, issued by the American Society of

   Interventional Pain Physicians (“ASIPP”), warned that “[t]he recent revelation that

   the pharmaceutical industry was involved in the development of opioid guidelines as well

   as the bias observed in the development of many of these guidelines illustrate that the

   model guidelines are not a model for curtailing controlled substance abuse and may, in

   fact, be facilitating it.” ASIPP’s Guidelines further advise that “therapeutic opioid use,

   specifically in high doses over long periods of time in chronic non-cancer pain starting

   with acute pain, not only lacks scientific evidence, but is in fact associated with serious

   health risks including multiple fatalities, and is based on emotional and political

   propaganda under the guise of improving the treatment of chronic pain.” ASIPP

   recommends long- acting opioids in high doses only “in specific circumstances with

   severe intractable pain” and only when coupled with “continuous adherence monitoring,

   in well- selected populations, in conjunction with or after failure of other modalities of




                                            60
      2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 61 of 211
     19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                            EXHIBIT A Pg 62 of 212



        treatments with improvement in physical and functional status and minimal adverse

        effects.”58

     163.       Similarly, the 2011 Guidelines for the Chronic Use of Opioids, issued by the

        American College of Occupational and Environmental Medicine, recommend against the

        “routine use of opioids in the management of patients with chronic pain,” finding “at

        least moderate evidence that harms and costs exceed benefits based on limited evidence,”

        while conceding there may be patients for whom opioid therapy is appropriate.59

     164.       The Clinical Guidelines on Management of Opioid Therapy for Chronic Pain,

        issued by the U.S. Department of Veterans Affairs (“VA”) and Department of Defense

        (“DOD”) in 2010, notes that their review:

                revealed the lack of solid evidence based research on the efficacy
                of long-term opioid therapy. Almost all of the randomized trials of
                opioids for chronic non-cancer pain were short-term efficacy
                studies. Critical research gaps . . . include: lack of effectiveness
                studies on long-term benefits and harms of opioids . . .; insufficient
                evidence to draw strong conclusions about optimal approaches to
                risk stratification . . .; lack of evidence on the utility of informed
                consent and opioid management plans . . .; and treatment of
                patients with chronic non-cancer pain at higher risk for drug abuse
                or misuse.60



58
   Laxmaiah Manchikanti, et al., American Society of Interventional Pain Physicians (ASIPP)
Guidelines for Responsible Opioid Prescribing in Chronic Non-Cancer Pain: Part 1, Evidence
Assessment, 15 Pain Physician (Special Issue) S1-S66; Part 2—Guidance, 15 Pain Physician
(Special Issue) S67-S116 (2012).
59
   American College of Occupational and Environmental Medicine’s Guidelines for the Chronic
Use of Opioids, (2011), available at:
https://www.nhms.org/sites/default/files/Pdfs/ACOEM%202011-
Chronic%20Pain%20Opioid%20.pdf (accessed July 13, 2018).
60
   Management of Opioid Therapy for Chronic Pain Working Group, VA/DoD Clinical
Practice
Guideline for Management of Opioid Therapy for Chronic Pain (May 2010),
available at
                                                 61
   2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 62 of 211
  19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                         EXHIBIT A Pg 63 of 212



                       V.    FRONT GROUPS
   165.      As noted above, Defendants Cephalon, Endo, Janssen, and Purdue entered

      into arrangements with numerous organizations to promote opioids. These

      organizations depend upon Defendants for significant funding and, in some cases, for

      their survival. They were involved not only in generating materials and programs for

      doctors and patients that supported chronic opioid therapy, but also in assisting

      Defendants’ marketing in other ways—for example, responding to negative articles

      and advocating against regulatory changes that would constrain opioid prescribing.

      They developed and disseminated pro-opioid treatment guidelines; conducted

      outreach to groups targeted by Defendants, such as veterans and the elderly; and

      developed and sponsored CMEs that focused exclusively on use of opioids to treat

      chronic pain. Defendants funded these Front Groups in order to ensure supportive

      messages from these seemingly neutral and credible third parties, and their funding

      did, in fact, ensure such supportive messages.

   166.      Several representative examples of such Front Groups are highlighted below,

      but there are others, too, such as APS, AGS, FSMB, American Chronic Pain

      Association (“ACPA”), AAPM, American Society of Pain Educators (“ASPE”),

      NPF, and PPSG.

   167.      The most prominent of Defendants’ Front Groups was APF, which received

      more than $10 million in funding from opioid manufacturers from 2007 until it closed

      its doors in May 2012. Endo alone provided more than half of that funding; Purdue

      was next, at $1.7 million. Purdue informed APF that the grant money reflected



https://www.va.gov/painmanagement/docs/cpg_opioidtherapy_summary.pdf (accessed July 13,
2018).
                                              62
 2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 63 of 211
19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                       EXHIBIT A Pg 64 of 212



   Purdue’s effort to “strategically align its investments in nonprofit organizations that

   share [its] business interests,” making clear that Purdue’s funding depended upon APF

   continuing to support Purdue’s business interests. Indeed, Purdue personnel

   participated in a March 2011 call with APF’s “Corporate Roundtable,” where they

   suggested that APF “[s]end ambassadors to talk about pain within companies and

   hospitals.” Thus, Purdue suggested what role APF could play that would

   complement its own marketing efforts. On that call, Purdue personnel also committed

   to provide APF with a list of “industry state advocates” who could help promote

   chronic opioid therapy, individuals and groups that, upon information and belief, APF

   reached out to. Purdue personnel remained in constant contact with their counterparts

   at APF.

168.      This alignment of interests was expressed most forcefully in the fact that

   Purdue hired APF to provide consulting services on its marketing initiatives. Purdue

   and APF entered into a “Master Consulting Services” Agreement on September 14,

   2011. That agreement gave Purdue substantial rights to control APF’s work related to

   a specific promotional project. Moreover, based on the assignment of particular

   Purdue “contacts” for each project and APF’s periodic reporting on their

   progress,   the agreement    enabled Purdue to be regularly aware of the

   misrepresentations APF was disseminating regarding the use of opioids to treat

   chronic pain in connection with that project. The agreement gave Purdue—but not

   APF—the right to end the project (and, thus, APF’s funding) for any reason. This

   agreement demonstrates APF’s lack of independence and its willingness to surrender




                                           63
 2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 64 of 211
19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                       EXHIBIT A Pg 65 of 212



   to Purdue’s control and commercial interests, which would have carried across all of

   APF’s work.

169.      Purdue used this agreement to conduct work with APF on the Partners

   Against Pain website. Partners Against Pain is a Purdue-branded site, and Purdue

   holds the copyright.

170.      However, its ability to deploy APF on this project illustrates the degree of

   control Purdue exercised over APF. In 2011, it hired an APF employee to consult on

   the Partners Against Pain rollout, to orchestrate the media campaign associated with

   the launch of certain content on the website, and to make public appearances

   promoting the website along with a celebrity spokesperson. Purdue contemplated

   paying this consultant $7,500 in fees and expenses for 26 hours of work. Purdue would

   require this consultant to “to discuss and rehearse the delivery of [Purdue’s] campaign

   messages” and Purdue committed that “[m]essage points will be provided to [the]

   Consultant in advance and discussed on [a planned] call.” At all times, decisions

   regarding the final content on the Partners Against Pain website were “at the sole

   discretion of Purdue.”

171.      APF also volunteered to supply one of its staff (a medical doctor or a nurse

   practitioner) to assist Purdue as a consultant and spokesperson for the launch of one

   of Purdue’s opioid-related projects, Understanding & Coping with Lower Back Pain,

   which appeared on Partners Against Pain. One of the consultants was APF’s paid

   employee, Mickie Brown. The consultant’s services would be provided in return for

   a $10,000 consulting fee for APF and $1,500 in honoraria for the spokesperson.

   All documents used by the consultant in her media appearances would be



                                           64
 2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 65 of 211
19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                       EXHIBIT A Pg 66 of 212



   reviewed and approved by individuals working for Purdue. It was not until later that

   APF worried about “how Purdue sees this program fitting in with our [existing] grant

   request.”

172.      Given the financial and reputational incentives associated with assisting

   Purdue in this project and the direct contractual relationship and editorial oversight,

   APF personnel were acting under Purdue’s control at all relevant times with respect to

   Partners Against Pain.

173.      APF acquiesced to Purdue’s frequent requests that APF provide

   “patient representatives” for Partners against Pain. Moreover, APF staff and board

   members and Front Groups ACPA and AAPM, among others (such as Dr.

   Webster), appear on Inthefaceofpain.com as “Voices of Hope”—“champions

   passionate about making a difference in the lives of people who live with pain” and

   providing “inspiration and encouragement” to pain patients. APF also contracted with

   Purdue for a project on back pain in which, among other things, it provided a patient

   representative who agreed to attend a Purdue-run “media training session.”

174.      According to an Assurance of Voluntary Compliance (“AVC”) entered into

   between the New York Attorney General and Purdue Pharma on August 19, 2015,

   Inthefaceofpain.com received 251,648 page views between March 2014 and March

   2015. With the exception of one document linked to the website, Inthefaceofpain.com

   makes no mention of opioid abuse or addiction. Purdue’s copyright appears at the

   bottom of each page of the website, indicating its ownership and control of its content.

   There is no other indication that 11 of the individuals who provided testimonials on

   Inthefaceofpain.com received payments, according to the AVC, of $231,000 for their



                                            65
 2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 66 of 211
19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                       EXHIBIT A Pg 67 of 212



   participation in speakers programs, advisory meetings and travel costs between 2008

   and 2013. The New York Attorney General found Purdue’s failure to disclose its

   financial connections with these individuals had the potential to mislead consumers.

175.      Nowhere was Purdue’s influence over APF so pronounced as it was with the

   APF’s “Pain Care Forum” (“PCF”). PCF was and continues to be run not by APF, but

   by Defendant Purdue’s in-house lobbyist, Burt Rosen. As described by a former drug

   company employee, Rosen exercised full control of PCF, telling them “what to do and

   how to do it.” This control allowed him, in turn, to run APF as, in accordance with

   Rosen’s thinking, “PCF was APF, which was Purdue.” PCF meets regularly in-person

   and via teleconference, and shares information through an email listserv.

176.      APF issued education guides for patients, reporters, and policymakers that

   touted the benefits of opioids for chronic pain and trivialized their risks, particularly

   the risk of addiction. APF also launched a campaign to promote opioids for returning

   veterans, which has contributed to high rates of addiction and other adverse

   outcomes—including death—among returning soldiers. APF also engaged in a

   significant multimedia campaign—through radio, television and the internet—to

   educate patients about their “right” to pain treatment, namely opioids. All of the

   programs and materials were available nationally and were intended to reach County

   residents.

177.      In addition to Perry Fine, Russell Portenoy, and Scott Fishman, who served on

   APF’s Board and reviewed its publications, another board member, Lisa Weiss, was

   an employee of a public relations firm that worked for both Purdue and APF.




                                            66
 2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 67 of 211
19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                       EXHIBIT A Pg 68 of 212



178.      In 2009 and 2010, more than 80% of APF’s operating budget came from

   pharmaceutical industry sources. Including industry grants for specific projects, APF

   received about $2.3 million from industry sources out of total income of about $2.85

   million in 2009; its budget for 2010 projected receipts of roughly $2.9 million from

   drug companies out of total income of about $3.5 million. By 2011, APF was entirely

   dependent on incoming grants from defendants Purdue, Cephalon, Endo, and others

   to avoid using its line of credit. As one of its board members, Russell Portenoy,

   explained, the lack of funding diversity was one of the biggest problems at APF.

179.      APF held itself out as an independent patient advocacy organization. It often

   engaged in grassroots lobbying against various legislative initiatives that might limit

   opioid prescribing, and thus the profitability of its sponsors. It was often called upon

   to provide “patient representatives” for Defendants’ promotional activities, including

   for Purdue’s Partners Against Pain and Janssen’s Let’s Talk Pain. As laid out below,

   APF functioned largely as an advocate for the interests of Defendants, not patients.

   Indeed, as early as 2001, Purdue told APF that the basis of a grant was Purdue’s desire

   to “strategically align its investments in nonprofit organizations that share [its]

   business interests.”

180.      In practice, APF operated in close collaboration with opioid makers. On

   several occasions, representatives of the drug companies, often at informal

   meetings at Front Group conferences, suggested activities and publications APF

   could pursue. APF then submitted grant proposals seeking to fund these activities

   and publications, knowing that drug companies would support projects conceived as

   a result of these communications.



                                            67
      2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 68 of 211
     19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                            EXHIBIT A Pg 69 of 212



     181.        APF assisted in other marketing projects for drug companies. One project

        funded by another drug company—APF Reporter’s Guide: Covering Pain and Its

        Management (2008)61—recycled text that was originally created as part of the

        company’s training document.

     182.        The same drug company made general grants, but even then, it directed how

        APF used them. In response to an APF request for funding to address a

        potentially damaging state Medicaid decision related to pain medications generally,

        the company representative responded, “I provided an advocacy grant to APF this

        year—this would be a very good issue on which to use some of that. How does that

        work?”

     183.        The close relationship between APF and the drug company was not unique,

        but in fact mirrors the relationships between APF and Defendants. APF’s clear lack

        of independence—in its finances, management, and mission—and its willingness to

        allow Defendants to control its activities and messages, support an inference that each

        Defendant that worked with APF was able to exercise editorial control over its

        publications.

     184.        Indeed, the U.S. Senate Finance Committee began looking into APF in May

        2012 to determine the links, financial and otherwise, between the organization and the

        manufacturers of opioid painkillers. The investigation caused considerable damage to

        APF’s credibility as an objective and neutral third party and Defendants stopped

        funding it. Within days of being targeted by Senate investigation, APF’s board voted




61
  https://assets.documentcloud.org/documents/277606/apf-reporters-guide.pdf (accessed July
12, 2018)
                                                68
 2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 69 of 211
19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                       EXHIBIT A Pg 70 of 212



   to dissolve the organization and ceased to exist, effective immediately. In 2007,

   Purdue sponsored FSMB’s Responsible Opioid Prescribing, which, as described

   above, deceptively portrayed the risks, benefits, and superiority of opioids to

   treat chronic pain. Responsible Opioid Prescribing also was drafted by Dr. Scott

   Fishman.

185.        Purdue spent $150,000 to help FSMB distribute Responsible Opioid

   Prescribing. The book was distributed nationally

186.        The American Academy of Pain Medicine, with the assistance, prompting,

   involvement, and funding of Defendants, issued treatment guidelines and sponsored

   and hosted medical education programs essential to Defendants’ deceptive marketing

   of chronic opioid therapy.

187.        AAPM has received over $2.2 million in funding since 2009 from opioid

   manufacturers. AAPM maintains a corporate relations council, whose members pay

   $25,000 per year (on top of other funding) to participate. The benefits include allowing

   members to present educational programs at off- site dinner symposia in connection

   with AAPM’s marquee event—its annual meeting held in Palm Springs,

   California, or other resort locations. AAPM describes the annual event as an

   “exclusive venue” for offering education programs to doctors.

188.        Membership in the corporate relations council also allows drug company

   executives and marketing staff to meet with AAPM executive committee members in

   small settings. Defendants Endo, Purdue, Cephalon and Actavis were members of

   the council and presented deceptive programs to doctors who attended this annual

   event.



                                            69
      2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 70 of 211
     19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                            EXHIBIT A Pg 71 of 212



     189.      AAPM is viewed internally by Endo as “industry friendly,” with Endo

        advisors   and speakers     among     its   active   members.    Endo attended AAPM

        conferences, funded its CMEs, and distributed its publications. The conferences

        sponsored by AAPM heavily emphasized sessions on opioids—37 out of roughly 40

        at one conference alone. AAPM’s presidents have included top industry- supported

        KOLs Perry Fine, Russell Portenoy, and Lynn Webster. Dr. Webster was even

        elected president of AAPM while under a DEA investigation. Upon information

        and belief, another past AAPM president, Dr. Scott Fishman, stated that he would

        place the organization “at the forefront” of teaching that “the risks of addiction are . .

        . small and can be managed.”62

     190.      AAPM’s staff understood that they and their industry funders were

        engaged in a common practice. Defendants were able to influence AAPM through

        both their significant and regular funding, and the leadership of pro-opioid KOLs

        within the organization.

            b. Manufacturer Defendants embarked upon a campaign of false, deceptive and
               unfair assurances grossly overstating the benefits of the opioid drugs.


     191.      Defendants worked with each other and with the Front Groups and KOLs they

        funded and directed to carry out a common scheme to deceptively present the risks,

        benefits, and superiority of opioids to treat chronic pain.

     192.      Defendants acted through and with the same network of Front Groups, funded

        the same KOLs, and often used the very same language and format to disseminate the


62
  Interview by Paula Moyer with Scott M. Fishman, M.D., Professor of Anesthesiology
and Pain Medicine, Chief of the Division of Pain Medicine, Univ. of Cal.,
Davis (2005).
                                                    70
 2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 71 of 211
19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                       EXHIBIT A Pg 72 of 212



   same deceptive messages. These KOLs have worked reciprocally with Defendants to

   promote misleading messaging regarding the appropriate use of opioids to treat

   chronic pain. Although participants knew this information was false and misleading,

   these misstatements were nevertheless disseminated to Palm Beach County

   prescribers and patients.

193.      One vehicle for their collective collaboration was Pain Care Forum (“PCF”).

   PCF began in 2004 as an APF project with the stated goals of offering “a setting where

   multiple organizations can share information” and to “promote and support taking

   collaborative action regarding federal pain policy issues.” APF President Will Rowe

   described the Forum as “a deliberate effort to positively merge the capacities of

   industry, professional associations, and patient organizations.”

194.      PCF is comprised of representatives from opioid manufacturers and

   distributors (including Cephalon, Endo, Janssen, and Purdue); doctors and nurses

   in the field of pain care; professional organizations (e.g., American Academy of

   Pain Management, APS, and American Society of Pain Educators); patient advocacy

   groups (e.g., APF and ACPA); and other like-minded organizations (e.g., FSMB and

   Wisconsin Pain & Policy Studies Group), almost all of which received substantial

   funding from Defendants.

195.      PCF, for example, developed and disseminated “consensus recommendations”

   for a Risk Evaluation and Mitigation Strategy (“REMS”) for long-acting opioids that

   the FDA mandated in 2009 to communicate the risks of opioids to prescribers and




                                            71
      2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 72 of 211
     19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                            EXHIBIT A Pg 73 of 212


                    63
        patients.        This was critical as a REMS that went too far in narrowing the uses or

        benefits, or highlighting the risks of chronic opioid therapy, would deflate Defendants’

        marketing efforts. The recommendations—drafted by Will Rowe of APF—claimed

        that opioids were “essential” to the management of pain, and that the REMS “should

        acknowledge the importance of opioids in the management of pain and should not

        introduce new barriers.”64 Defendants worked with PCF members to limit the reach

        and manage the message of the REMS, which enabled them to maintain, and not

        undermine, their deceptive marketing of opioids for chronic pain.

     196.       Some illustrative examples of the Manufacturer Defendants' false claims are:

            a. Upon information and belief, Actavis distributed an advertisement claiming

                that the use of Kadian to treat chronic pain would allow patients to return to

                work, relieve "stress on your body and your mental health," and help patients

                enjoy their lives.

            b. Endo distributed advertisements that claimed that the use of Opana ER for

                chronic pain would allow patients to perform demanding tasks like

                construction work or work as a chef and portrayed seemingly healthy,

                unimpaired subjects.

            c. Janssen sponsored and edited a patient education guide entitled Finding Relief

                Pain Management for Older Adults (2009) - which states as "a fact" that

                "opioids may make it easier for people to live normally." The guide lists


63
   The FDA can require a drug maker to develop a REMS—which could entail (as in this case)
an education requirement or distribution limitation—to manage serious risks associated with a
drug.
64
   Defendants also agreed that short-acting opioids should also be included in REMS as
not to disadvantage the long-acting, branded drugs.
                                                   72
      2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 73 of 211
     19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                            EXHIBIT A Pg 74 of 212



              expected functional improvements from opioid use, including sleeping through

              the night, returning to work, recreation, sex, walking, and climbing stairs.

           d. Janssen promoted Ultracet for everyday chronic pain and distributed posters,

              for display in doctors' offices, of presumed patients in active professions; the

              caption read, "Pain doesn't fit into their schedules."

           e. Upon information and belief, Purdue ran a series of advertisements for

              OxyContin in 2012 in medical journals entitled "Pain vignettes," which were

              case studies featuring patients with pain conditions persisting over several

              months and recommending OxyContin for them. The ads implied that

              OxyContin improves patients' function.

           f. Responsible Opioid Prescribing (2007), sponsored and distributed by

              Cephalon, Endo and Purdue, taught that relief of pain by opioids, by itself,

              improved patients' function.

           g. Cephalon and Purdue sponsored APF's Treatment Options: A Guide for People

              Living with Pain (2007), which counseled patients that opioids "give [pain

              patients] a quality of life we deserve."65 This publication is still available

              online.

           h. Endo's NIPC website "PainKnowledge" claimed in 2009, upon information

              and belief, that with opioids, ''your level of function should improve; you may

              find you are now able to participate in activities of daily living, such as work

              and hobbies, that you were not able to enjoy when your pain was worse."



65
   Am. Pam Found., Treatment Options: A Guide for People Living in Pain (2007) [hereinafter
APF, Treatment Options], https://assets.documentcloud.org/documents/277605/apf-
treatmentoptions.pdf.
                                                73
      2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 74 of 211
     19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                            EXHIBIT A Pg 75 of 212



                Elsewhere, the website touted improved quality of life (as well as "improved

                function") as benefits of opioid therapy. The grant request that Endo approved

                for this project specifically indicated NIPC's intent to make misleading claims

                about function, and Endo closely tracked visits to the site.

           i.   Endo was the sole sponsor, through NIPC, of a series of CMEs entitled

                "Persistent Pain in the Older Patient." Upon information and belief, a CME

                disseminated via webcast claimed that chronic opioid therapy has been "shown

                to reduce pain and improve depressive symptoms and cognitive functioning."

           j.   Janssen sponsored and funded a multimedia patient education campaign called

                "Let's Talk Pain." One feature of the campaign was to complain that patients

                were under-treated. In 2009, upon information and belief, a Janssen-sponsored

                website, part of the "Let's Talk Pain" campaign, featured an interview edited

                by Janssen claiming that opioids allowed a patient to "continue to function."

           k. Purdue sponsored the development and distribution of APF's A Policymaker's

                Guide to Understanding Pain & Its Management, which claimed that

                "[m]ultiple clinical studies" have shown that opioids are effective in improving

                "[d]aily function," "[p]sychological health," and "[o]verall health-related

                quality of life for chronic pain.”66The Policymaker's Guide was originally

                published in 2011.67




66
    Am. Pain Found., A Policymaker's Guide to Understanding Pain and Its Management 6
(2011) [hereinafter APF, Policymaker's Guide],
http://s3.documentcloud.org/documents/277603/apf-policymakers-guide.pdf (last accessed Jul.
12, 2018)
67
   Id.
                                                 74
 2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 75 of 211
19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                       EXHIBIT A Pg 76 of 212



       l.   Purdue's, Cephalon's, Endo's, and Janssen's sales representatives have

            conveyed and continue to convey the message that opioids will improve patient

            function.

197.        As the FDA and other agencies have made clear for years, these claims have

   no support in the scientific literature.

198.        There are eight primary misleading and unfounded representations.

   Defendants and the third parties with which they teamed:

       a. misrepresented that opioids improve function;

       b. misrepresented that opioids are safe and effective for long-term use;

       c. concealed the link between long-term use of opioids and addiction;

       d. misrepresented that addiction risk can be managed;

       e. masked the signs of addiction by calling them “pseudoaddiction”;

       f. falsely claimed withdrawal is easily managed;

       g. misrepresented or omitted the greater dangers from higher doses of opioids;

            and deceptively minimized the adverse effects of opioids and overstated the

            risks of NSAIDs.

199.        In   addition   to   these   misstatements,   Purdue   purveyed   an   eighth

   deception that OxyContin provides a full 12 hours of pain relief.

200.        Exacerbating each of these misrepresentations and deceptions was the

   collective effort of Defendants and third parties to hide from the medical community




                                              75
      2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 76 of 211
     19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                            EXHIBIT A Pg 77 of 212



        the fact that the FDA “is not aware of adequate and well-controlled studies of opioid

        use longer than 12 weeks.”68

                  i. “Improved Function”
     201.      Each of the following materials was created with the expectation that, by

        instructing patients and prescribers that opioids would improve patients’ function and

        quality of life, patients would demand opioids and doctors would prescribe them.

        These claims also encouraged doctors to continue opioid therapy in the belief that

        failure to improve pain, function, or quality of life, could be overcome by increasing

        doses or prescribing supplemental short-acting opioids to take on an as-needed basis

        for breakthrough pain.

     202.      However, not only is there no evidence of improvement in long-term

        functioning, a 2006 study-of-studies found that “[f]or functional outcomes . . . other

        analgesics were significantly more effective than were opioids.”69 Studies of the use

        of opioids in chronic conditions for which they are commonly prescribed, such as low

        back pain, corroborate this conclusion and have failed to demonstrate an improvement

        in patients’ function. Instead, research consistently shows that long-term opioid

        therapy for patients who have lower back injuries does not cause patients to return to

        work or physical activity.70 Indeed, one Defendant’s own internal marketing plans


68
   Letter from Janet Woodcock, M.D., Dir., Ctr. for Drug Eval. & Res., to Andrew Kolodny,
M.D., Pres. Physicians for Responsible Opioid Prescribing, Re Docket No. FDA-2012-P-0818
(Sept. 10, 2013).
69
   Andrea D. Furlan et al., Opioids for chronic noncancer pain: a meta-analysis of effectiveness
and side effects, 174(11) Can. Med. Ass’n J. 1589-1594 (2006). This study revealed that efficacy
studies do not typically include data on opioid addiction, such that, if anything, the data overstate
effectiveness.
70
   Moreover, users of opioids had the highest increase in the number of headache days per
month, scored significantly higher on the Migraine Disability Assessment (MIDAS), and had
higher rates of depression, compared to non-opioid users. They also were more likely to
                                                 76
   2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 77 of 211
  19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                         EXHIBIT A Pg 78 of 212



      characterized functional improvement claims as “aspirational.”                 Another

      acknowledged in 2012 that “[s]ignificant investment in clinical data [was]

      needed” to establish opioids’ effect on mitigating quality of life issues, like social

      isolation.

   203.       The long-term use of opioids carries a host of serious side effects, including

      addiction, mental clouding and confusion, sleepiness, hyperalgesia, and immune-

      system and hormonal dysfunction that degrade, rather than improve, patients’ ability

      to function. Defendants often omitted these adverse effects as well as certain risks of

      drug interactions from their publications.

   204.       Yet each of the following statements by Defendants, suggests that the long-term

      use of opioids improve patients’ function and quality of life, and that scientific evidence

      supports this claim:

          a. Documents from a 2010 sales training indicate that Actavis trained its sales force

              to instruct prescribers that “most chronic benign pain patients do have markedly

              improved ability to function when maintained on chronic opioid therapy.”

              (Emphasis added.)

          b. Documents from a 2010 sales training indicate that Actavis trained its sales force

              that increasing and restoring function is an expected outcome of chronic

              Kadian therapy, including physical, social, vocational, and recreational function.

          c. Actavis distributed a product advertisement that claimed that use of Kadian to

              treat chronic pain would allow patients to return to work, relieve “stress on your




experience sleepiness, confusion, and rebound headaches, and reported a lower quality of
life than patients taking other medications.
                                               77
      2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 78 of 211
     19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                            EXHIBIT A Pg 79 of 212



              body and your mental health,” and cause patients to enjoy their lives.     The FDA

              warned Actavis that such claims were misleading, writing: “We are not aware of

              substantial evidence or substantial clinical experience demonstrating that the

              magnitude of the effect of the drug has in alleviating pain, taken together with any

              drug-related side effects patients may experience . . . results in any overall

              positive impact on a patient’s work, physical and mental functioning, daily

              activities, or enjoyment of life.”71

           d. Actavis sales representatives told Charleston County prescribers that prescribing

              Actavis’s opioids would improve their patients’ ability to function and improve

              their quality of life.

           e. Cephalon sponsored the FSMB’s Responsible Opioid Prescribing (2007), which

              taught that relief of pain itself improved patients’ function. Responsible Opioid

              Prescribing explicitly describes functional improvement as the goal of a “long-

              term therapeutic treatment course.” Cephalon also spent $150,000 to purchase

              copies of the book in bulk and distributed the book through its pain sales force to

              10,000 prescribers and 5,000 pharmacists.

           f. Cephalon sponsored the American Pain Foundation’s Treatment Options: A

              Guide for People Living with Pain (2007), which taught patients that opioids,

              when used properly “give [pain patients] a quality of life we deserve.” 72 The




71
   Warning Letter from Thomas Abrams, Dir., FDA Div. of Mktg., Adver., & Commc’ns, to
Doug Boothe, CEO, Actavis Elizabeth LLC (Feb. 18, 2010), available at
(https://www.fdanews.com/ext/resources/files/archives/a/ActavisElizabethLLC.pdf)
72
   Am. Pam Found., Treatment Options: A Guide for People Living in Pain (2007) [hereinafter
APF, Treatment Options], https://assets.documentcloud.org/documents/277605/apf-
treatmentoptions.pdf.
                                                78
 2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 79 of 211
19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                       EXHIBIT A Pg 80 of 212



           Treatment Options guide notes that non-steroidal anti-inflammatory drugs have

           greater risks associated with prolonged duration of use, but there was no similar

           warning for opioids. APF distributed 17,200 copies in one year alone, according

           to its 2007 annual report. The publication is also currently available online.

      g. Cephalon sponsored a CME written by key opinion leader Dr. Lynn Webster,

           titled Optimizing Opioid Treatment for Breakthrough Pain, which was offered

           online by Medscape, LLC from September 28, 2007, to December 15, 2008. The

           CME taught that Cephalon’s Actiq and Fentora improve patients’ quality of life

           and allow for more activities when taken in conjunction with long- acting opioids.

      h. Cephalon sales representatives told Charleston County prescribers that opioids

           would increase patients’ ability to function and improve their quality of life.

      i.   Endo sponsored a website, painknowledge.com, through APF and NIPC,

           which, in 2009, claimed that with opioids, “your level of function should

           improve; you may find you are now able to participate in activities of daily

           living, such as work and hobbies, that you were not able to enjoy when

           your pain was worse.” Endo continued to provide funding for this website

           through 2012, and closely tracked unique visitors to it.

      j.   A CME sponsored by Endo, titled Persistent Pain in the Older Patient,

           taught that chronic opioid therapy has been “shown to reduce pain and

           improve depressive symptoms and cognitive functioning.”

      k. Endo distributed handouts to prescribers that claimed that use of Opana ER

           to treat chronic pain would allow patients to perform work as a chef. This




                                            79
      2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 80 of 211
     19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                            EXHIBIT A Pg 81 of 212



                flyer also emphasized Opana ER’s indication without including equally

                prominent disclosure of the “moderate to severe pain” qualification.73

           l.   Endo’s sales force distributed FSMB’s Responsible Opioid Prescribing

                (2007), which taught that relief of pain itself improved patients’ function.

                Responsible Opioid Prescribing explicitly describes functional

                improvement as the goal of a “long-term therapeutic treatment course.”

           m. Endo provided grants to APF to distribute Exit Wounds to veterans, which

                taught that opioid medications “increase your level of functioning”

                (emphasis in the original). Exit Wounds also omits warnings of the risk of

                interactions between opioids and benzodiazepines, which would increase

                fatality risk. Benzodiazepines are frequently prescribed to veterans

                diagnosed with post- traumatic stress disorder.

           n. Endo sales representatives told prescribers that opioids would increase

                patients’ ability to function and improve their quality of life by helping

                them become more physically active and return to work.

           o. Janssen sponsored a patient education guide titled Finding Relief: Pain

                Management for Older Adults (2009), which its personnel reviewed and

                approved, and its sales force distributed. This guide features a man playing

                golf on the cover and lists examples of expected functional improvement

                from opioids, like sleeping through the night, returning to work, recreation,

                sex, walking, and climbing stairs. The guide states as a “fact” that “opioids



73
  FDA regulations require that warnings or limitations be given equal prominence in disclosure,
and failure to do so constitutes “misbranding” of the product. 21 C.F.R. § 202.1(e)(3); see also
21 U.S.C. §331(a).
                                                 80
 2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 81 of 211
19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                       EXHIBIT A Pg 82 of 212



         may make it easier for people to live normally” (emphasis in the original).

         The myth/fact structure implies authoritative backing for the claims that

         does not exist. The targeting of older adults also ignored heightened

         opioid risks in this population.

      p. Janssen sponsored, developed, and approved content of a website, Let’s

         Talk Pain in 2009, acting in conjunction with the APF, AAPM, and

         ASPMN, whose participation in Let’s Talk Pain Janssen financed and

         orchestrated. This website featured an interview, which was edited by

         Janssen personnel, claiming that opioids were what allowed a patient to

         “continue to function,” inaccurately implying her experience would be

         representative.

      q. Janssen provided grants to APF to distribute Exit Wounds to veterans,

         which taught that opioid medications “increase your level of functioning”

         (emphasis in the original). Exit Wounds also omits warnings of the risk of

         interactions between opioids and benzodiazepines, which would increase

         fatality risk. Benzodiazepines are frequently prescribed to veterans

         diagnosed with post-traumatic stress disorder.

      r. Janssen sales representatives told prescribers that opioids would increase

         patients’ ability to function and improve their quality of life by helping

         them become more physically active and return to work.

      s. Purdue ran a series of advertisements for OxyContin in 2012 in medical

         journals titled “Pain vignettes,” which were case studies featuring patients,

         each with pain conditions persisting over several months, recommending



                                            81
      2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 82 of 211
     19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                            EXHIBIT A Pg 83 of 212



              OxyContin for each. One such patient, “Paul,” is described as a “54-year-

              old writer with osteoarthritis of the hands,” and the vignettes imply that an

              OxyContin prescription will help him work more effectively.

           t. Purdue sponsored APF’s A Policymaker’s Guide to Understanding Pain &

              Its Management, which inaccurately claimed that “multiple clinical

              studies” had shown that opioids are effective in improving daily function,

              psychological health, and health-related quality of life for chronic pain

              patients.” 74 The sole reference for the functional improvement claim noted

              the absence of long-term studies and actually stated: “For functional

              outcomes, the other analgesics were significantly more effective than were

              opioids.” The Policymaker’s Guide is still available online.

           u. Purdue sponsored APF’s Treatment Options: A Guide for People Living

              with Pain (2007), which counseled patients that opioids, when used

              properly, “give [pain patients] a quality of life we deserve.” APF

              distributed 17,200 copies in one year alone, according to its 2007 annual

              report. The guide is currently available online.75

           v. Purdue sponsored APF’s Exit Wounds (2009), which taught veterans that

              opioid medications “increase your level of functioning.” Exit Wounds

              also omits warnings of the risk of interactions between opioids and

              benzodiazepines, which would increase fatality risk. Benzodiazepines are



74
   APF, Policymaker's Guide, http://s3.documentcloud.org/documents/277603/apf-policymakers-
guide.pdf (accessed July. 12, 2018)
75
   Am. Pam Found., Treatment Options: A Guide for People Living in Pain (2007) [hereinafter
APF, Treatment Options], https://assets.documentcloud.org/documents/277605/apf-
treatmentoptions.pdf.
                                               82
 2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 83 of 211
19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                       EXHIBIT A Pg 84 of 212



          frequently prescribed to veterans diagnosed with post-traumatic stress

          disorder.

       w. Purdue sponsored the FSMB’s Responsible Opioid Prescribing (2007),

          which taught that relief of pain itself improved patients’ function.

          Responsible Opioid Prescribing explicitly describes functional

          improvement as the goal of a “long-term therapeutic treatment course.”

          Purdue also spent over $100,000 to support distribution of the book.

       x. In 2012, Purdue disseminated a mailer to doctors titled “Pain vignettes.”

          These “vignettes” consisted of case studies describing patients with pain

          conditions that persisted over a span of several months. One such patient,

          “Paul,” is described as a “54-year-old writer with osteoarthritis of the

          hands,” and the vignettes imply that an OxyContin prescription will help

          him work. None of these ads, however, disclosed the truth—that there is

          no evidence that opioids improve patients’ lives and ability to function and

          that there was substantial evidence to the contrary.

       y. Purdue sales representatives told prescribers that opioids would increase

          patients’ ability to function and improve their quality of life.

             ii. Long-Term Use of Opioids
205.      There are no controlled studies of the use of opioids beyond 16 weeks, and no

   evidence that opioids improve patients’ pain and function long-term. The first random,

   placebo- controlled studies appeared in the 1990s, and revealed evidence only for short-

   term efficacy and only in a minority of patients.

206.      A 2004 report reviewed 213 randomized, controlled trials of treatments for cancer

   pain and showed that, while opioids had short-term efficacy, the data was insufficient to

                                            83
 2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 84 of 211
19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                       EXHIBIT A Pg 85 of 212



   establish long-term effectiveness. Subsequent reviews of the use of opioids for cancer

   and non-cancer pain consistently note the lack of data to assess long-term outcomes. For

   example, a 2007 systematic review of opioids for back pain concluded that opioids have

   limited, if any, efficacy for back pain and that evidence did not allow judgments

   regarding long-term use. Similarly, a 2011 systematic review of studies for non-cancer

   pain found that evidence of long-term efficacy is poor. One year later, a similar review

   reported poor evidence of long-term efficacy for morphine, tramadol, and oxycodone,

   and fair evidence for transdermal fentanyl (approved only for use for cancer pain).

207.        On the contrary, evidence exists to show that opioid drugs are not effective to

   treat chronic pain, and may worsen patients’ health. A 2006 study-of-studies found that

   opioids as a class did not demonstrate improvement in functional outcomes over other

   non-addicting treatments. Most notably, it stated: “For functional outcomes, the other

   analgesics were significantly more effective than were opioids.” Another review of

   evidence relating to the use of opioids for chronic pain found that up to 22.9% of patients

   in opioid trials dropped out before the study began because of the intolerable effects of

   opioids, and that the evidence of pain relief over time was weak.

208.       Endo’s own research shows that patients taking opioids, as opposed to other

   prescription pain medicines, report higher rates of obesity (30% to 39%); insomnia (9%

   to 22%); and self-described fair or poor health (24% to 34%).

209.       Increasing duration of opioid use is strongly associated with an increasing

   prevalence of mental health conditions (depression, anxiety, post-traumatic stress

   disorder, or substance abuse), increased psychological distress, and greater health care

   utilization.



                                            84
 2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 85 of 211
19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                       EXHIBIT A Pg 86 of 212



210.          As a pain specialist noted in an article titled Are We Making Pain Patients

   Worse?, “[O]pioids may work acceptably well for a while, but over the long term,

   function generally declines, as does general health, mental health, and social functioning.

   Over time, even high doses of potent opioids often fail to control pain, and these patients

   are unable to function normally.”

211.          This is true both generally and for specific pain-related conditions. Studies of the

   use of opioids long-term for chronic lower back pain have been unable to demonstrate an

   improvement in patients’ function. Conversely, research consistently shows that long-

   term opioid therapy for patients who have lower back injuries does not help patients

   return to work or to physical activity. This is due partly to addiction and other side

   effects.

212.          As many as 30% of patients who suffer from migraines have been prescribed

   opioids to treat their headaches. Users of opioids had the highest increase in the number

   of headache days per month, scored significantly higher on the Migraine Disability

   Assessment (MIDAS), and had higher rates of depression, compared to non-opioid users.

   A survey by the National Headache Foundation found that migraine patients who used

   opioids were more likely to experience sleepiness, confusion, and rebound

   headaches, and reported a lower quality of life than patients taking other medications.

213.          The lack of evidence for the efficacy of opioid use long-term has been well-

   documented nationally in the context of workers’ compensation claims, where some of

   the most detailed data exists. Claims involving workers who take opioids are almost four

   times as likely to reach costs of over $100,000 than claims without opioids, as these

   patients suffer greater side effects and are slower to return to work. Even adjusting for



                                               85
      2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 86 of 211
     19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                            EXHIBIT A Pg 87 of 212



        injury severity and self-reported pain score, taking an opioid for more than seven days

        and receiving more than one opioid prescription increased the risk that the patient would

        be on work disability one year later. A prescription for opioids, as the first treatment for a

        workplace injury, doubled the average length of the claim.

                 iii. “Low risk of Addiction”
     214.      Some illustrative examples of the Manufacturer Defendants' false, deceptive, and

        unfair claims about the purportedly low risk of addiction include:

            a. Actavis's predecessor caused a patient education brochure, Managing Chronic

               Back Pain, to be distributed beginning in 2003 that admitted that opioid addiction

               is possible, but falsely claimed that it is "less likely if you have never had an

               addiction problem." Based on Actavis's acquisition of its predecessor's marketing

               materials along with the rights to Kadian, it appears that Actavis continued to use

               this brochure in 2009 and beyond.

            b. Cephalon and Purdue sponsored APF's Treatment Options: A Guide for People

               Living with Pain (2007), which suggested that addiction is rare and limited to

               extreme cases of unauthorized dose escalations, obtaining duplicative opioid

               prescriptions from multiple sources, or theft. This publication is still available

               online.76

            c. Endo sponsored a website, "PainKnowledge," which, upon information and

               belief, claimed in 2009 that "[p]eople who take opioids as prescribed usually do

               not become addicted." Upon information and belief, another Endo website,

               PainAction.com, stated "Did you know? Most chronic pain patients do not


76
   APF, Treatment Options, https://assets.documentcloud.org/documents/277605/apf-
treatmentoptions.pdf.
                                                  86
      2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 87 of 211
     19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                            EXHIBIT A Pg 88 of 212



              become addicted to the opioid medications that are prescribed for them." Endo

              also distributed an "Informed Consent" document on PainAction.com that

              misleadingly suggested that only people who "have problems with substance

              abuse and addiction" are likely to become addicted to opioid medications.

           d. Upon information and belief, Endo distributed a pamphlet with the Endo logo

              entitled Living with Someone with Chronic Pain, which stated that: "Most health

              care providers who treat people with pain agree that most people do not develop

              an addiction problem."

           e. Janssen reviewed, edited, approved, and distributed a patient education guide

              entitled Finding Relief Pain Management for Older Adults (2009), which

              described as "myth" the claim that opioids are addictive, and asserted as fact that

              "[ m ]any studies show that opioids are rarely addictive when used properly for

              the management of chronic pain."

           f. Janssen currently runs a website, Prescriberesponsibly.com (last updated July 2,

              2015), which claims that concerns about opioid addiction are "overestimated."

           g. Purdue sponsored APF's A Policymaker's Guide to Understanding Pain & Its

              Management, which claims that less than 1 % of children prescribed opioids will

              become addicted and that pain is undertreated due to "[m]isconceptions about

              opioid addiction.” 77

           h. Consistent with the Manufacturer Defendants' published marketing materials,

              upon information and belief, detailers for Purdue, Endo, Janssen, and Cephalon




77
  APF, Policymaker's Guide, http://s3.documentcloud.org/documents/277603/apf-policymakers-
guide.pdf (accessed July 12, 2018)
                                               87
 2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 88 of 211
19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                       EXHIBIT A Pg 89 of 212



            minimized or omitted any discussion with doctors of the risk of addiction;

            misrepresented the potential for abuse of opioids with purportedly abuse-deterrent

            formulations; and routinely did not correct the misrepresentations noted above.

       i.   Sales representatives for Actavis, Endo, Janssen, and Purdue promoted their drugs

            as having “steady-state” properties with the intent and expectation that

            prescribers would understand this to mean that their drugs caused less of a rush

            or a feeling of euphoria, which can trigger abuse and addiction.

       j.   Endo actively promoted its reformulated Opana ER on the basis that it was

            “designed to be crush-resistant,” suggesting both (a) that Endo had succeeded in

            making the drug harder to adulterate, and (b) that it was less addictive, in

            consequence. In fact, however, Endo knew that “the clinical significance of

            INTAC Technology or its impact on abuse/misuse has not been established for

            Opana ER” and that Opana ER could still be ground and cut into small pieces by

            those looking to abuse the drug.

       k. Janssen denied that Nucynta ER was an opioid and claimed that it was not

            addictive.

       l.   Purdue claimed that its opioids were not favored by addicts and did not produce a

            buzz, all of which falsely suggested that its opioids were less likely to be abused

            or addictive.

215.        In addition to denying or minimizing the risk of addiction and abuse

   generally, Defendants also falsely claimed that their particular drugs were safer, less

   addictive, and less likely to be abused or diverted than their competitors’ or

   predecessor drugs. In making these claims, Defendants said or implied that because



                                               88
      2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 89 of 211
     19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                            EXHIBIT A Pg 90 of 212



        their drug had a “steady-state” and did not produce peaks and valleys, which cause

        drug-seeking behavior—either to obtain the high or avoid the low—it was less likely

        to be abused or addicting. Endo also asserted in particular that, because a reformulation

        of Opana ER was (or was designed to be) abuse-deterrent or tamper-resistant, patients

        were less likely to become addicted to it. Defendants had no evidence to support any

        of these claims, which, by FDA regulation, must be based on head-to-head trials;78

        the claims also were false and misleading in that they misrepresented the risks of both

        the particular drug and opioids as a class.

     216.      Further, rather than honestly disclose the risk of addiction, Defendants, and the

        third parties they directed and assisted and whose materials they distributed, attempted

        to portray those who were concerned about addiction as unfairly denying treatment to

        needy patients. To increase pressure on doctors to prescribe chronic opioid therapy,

        Defendants turned the tables; it was doctors who fail to treat their patients’ chronic

        pains with opioids—not doctors who cause their patients to become addicted to

        opioids—who are failing their patients (and subject to discipline). Defendants and

        their third-party allies claimed that purportedly overblown worries about addiction

        cause pain to be under-treated and opioids to be over-regulated and under-prescribed.

        This mantra of under-treated pain and under-used drugs reinforced Defendants’

        messages that the risks of addiction and abuse were not significant and were

        overblown.

                   iv. Creating the Phrase “Pseudoaddiction”



78
  See Guidance for Industry, “Abuse-Deterrent Opioids—Evaluation and Labeling,” April 2015
(describing requirements for premarket and postmarket studies).
                                                 89
 2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 90 of 211
19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                       EXHIBIT A Pg 91 of 212



217.      In addition to mischaracterizing the highly addictive nature of the drugs they were

   pushing, the Manufacturer Defendants also fostered a fundamental misunderstanding of

   the signs of addiction. Specifically, the Manufacturer Defendants misrepresented, to

   doctors and patients, that warning signs and/or symptoms of addiction were, instead,

   signs of undertreated pain (i.e. pseudo addiction ) - and instructed doctors to increase the

   opioid prescription dose for patients who were already in danger.

218.      To this end, one of Purdue's employees, Dr. David Haddox, invented a

   phenomenon called "pseudoaddiction." KOL Dr. Portenoy popularized the term.

   Examples of the false, misleading, deceptive, and unfair statements regarding

   pseudoaddiction include:

       a. Documents from a 2010 sales training indicate that Actavis trained its sales force

          to instruct physicians that aberrant behaviors like self-escalation of doses

          constituted “pseudoaddiction.”

       b. Cephalon sponsored FSMB’s Responsible Opioid Prescribing (2007), which

          taught that behaviors such as “requesting drugs by name,” “demanding or

          manipulative behavior,” seeing more than one doctor to obtain opioids, and

          hoarding are all signs of “pseudoaddiction.” Cephalon also spent $150,000 to

          purchase copies of the book in bulk and distributed it through its pain sales

          force to 10,000 prescribers and 5,000 pharmacists.

       c. From 2009 to 2011 Janssen’s website, Let’s Talk Pain, stated that

          “pseudoaddiction . . . refers to patient behaviors that may occur when pain is

          under-treated” and that “[p]seudoaddiction is different from true addiction




                                            90
 2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 91 of 211
19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                       EXHIBIT A Pg 92 of 212



         because such behaviors can be resolved with effective pain management.”

         (emphasis added).

      d. Endo distributed copies of a book by KOL Dr. Lynn Webster entitled Avoiding

         Opioid Abuse While Managing Pain (2007). Endo’s internal planning documents

         describe the purpose of distributing this book as to “[i]ncrease the breadth and

         depth of the Opana ER prescriber base.” The book claims that when faced with

         signs of aberrant behavior, the doctor should regard it as “pseudoaddiction” and

         thus, increasing the dose in most cases. . . Should be the clinician’s first

         response.” (emphasis added).

      e. Endo spent $246,620 to buy copies of FSMB’s Responsible Opioid Prescribing

         (2007), which was distributed by Endo’s sales force. This book asserted that

         behaviors such as “requesting drugs by name,” “demanding or manipulative

         behavior,” seeing more than one doctor to obtain opioids, and hoarding, are all

         signs of “pseudoaddiction.”

      f. Purdue published a prescriber and law enforcement education pamphlet in 2011

         entitled Providing Relief, Preventing Abuse, which described “pseudoaddiction”

         as a concept that “emerged in the literature to describe the inaccurate

         interpretation of [drug-seeking behaviors] in patients who have pain that has not

         been effectively treated.”

      g. Purdue distributed to physicians, at least as of November 2006, and posted on its

         unbranded website, Partners Against Pain, a pamphlet copyrighted 2005 and

         titled Clinical Issues in Opioid Prescribing. This pamphlet included a list of

         conduct, including “illicit drug use and deception” it defined as



                                          91
      2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 92 of 211
     19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                            EXHIBIT A Pg 93 of 212



                 indicative of “pseudoaddiction” or untreated pain. It also states:

                 “Pseudoaddiction is a term which has been used to describe patient behaviors that

                 may occur when pain is undertreated. . . . Even such behaviors as illicit drug

                 use and deception can occur in the patient’s efforts to obtain relief.

                 Pseudoaddiction can be distinguished from true addiction in that the behaviors

                 resolve when the pain is effectively treated.” (emphasis added.)

            h. Purdue sponsored FSMB’s Responsible Opioid Prescribing (2007), which taught

                 that behaviors such as “requesting drugs by name, “demanding or

                 manipulative behavior,” seeing more than one doctor to obtain opioids, and

                 hoarding, are all signs of “pseudoaddiction.” Purdue also spent over

                 $100,000 to support distribution of the book.

            i.   Purdue sponsored APF’s A Policymaker’s Guide to Understanding Pain &

                 Its Management, which states: “Pseudo-addiction describes patient behaviors that

                 may occur when pain is undertreated. . . . Pseudo-addiction can be distinguished

                 from true addiction in that this behavior ceases when pain is effectively

                 treated.”79 (Emphasis added.)

     219.        In the 2016 CDC Guideline, the CDC rejects the validity of the pseudoaddiction

        fallacy invented by a Purdue employee as a reason to push more opioid drugs onto

        already addicted patients.

                   v. False Instructions about Screening and Abuse Deterrents
     220.        Manufacturer Defendants' made false statements that addiction risk screening

        tools, patient contracts, urine drug screens, and similar strategies allow them to reliably


79
  APF, Policymaker's Guide, http://s3.documentcloud.org/documents/277603/apf-policymakers-
guide.pdf (last accessed Jul. 12, 2018)
                                                   92
      2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 93 of 211
     19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                            EXHIBIT A Pg 94 of 212



        identify and safely prescribe opioids to patients predisposed to addiction. These

        misrepresentations were especially insidious because the Manufacturer Defendants aimed

        them at general practitioners and family doctors who lack the time and expertise to

        closely manage higher-risk patients on opioids.

     221.      The Manufacturer Defendants' misrepresentations made these doctors feel more

        comfortable prescribing opioids to their patients, and patients more comfortable starting

        on opioid therapy for chronic pain. Illustrative examples include:

            a. Documents from a 2010 sales training indicate that Actavis trained its sales force

               that prescribers can use risk screening tools to limit the development of addiction.

            b. Cephalon sponsored APF’s Treatment Options: A Guide for People Living with

               Pain (2007), which taught patients that “opioid agreements” between doctors and

               patients can “ensure that you take the opioid as prescribed.”80

            c. Endo paid for a 2007 supplement81 available for continuing education credit in

               the Journal of Family Practice. This publication, titled Pain Management

               Dilemmas in Primary Care: Use of Opioids, recommended screening patients

               using tools like the Opioid Risk Tool or the Screener and Opioid Assessment for

               Patients with Pain, and advised that patients at high risk of addiction could safely

               (e.g., without becoming addicted) receive chronic opioid therapy using a

               “maximally structured approach” involving toxicology screens and pill counts.




80
   Am. Pam Found., Treatment Options: A Guide for People Living in Pain (2007) [hereinafter
APF, Treatment Options], https://assets.documentcloud.org/documents/277605/apf-
treatmentoptions.pdf.
81
   The Medical Journal, The Lancet found that all of the supplement papers it received failed
peer-review. Editorial, “The Perils of Journal and Supplement Publishing,” 375 The Lancet
9712 (347) 2010.
                                                93
      2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 94 of 211
     19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                            EXHIBIT A Pg 95 of 212



           d. Purdue, upon information and belief, sponsored a 2011 webinar, Managing

                Patient's Opioid Use: Balancing the Need and Risk, which claimed that screening

                tools, urine tests, and patient agreements prevent "overuse of prescriptions" and

                "overdose deaths."

           e. Purdue’s unbranded website, In the Face of Pain (inthefaceofpain.com) states that

                policies that “restrict[] access to patients with pain who also have a history of

                substance abuse” and “requiring special government-issued prescription forms

                for the only medications that are capable of relieving pain that is severe” are “at

                odds with” best medical practices.82

           f.    In 2011, Purdue published a prescriber and law enforcement education pamphlet

                titled Providing Relief, Preventing Abuse, which deceptively portrayed the

                signs—and therefore the prevalence— of addiction. However, Purdue knew, as

                described above, that OxyContin was used non-medically by injection less than

                less than 17% of the time. Yet, Providing Relief, Preventing Abuse prominently

                listed side effects of injection like skin popping and track marks as

                “Indications of Possible Drug Abuse”— downplaying much more prevalent

                signs of addiction associated with OxyContin use such as asking for early refills,

                making it seem as if addiction only occurs when opioids are taken illicitly.

           g. As recently as 2015, upon information and belief, Purdue has represented in

                scientific conferences that "bad apple" patients - and not opioids - are the source




82
  See In the Face of Pain Fact Sheet: Protecting Access to Pain Treatment, Purdue Pharma L.P.
(Resources verified Mar.
2012),www.inthefaceofpain.com/content/uploads/2011/12/factsheet_ProtectingAccess.pdf
(deactivated).
                                                  94
      2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 95 of 211
     19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                            EXHIBIT A Pg 96 of 212



                 of the addiction crisis and that once those "bad apples" are identified, doctors can

                 safely prescribe opioids without causing addiction.

     222.        The 2016 CDC Guideline confirms the falsity of these claims. The Guideline

        explains that there are no studies assessing the effectiveness of risk mitigation strategies

        "for improving outcomes related to overdose, addiction, abuse or misuse.” 83

                   vi. False Claims Related to Management of Withdrawal
     223.        Defendants and their third-party allies promoted the false and misleading

        messages below with the intent and expectation that, by misrepresenting the

        difficulty of withdrawing from opioids, prescribers and patients would be more likely

        to start chronic opioid therapy and would fail to recognize the actual risk of addiction.

     224.        In an effort to underplay the risk and impact of addiction, Defendants and their

        third- party allies frequently claim that, while patients become “physically” dependent

        on opioids, physical dependence can be addressed by gradually tapering patients’

        doses to avoid the adverse effects of withdrawal. They fail to disclose the extremely

        difficult and painful effects that patients can experience when they are removed from

        opioids—effects that also make it less likely that patients will be able to stop using the

        drugs.

     225.        In reality, withdrawal is prevalent in patients after more than a few weeks of

        therapy. Common symptoms of withdrawal include: severe anxiety, nausea,

        vomiting, headaches, agitation, insomnia, tremors, hallucinations, delirium, and pain.

        Some symptoms may persist for months, or even years, after a complete withdrawal



83
  Deborah Dowell et al., CDC Guideline for Prescribing Opioids for Chronic Pain-United
States, 2016, Morbidity & Mortality Wkly. Rep., Mar. 18, 2016, at 15 [hereinafter 2016 CDC
Guideline], https://www.cdc.gov/mmwr/volumes/65/rr/rr6501e1.htm (accessed July 13, 2018).
                                                  95
 2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 96 of 211
19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                       EXHIBIT A Pg 97 of 212



   from opioids, depending on how long the patient had been using opioids. Withdrawal

   symptoms trigger a feedback loop that drives patients to seek opioids, contributing to

   addiction.

226.      Each of the publications and statements below falsely states or suggests that

   withdrawal from opioids was not a problem and they should not be hesitant about

   prescribing or using opioids:

       a. Documents from a 2010 sales training indicate that Actavis trained its sales

          force that discontinuing opioid therapy can be handled “simply” and that it can

          be done at home.         Actavis’s sales representative training claimed opioid

          withdrawal would take only a week, even in addicted patients.

       b. A CME sponsored by Endo, titled Persistent Pain in the Older Adult, taught

          that withdrawal symptoms can be avoided entirely by tapering the dose by 10-

          20% per day for ten days.

       c. A Janssen PowerPoint presentation used for training its sales representatives

          titled “Selling Nucynta ER” indicates that the “low incidence of withdrawal

          symptoms” is a “core message” for its sales force. This message is repeated

          in numerous Janssen training materials between 2009 and 2011. The studies

          supporting this claim did not describe withdrawal symptoms in patients

          taking Nucynta ER beyond 90 days or at high doses and would therefore not

          be representative of withdrawal symptoms in the chronic pain population.

          Patients on opioid therapy long-term and at high doses will have a harder time

          discontinuing the drugs and are more likely to experience withdrawal

          symptoms. In addition, in claiming a low rate of withdrawal symptoms,



                                             96
      2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 97 of 211
     19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                            EXHIBIT A Pg 98 of 212



              Janssen relied upon a study that only began tracking withdrawal symptoms in

              patients two to four days after discontinuing opioid use; Janssen knew or

              should have known that these symptoms peak earlier than that for most

              patients. Relying on data after that initial window painted a misleading picture

              of the likelihood and severity of withdrawal associated with chronic opioid

              therapy. Janssen also knew or should have known that the patients involved in

              the study were not on the drug long enough to develop rates of withdrawal

              symptoms comparable to rates of withdrawal suffered by patients who

              use opioids for chronic pain—the use for which Janssen promoted Nucynta

              ER.

           d. Janssen sales representatives told prescribers that patients on Janssen’s drugs

              were less susceptible to withdrawal than those on other opioids.

           e. Purdue sponsored APF’s A Policymaker’s Guide to Understanding Pain

              & Its Management, which taught that “Symptoms of physical dependence can

              often be ameliorated by gradually decreasing the dose of medication

              during discontinuation,” but did not disclose the significant hardships that

              often accompany cessation of use.84

           f. Purdue sales representatives told prescribers that the effects of withdrawal

              from opioid use can be successfully managed.




84
  APF, Policymaker's Guide, http://s3.documentcloud.org/documents/277603/apf-policymakers-
guide.pdf (accessed July 12, 2018)
                                               97
 2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 98 of 211
19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                       EXHIBIT A Pg 99 of 212



       g. Purdue sales representatives told prescribers that the potential for withdrawal

          on Butrans was low due to Butrans’s low potency and its extended release

          mechanism.

            vii. False Claims that Increased Dosing Posed no Significant Increased
                 Risks
227.      Each of the following misrepresentations was created with the intent and

   expectation that, by misrepresenting and failing to disclose the known risks of high

   dose opioids, prescribers and patients would be more likely to continue to prescribe

   and use opioids, even when they were not effective in reducing patients’ pain, and not

   to discontinue opioids even when tolerance required them to reach even higher doses.

228.      Defendants and their third-party allies claimed that patients and

   prescribers could increase doses of opioids indefinitely without added risk, even when

   pain was not decreasing or when doses had reached levels that were “frighteningly

   high,” suggesting that patients would eventually reach a stable, effective dose. Each

   of Defendants’ claims also omitted warnings of increased adverse effects that occur at

   higher doses, and misleadingly suggested that there was no greater risk to higher dose

   opioid therapy.

229.      These claims are false. Patients receiving high doses of opioids as part of long-

   term opioid therapy are three to nine times more likely to suffer an overdose from

   opioid-related causes than those on low doses. As compared to available alternative

   pain remedies, scholars have suggested that tolerance to the respiratory depressive

   effects of opioids develops at a slower rate than tolerance to analgesic effects.

   Accordingly, the practice of continuously escalating doses to match pain tolerance can,

   in fact, lead to overdose even where opioids are taken as recommended.             The


                                           98
      2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 99 of 211
     19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                            EXHIBIT A Pg 100 of 212



        FDA has itself acknowledged that available data suggest a relationship between

        increased doses and the risk of adverse effects. Moreover, it is harder for patients

        to terminate use of higher-dose opioids without severe withdrawal effects, which

        contributes to a cycle of continued use, even when the drugs provide no pain relief and

        are causing harm—the signs of addiction.

     230.      Each of the following claims suggests that high-dose opioid therapy is safe:

            a. Documents from a 2010 sales training indicate that Actavis trained its sales

               force that “individualization” of opioid therapy depended on increasing doses

               “until patient reports adequate analgesia” and to “set dose levels on [the] basis

               of patient need, not on [a] predetermined maximal dose.” Actavis further

               counseled its sales representatives that the reasons some physicians had for not

               increasing doses indefinitely were simply a matter of physician “comfort

               level,” which could be overcome or used as a tool to induce them to switch to

               Actavis’s opioid, Kadian.

            b. Cephalon sponsored APF’s Treatment Options: A Guide for People Living

               with Pain (2007), which claimed that some patients “need” a larger dose of

               their opioid, regardless of the dose currently prescribed.85

            c. Cephalon sponsored a CME written by KOL Dr. Lynn Webster, Optimizing

               Opioid Treatment for Breakthrough Pain, which was offered online by

               Medscape, LLC from September 28, 2007 through December 15, 2008. The

               CME taught that non- opioid analgesics and combination opioids that include




85
   APF, Treatment Options, https://assets.documentcloud.org/documents/277605/apf-
treatmentoptions.pdf.
                                                99
 2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 100 of 211
19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                       EXHIBIT A Pg 101 of 212



         aspirin and acetaminophen are less effective to treat breakthrough pain because

         of dose limitations.

      d. Cephalon sales representatives assured prescribers that opioids were safe,

         even at high doses.

      e. Endo sponsored a website, painknowledge.com, through APF and NIPC,

         which, in 2009, claimed that opioids may be increased until “you are on the

         right dose of medication for your pain,” and once that occurred, further dose

         increases would not occur. Endo funded the site, which was a part of Endo’s

         marketing plan, and tracked visitors to it.

      f. Endo distributed a patient education pamphlet edited by KOL Dr. Russell

         Portenoy titled Understanding Your Pain: Taking Oral Opioid Analgesics.

         In Q&A format, it asked: “If I take the opioid now, will it work later when I

         really need it?” The response was: “The dose can be increased . . . . You won’t

         ‘run out’ of pain relief.”

      g. Janssen sponsored a patient education guide entitled Finding Relief: Pain

         Management for Older Adults (2009), which its personnel reviewed and

         approved an its sales force distributed. This guide listed dose limitations as

         “disadvantages” of other pain medicines and omitted any discussion of risks

         of increased doses of opioids. The publication also falsely claimed that it is a

         “myth” that “opioid doses have to be bigger over time.”

      h. Purdue’s In the Face of Pain website, along with initiatives of APF, promoted

         the notion that if a patient’s doctor does not prescribe them what—in their

         view—is a sufficient dose of opioids, they should find another doctor who will.



                                          100
      2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 101 of 211
     19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                            EXHIBIT A Pg 102 of 212



                In so doing, Purdue exerted undue, unfair, and improper influence over

                prescribers who face pressure to accede to the resulting demands.

           i.   Purdue sponsored APF’s A Policymaker’s Guide to Understanding Pain & Its

                Management, which taught that dose escalations are “sometimes necessary,”

                even indefinitely high ones.     This suggested that high dose opioids are safe

                and appropriate and did not disclose the risks from high dose opioids. This

                publication is still available online.86

           j.   Purdue sponsored APF’s Treatment Options: A Guide for People Living with

                Pain (2007), which taught patients that opioids have “no ceiling dose” and are

                therefore the most appropriate treatment for severe pain.      The guide also

                claimed that some patients “need” a larger dose of the drug, regardless of the

                dose currently prescribed. 87 This language fails to disclose heightened risks

                at elevated doses.

           k. Purdue sponsored a CME issued by the American Medical Association in

                2003, 2007, 2010, and 2013.       The CME, Overview of Management Options,

                was edited by KOL Dr. Russell Portenoy, among others, and taught that other

                drugs, but not opioids, are unsafe at high doses. The 2013 version is still

                available for CME credit.




86
   APF, Policymaker's Guide, http://s3.documentcloud.org/documents/277603/apf-policymakers-
guide.pdf (last accessed Jul. 12, 2018)
87
   APF, Treatment Options, https://assets.documentcloud.org/documents/277605/apf-
treatmentoptions.pdf.
                                                  101
      2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 102 of 211
     19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                            EXHIBIT A Pg 103 of 212



            l.   Purdue sales representatives told prescribers that opioids were just as effective

                 for treating patients long-term and omitted any discussion that increased

                 tolerance would require increasing, and increasingly dangerous, doses.

     231.        Once again, the 2016 CDC Guideline reveals that the Manufacturer Defendants'

        representations regarding opioids were lacking in scientific evidence. The 2016 CDC

        Guideline clarifies that the "[b ]enefits of high-dose opioids for chronic pain are not

        established" while the ''risks for serious harms related to opioid therapy increase at higher

        opioid dosage.”88 More specifically, the CDC explains that "there is now an established

        body of scientific evidence showing that overdose risk is increased at higher opioid

        dosages.89 The CDC also states that there is an increased risk "for opioid use disorder,

        respiratory depression, and death at higher dosages.90 That is why the CDC advises doctors

        to "avoid increasing dosage" to above 90 morphine milligram equivalents per day.91

            c. Defendants Minimized Adverse Effects of Opioids and Overstated Risks of
               Alternatives
     232.      Each of the following misrepresentations was created with the intent and

        expectation that, by omitting the known, serious risks of chronic opioid therapy,

        including the risks of addiction, abuse, overdose, and death, and emphasizing or

        exaggerating risks of competing products, prescribers and patients would be more

        likely to choose opioids. Defendants and their third-party allies routinely ignored the

        risks of chronic opioid therapy. These include (beyond the risks associated with

        misuse, abuse, and addiction): hyperalgesia, a “known serious risk associated




88
   2016 CDC Guideline, supra, at 22-23.
89
   ld. at 23-24.
90
   ld. at 21.
91
   ld. at 16.
                                                  102
      2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 103 of 211
     19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                            EXHIBIT A Pg 104 of 212



        with chronic opioid analgesic therapy in which the patient becomes more sensitive

        to certain painful stimuli over time;”92     hormonal dysfunction; decline in immune

        function; mental clouding, confusion, and dizziness; increased falls and fractures in

        the elderly; neonatal abstinence syndrome (when an infant exposed to opioids

        prenatally withdraws from the drugs after birth); and potentially fatal interactions with

        alcohol or benzodiazepines, which are used to treat post-traumatic stress disorder and

        anxiety (disorders frequently coexisting with chronic pain conditions).93

     233.      Despite    these   serious   risks,   Defendants asserted,    or   implied, that

        opioids were appropriate first-line treatments and safer than alternative treatments,

        including NSAIDs such as ibuprofen (Advil, Motrin) or naproxen (Aleve). While

        NSAIDs can pose significant gastrointestinal, renal, and cardiac risks, particularly for

        elderly patients, Defendants’ exaggerated descriptions of those risks were deceptive

        in themselves, and also made their omissions regarding the risks of opioids all the

        more striking and misleading. Defendants and their third-party allies described

        over-the-counter NSAIDs as life-threatening and falsely asserted that they were

        responsible for 10,000-20,000 deaths annually (more than opioids), when in reality

        the number is closer to 3,200. This description of NSAIDs starkly contrasted with

        their representation of opioids, for which the listed risks were nausea,




92
   Letter from Janet Woodcock, M.D., Dir., Ctr. for Drug Eval. & Res., to Andrew Kolodny,
M.D., Pres. Physicians for Responsible Opioid Prescribing, Re Docket No. FDA-2012-P-0818
(Sept. 10, 2013).
93
   Several of these risks do appear in the FDA-mandated warnings. See, e.g., the August
13, 2015 OxyContin Label, Section 6.2, identifying adverse reactions including: “abuse,
addiction … death, … hyperalgesia, hypogonadism . . . mood altered . . . overdose, palpitations
(in the context of withdrawal), seizures, suicidal attempt, suicidal ideation, syndrome of
inappropriate antidiuretic hormone secretion, and urticaria [hives].”
                                                 103
 2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 104 of 211
19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                       EXHIBIT A Pg 105 of 212



   constipation, and sleepiness (but not addiction, overdose, or death). Compared with

   NSAIDs, opioids are responsible for roughly four times as many fatalities annually.

234.      As with the preceding misrepresentations, Defendants’ false and misleading

   claims regarding the comparative risks of NSAIDs and opioids had the effect of

   shifting the balance of opioids’ risks and purported benefits. While opioid

   prescriptions have exploded over the past two decades, the use of NSAIDs has

   declined during that same time.

235.      Each of the following reflects Defendants’ deceptive claims and omissions

   about the risks of opioids, including in comparison to NSAIDs:

       a. Documents from a 2010 sales training indicate that Actavis trained its sales

          force that the ability to escalate doses during long-term opioid therapy, without

          hitting a dose ceiling, made opioid use safer than other forms of therapy that

          had defined maximum doses, such as acetaminophen or NSAIDs.

       b. Actavis also trained physician-speakers that “maintenance therapy with

          opioids can be safer than long-term use of other analgesics,” including

          NSAIDs, for older persons.

       c. Kadian sales representatives told Charleston County prescribers that NSAIDs

          were more toxic than opioids.

       d. Cephalon sponsored APF’s Treatment Options: A Guide for People Living

          with Pain (2007), which taught patients that opioids differ from NSAIDs in

          that they have “no ceiling dose” and are therefore the most appropriate




                                           104
      2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 105 of 211
     19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                            EXHIBIT A Pg 106 of 212



              treatment for severe pain.94 The publication attributed 10,000 to 20,000

              deaths annually to NSAID overdose. Treatment Options also warned that

              risks of NSAIDs increase if “taken for more than a period of months,” with

              no corresponding warning about opioids.95

           e. Cephalon sales representatives told County prescribers that NSAIDs were

              more toxic than Cephalon’s opioids.

           f. Endo distributed a “case study” to prescribers titled Case Challenges in

              Pain Management: Opioid Therapy for Chronic Pain. The study cites an

              example, meant to be representative, of a patient “with a massive upper

              gastrointestinal bleed believed to be related to his protracted use of NSAIDs”

              (over eight years), and recommends treating with opioids instead.

           g. Endo sponsored a website, painknowledge.com, through APF and NIPC,

              which contained a flyer called “Pain: Opioid Therapy.”        This publication

              included a list of adverse effects from opioids that omitted significant adverse

              effects like hyperalgesia, immune and hormone dysfunction, cognitive

              impairment, tolerance, dependence, addiction, and death. Endo continued to

              provide funding for this website through 2012, and closely tracked unique

              visitors to it.

           h. Endo provided grants to APF to distribute Exit Wounds (2009), which omitted

              warnings of the risk of interactions between opioids and benzodiazepines,




94
   Am. Pam Found., Treatment Options: A Guide for People Living in Pain (2007) [hereinafter
APF, Treatment Options], https://assets.documentcloud.org/documents/277605/apf-
treatmentoptions.pdf.
95
   Id.
                                              105
 2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 106 of 211
19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                       EXHIBIT A Pg 107 of 212



           which would increase fatality risk. Exit Wounds also contained a lengthy

           discussion of the dangers of using alcohol to treat chronic pain but did not

           disclose dangers of mixing alcohol and opioids.

      i.   Endo sales representatives told prescribers that NSAIDs were more toxic than

           opioids.

      j.   Janssen sponsored a patient education guide titled Finding Relief: Pain

           Management for Older Adults (2009), which its personnel reviewed and

           approved and its sales force distributed. This publication described the

           advantages and disadvantages of NSAIDs on one page, and the “myths/facts”

           of opioids on the facing page. The disadvantages of NSAIDs are described

           as involving “stomach upset or bleeding,” “kidney or liver damage if taken

           at high doses or for a long time,” “adverse reactions in people with asthma,”

           and “can increase the risk of heart attack and stroke.” The only adverse effects

           of opioids listed are “upset stomach or sleepiness,” which the brochure claims

           will go away, and constipation.

      k. Janssen sponsored APF’s Exit Wounds (2009), which omits warnings of the

           risk of interactions between opioids and benzodiazepines. Janssen’s

           label for Duragesic, however, states that use with benzodiazepines “may cause

           respiratory depression, [low blood pressure], and profound sedation or

           potentially result in coma. Exit Wounds also contained a lengthy discussion of

           the dangers of using alcohol to treat chronic pain but did not disclose dangers

           of mixing alcohol and opioids.




                                             106
 2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 107 of 211
19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                       EXHIBIT A Pg 108 of 212



      l.   Janssen sales representatives told prescribers that Nucynta was not an opioid,

           making it a good choice for chronic pain patients who previously were

           unable to continue opioid therapy due to excessive side effects. This statement

           was misleading because Nucynta is, in fact, an opioid and has the same effects

           as other opioids.

      m. Purdue sponsored APF’s Exit Wounds (2009), which omits warnings of the

           risk of interactions between opioids and benzodiazepines, which would

           increase fatality risk. Exit Wounds also contained a lengthy discussion of the

           dangers of using alcohol to treat chronic pain but did not disclose dangers of

           mixing alcohol and opioids.

      n. Purdue sponsored APF’s Treatment Options: A Guide for People Living with

           Pain (2007), which advised patients that opioids differ from NSAIDs in that

           they have “no ceiling dose” and are therefore the most appropriate

           treatment for severe pain. The publication attributes 10,000 to 20,000 deaths

           annually to NSAID overdose. Treatment Options also warned that risks of

           NSAIDs increase if “taken for more than a period of months,” with no

           corresponding warning about opioids.

      o. Purdue sponsored a CME issued by the American Medical Association in

           2003, 2007, 2010, and 2013; the 2013 version is still available for CME credit.

           The CME, Overview of Management Options, was edited by KOL Dr.

           Russell Portenoy, among others, and taught that NSAIDs and other drugs,

           but not opioids, are unsafe at high doses.




                                           107
 2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 108 of 211
19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                       EXHIBIT A Pg 109 of 212



       p. Purdue sales representatives told prescribers that NSAIDs were more toxic

          than opioids.

       d. The Manufacturer Defendants made materially deceptive statements and
          fraudulently concealed material facts/ their misconduct. (MS 130-138)
236.      As alleged herein, the Manufacturer Defendants made and/or disseminated

   deceptive statements regarding material facts and further concealed material facts, in the

   course of manufacturing, marketing, and selling prescription opioids. The Manufacturer

   Defendants' actions were intentional and/or unlawful. Such statements include, but are

   not limited to, those set out below and alleged throughout this Complaint.

237.       Defendant Purdue made and/or disseminated deceptive statements, and concealed

   material facts in such a way to make their statements deceptive, including, but not limited

   to, the following:

       a. Creating, sponsoring, and assisting in the distribution of patient education

          materials distributed to consumers that contained deceptive statements;

       b. Creating and disseminating advertisements that contained deceptive statements

          concerning the ability of opioids to improve function long-term and concerning

          the evidence supporting the efficacy of opioids long-term for the treatment of

          chronic non-cancer pain;

       c. Disseminating misleading statements concealing the true risk of addiction and

          promoting the deceptive concept of pseudoaddiction through Purdue's own

          unbranded publications and on internet sites Purdue operated that were marketed

          to and accessible by consumers;

       d. Distributing brochures to doctors, patients, and law enforcement officials that

          included deceptive statements concerning the indicators of possible opioid abuse;


                                           108
 2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 109 of 211
19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                       EXHIBIT A Pg 110 of 212



      e. Sponsoring, directly distributing, and assisting in the distribution of publications

           that promoted the deceptive concept of pseudoaddiction, even for high-risk

           patients;

      f. Endorsing, directly distributing, and assisting in the distribution of publications

           that presented an unbalanced treatment of the long-term and dose dependent risks

           of opioids versus NSAIDs;

      g. Providing significant financial support to pro-opioid KOL doctors who made

           deceptive statements concerning the use of opioids to treat chronic non-cancer

           pain;

      h. Providing needed financial support to pro-opioid pain organizations that made

           deceptive statements, including in patient education materials, concerning the use

           of opioids to treat chronic non-cancer pain;

      i.   Assisting in the distribution of guidelines that contained deceptive statements

           concerning the use of opioids to treat chronic non-cancer pain and misrepresented

           the risks of opioid addiction;

      j.   Endorsing and assisting in the distribution of CMEs containing deceptive

           statements concerning the use of opioids to treat chronic non-cancer pain;

      k. Developing and disseminating scientific studies that misleadingly concluded

           opioids are safe and effective for the long-term treatment of chronic noncancer

           pain and that opioids improve quality of life, while concealing contrary data;

      l.   Assisting in the dissemination of literature written by pro-opioid KOLs that

           contained deceptive statements concerning the use of opioids to treat chronic

           noncancer pain;


                                            109
 2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 110 of 211
19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                       EXHIBIT A Pg 111 of 212



       m. Creating, endorsing, and supporting the distribution of patient and prescriber

          education materials that misrepresented the data regarding the safety and efficacy

          of opioids for the long-term treatment of chronic non-cancer pain, including

          known rates of abuse and addiction and the lack of validation for long-term

          efficacy;

       n. Targeting veterans by sponsoring and disseminating patient education marketing

          materials that contained deceptive statements concerning the use of opioids to

          treat chronic non-cancer pain;

       o. Targeting the elderly by assisting in the distribution of guidelines that contained

          deceptive statements concerning the use of opioids to treat chronic non-cancer

          pam and misrepresented the risks of opioid addiction in this population;

       p. Exclusively disseminating misleading statements in education materials to

          hospital doctors and staff while purportedly educating them on new pain

          standards;

       q. Making deceptive statements concerning the use of opioids to treat chronic

          noncancer pain to prescribers through in-person detailing; and

       r. Withholding from law enforcement the names of prescribers Purdue believed to

          be facilitating the diversion of its opioid, while simultaneously marketing opioids

          to these doctors by disseminating patient and prescriber education materials and

          advertisements and CMEs they knew would reach these same prescribers.

238.      Defendant Endo made and/or disseminated deceptive statements, and concealed

   material facts in such a way to make their statements deceptive, including, but not limited

   to, the following:


                                           110
 2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 111 of 211
19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                       EXHIBIT A Pg 112 of 212



      a.   Creating, sponsoring, and assisting in the distribution of patient education

           materials that contained deceptive statements;

      b. Creating and disseminating advertisements that contained deceptive statements

           concerning the ability of opioids to improve function long-term and concerning

           the evidence supporting the efficacy of opioids long-term for the treatment of

           chronic non-cancer pain;

      c. Creating and disseminating paid advertisement supplements in academic journals

           promoting chronic opioid therapy as safe and effective for long term use for high

           risk patients;

      d. Creating and disseminating advertisements that falsely and inaccurately conveyed

           the impression that Endo's opioids would provide a reduction in oral, intranasal,

           or intravenous abuse;

      e. Disseminating misleading statements concealing the true risk of addiction and

           promoting the misleading concept of pseudoaddiction through Endo's own

           unbranded publications and on internet sites Endo sponsored or operated;

      f. Endorsing, directly distributing, and assisting in the distribution of publications

           that presented an unbalanced treatment of the long-term and dose-dependent risks

           of opioids versus NSAIDs;

      g. Providing significant financial support to pro-opioid KOLs, who made deceptive

           statements concerning the use of opioids to treat chronic non-cancer pain;

      h. Providing needed financial support to pro-opioid pain organizations -including

           over $5 million to the organization responsible for many of the most egregious

           misrepresentations - that made deceptive statements, including in patient


                                           111
 2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 112 of 211
19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                       EXHIBIT A Pg 113 of 212



           education materials, concerning the use of opioids to treat chronic non-cancer

           pain;

      i.   Targeting the elderly by assisting in the distribution of guidelines that contained

           deceptive statements concerning the use of opioids to treat chronic non-cancer

           pain and misrepresented the risks of opioid addiction in this population;

      j.   Endorsing and assisting in the distribution of CMEs containing deceptive

           statements concerning the use of opioids to treat chronic non-cancer pain;

      k. Developing and disseminating scientific studies that deceptively concluded

           opioids are safe and effective for the long-term treatment of chronic noncancer

           pain and that opioids improve quality of life, while concealing contrary data;

      l.   Directly distributing and assisting in the dissemination of literature written by

           pro- opioid KOLs that contained deceptive statements concerning the use of

           opioids to treat chronic non-cancer pain, including the concept of

           pseudoaddiction;

      m. Creating, endorsing, and supporting the distribution of patient and prescriber

           education materials that misrepresented the data regarding the safety and efficacy

           of opioids for the long-term treatment of chronic non-cancer pain, including

           known rates of abuse and addiction and the lack of validation for long-term

           efficacy; and

      n. Making deceptive statements concerning the use of opioids to treat chronic non-

           cancer pain to prescribers through in-person detailing.




                                            112
 2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 113 of 211
19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                       EXHIBIT A Pg 114 of 212



239.       Defendant Janssen made and/or disseminated deceptive statements, and

   concealed material facts in such a way to make their statements deceptive, including, but

   not limited to, the following:

       a. Creating, sponsoring, and assisting in the distribution of patient education

          materials that contained deceptive statements;

       b. Directly disseminating deceptive statements through internet sites over which

          Janssen exercised final editorial control and approval stating that opioids are safe

          and effective for the long-term treatment of chronic noncancer pain and that

          opioids improve quality of life, while concealing contrary data;

       c. Disseminating deceptive statements concealing the true risk of addiction and

          promoting the deceptive concept of pseudoaddiction through internet sites over

          which Janssen exercised final editorial control and approval;

       d. Promoting opioids for the treatment of conditions for which Janssen knew, due to

          the scientific studies it conducted, that opioids were not efficacious and

          concealing this information;

       e. Sponsoring, directly distributing, and assisting in the dissemination of patient

          education publications over which Janssen exercised final editorial control and

          approval, which presented an unbalanced treatment of the long-term and dose

          dependent risks of opioids versus NSAIDs;

       f. Providing significant financial support to pro-opioid KOLs, who made deceptive

          statements concerning the use of opioids to treat chronic non-cancer pain;




                                           113
 2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 114 of 211
19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                       EXHIBIT A Pg 115 of 212



      g. Providing necessary financial support to pro-opioid pain organizations that made

           deceptive statements, including in patient education materials, concerning the use

           of opioids to treat chronic non-cancer pain;

      h. Targeting the elderly by assisting in the distribution of guidelines that contained

           deceptive statements concerning the use of opioids to treat chronic non-cancer

           pain and misrepresented the risks of opioid addiction in this population;

      i.   Targeting the elderly by sponsoring, directly distributing, and assisting in the

           dissemination of patient education publications targeting this population that

           contained deceptive statements about the risks of addiction and the adverse effects

           of opioids, and made false statements that opioids are safe and effective for the

           long-term treatment of chronic non-cancer pain and improve quality of life, while

           concealing contrary data;

      j.   Endorsing and assisting in the distribution of CMEs containing deceptive

           statements concerning the use of opioids to treat chronic non-cancer pain;

      k. Directly distributing and assisting in the dissemination of literature written by

           pro-opioid KOLs that contained deceptive statements concerning the use of

           opioids to treat chronic non-cancer pain, including the concept of

           pseudoaddiction;

      l.   Creating, endorsing, and supporting the distribution of patient and prescriber

           education materials that misrepresented the data regarding the safety and efficacy

           of opioids for the long-term treatment of chronic noncancer pain, including

           known rates of abuse and addiction and the lack of validation for long-term

           efficacy;


                                           114
 2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 115 of 211
19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                       EXHIBIT A Pg 116 of 212



       m. Targeting veterans by sponsoring and disseminating patient education marketing

          materials that contained deceptive statements concerning the use of opioids to

          treat chronic non-cancer pain; and

       n. Making deceptive statements concerning the use of opioids to treat chronic

          noncancer pain to prescribers through in-person detailing.

240.      Defendant Cephalon made and/or disseminated untrue, false and deceptive

   statements, and concealed material facts in such a way to make their statements

   deceptive, including, but not limited to, the following:

       a. Creating, sponsoring, and assisting in the distribution of patient education

          materials that contained deceptive statements;

       b. Sponsoring and assisting in the distribution of publications that promoted the

          deceptive concept of pseudoaddiction, even for high-risk patients;

       c. Providing significant financial support to pro-opioid KOL doctors who made

          deceptive statements concerning the use of opioids to treat chronic non-cancer

          pain and breakthrough chronic non-cancer pain;

       d. Developing and disseminating scientific studies that deceptively concluded

          opioids are safe and effective for the long-term treatment of chronic noncancer

          pain in conjunction with Cephalon's potent rapid-onset opioids;

       e. Providing needed financial support to pro-opioid pain organizations that made

          deceptive statements, including in patient education materials, concerning the use

          of opioids to treat chronic non-cancer pain;

       f. Endorsing and assisting in the distribution of CMEs containing deceptive

          statements concerning the use of opioids to treat chronic non-cancer pain;


                                           115
 2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 116 of 211
19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                       EXHIBIT A Pg 117 of 212



       g. Endorsing and assisting in the distribution of CMEs containing deceptive

            statements concerning the use of Cephal on's rapid-onset opioids;

       h. Directing its marketing of Cephalon's rapid-onset opioids to a wide range of

            doctors, including general practitioners, neurologists, sports medicine specialists,

            and workers' compensation programs, serving chronic pain patients;

       i.   Making deceptive statements concerning the use of Cephal on's opioids to treat

            chronic non-cancer pain to prescribers through in-person detailing and speakers'

            bureau events, when such uses are unapproved and unsafe; and

       j.   Making deceptive statements concerning the use of opioids to treat chronic non-

            cancer pain to prescribers through in-person detailing and speakers' bureau events.

241.        Defendant Actavis made and/or disseminated deceptive statements, and concealed

   material facts in such a way to make their statements deceptive, including, but not limited

   to, the following:

       a. Making deceptive statements concerning the use of opioids to treat chronic non-

            cancer pain to prescribers through in-person detailing;

       b. Creating and disseminating advertisements that contained deceptive statements

            that opioids are safe and effective for the long-term treatment of chronic non-

            cancer pain and that opioids improve quality of life;

       c. Creating and disseminating advertisements that concealed the risk of addiction in

            the long-term treatment of chronic, non-cancer pain; and

       d. Developing and disseminating scientific studies that deceptively concluded

            opioids are safe and effective for the long-term treatment of chronic non-cancer

            pain and that opioids improve quality of life while concealing contrary data


                                             116
 2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 117 of 211
19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                       EXHIBIT A Pg 118 of 212



a.   The Manufacturer Defendants, both individually and collectively, made, promoted, and

     profited from their misrepresentations about the risks and benefits of opioids for chronic

     pain even though they knew that their misrepresentations were false and deceptive. The

     history of opioids, as well as research and clinical experience establish that opioids are

     highly addictive and are responsible for a long list of very serious adverse outcomes. The

     FDA warned Defendants of this, and Defendants had access to scientific studies, detailed

     prescription data, and reports of adverse events, including reports of addiction,

     hospitalization, and death - all of which clearly described the harm from long-term opioid

     use and that patients were suffering from addiction, overdose, and death in alarming

     numbers. More recently, the FDA and CDC have issued pronouncements, based on

     medical evidence, that conclusively expose the falsity of Defendants' misrepresentations,

     and Endo and Purdue have recently entered agreements in New York prohibiting them

     from making some of the same misrepresentations described in this Complaint.

b. At all times relevant to this Complaint, the Manufacturer Defendants took steps to avoid

     detection of and to fraudulently conceal their deceptive marketing and unlawful, unfair,

     and fraudulent conduct. For example, the Manufacturer Defendants disguised their role in

     the deceptive marketing of chronic opioid therapy by funding and working through third

     parties like Front Groups and KOLs. The Manufacturer Defendants purposefully hid

     behind the assumed credibility of these individuals and organizations and relied on them

     to vouch for the accuracy and integrity of the Manufacturer Defendants' false and

     deceptive statements about the risks and benefits of long-term opioid use for chronic

     pain. Defendants also never disclosed their role in shaping, editing, and approving the

     content of information and materials disseminated by these third parties. The



                                              117
 2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 118 of 211
19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                       EXHIBIT A Pg 119 of 212



       Manufacturer Defendants exerted considerable influence on these promotional and

       "educational" materials in emails, correspondence, and meetings with KOLs, Front

       Groups, and public relations companies that were not, and have not yet become, public.

       For example, PainKnowledge.org, which is run by the NIPC, did not disclose Endo's

       involvement. Other Manufacturer Defendants, such as Purdue and Janssen, ran similar

       websites that masked their own role.

c.     Finally, the Manufacturer Defendants manipulated their promotional materials and the

       scientific literature to make it appear that these documents were accurate, truthful, and

       supported by objective evidence when they were not. The Manufacturer Defendants

       distorted the meaning or import of studies they cited and offered them as evidence for

       propositions the studies did not support. The Manufacturer Defendants invented

       "pseudoaddiction" and promoted it to an unsuspecting medical community. The

       Manufacturer Defendants provided the medical community with false and misleading

       information about ineffectual strategies to avoid or control opioid addiction. The

       Manufacturer Defendants recommended to the medical community that dosages be

       increased, without disclosing the risks. The Manufacturer Defendants spent millions of

       dollars over a period of years on a misinformation campaign aimed at highlighting

       opioids' alleged benefits, disguising the risks, and promoting sales.

III.      DEFENDANTS BREACHED THEIR DUTY TO PREVENT UNLAWFUL
          DISTRIBUTION OF OPIOIDS
          a. The Distributor Defendants have a duty under federal law to guard against
             and report unlawful diversion and to report and prevent suspicious orders


242.       The Distributor Defendants owe a duty under federal law (21 U.S.C. § 823, 21 CFR
   1301.74) to monitor, detect, investigate, refuse to fill, and report suspicious orders of
   prescription opioids as well as those orders which the Distributor Defendants knew or
   should have known were likely to be diverted.

                                               118
 2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 119 of 211
19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                       EXHIBIT A Pg 120 of 212



243.      The foreseeable harm from a breach of these duties is the diversion of prescription

   opioids for nonmedical purposes.

244.      Each Distributor Defendant repeatedly and purposefully breached its duties under

   state and federal law. Such breaches are a direct and proximate causes of the widespread

   diversion of prescription opioids for nonmedical purposes.

245.      The unlawful diversion of prescription opioids is a direct and proximate cause of

   the opioid epidemic, prescription opioid abuse, addiction, morbidity and mortality.

246.      The Distributor Defendants' intentionally continued their conduct, as alleged

   herein, with knowledge that such conduct was creating the opioid epidemic and causing

   the damages alleged herein.

247.      Opioids are a controlled substance. These "Schedule II" drugs are controlled

   substances with a "high potential for abuse." 21 U.S.C. §§ 812(b), 812(2)(A)-(C).

248.      Each Distributor Defendant was required to register with the DEA, pursuant to the

   federal Controlled Substance Act. See 21 U.S.C. § 823(b), (e); 28 C.F.R. § 0.100. Each

   Distributor Defendant is a ''registrant'' as a wholesale distributor in the chain of

   distribution of Schedule II controlled substances with a duty to comply with all security

   requirements imposed under that statutory scheme.

249.      Each Distributor Defendant has an affirmative duty under federal law to act as a

   gatekeeper guarding against the diversion of the highly addictive, dangerous opioid

   drugs. Federal law requires that Distributors of Schedule II drugs, including opioids, must

   maintain "effective control against diversion of particular controlled substances into other

   than legitimate medical, scientific, and industrial channels." 21 U.S.C. §§ 823(b)(1).




                                             119
 2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 120 of 211
19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                       EXHIBIT A Pg 121 of 212



250.      Federal regulations impose a non-delegable duty upon wholesale drug distributors

   to "design and operate a system to disclose to the registrant suspicious orders of

   controlled substances. The registrant [distributor 1 shall inform the Field Division Office

   of the Administration in his area of suspicious orders when discovered by the registrant.

   Suspicious orders include orders of unusual size, orders deviating substantially from a

   normal pattern, and orders of unusual frequency." 21 C.F.R. § 1301.74(b).

251.      "Suspicious orders" include orders of an unusual Size, orders of unusual

   frequency or orders deviating substantially from a normal pattern. See 21 CFR

   1301.74(b). These criteria are disjunctive and are not all inclusive. For example, if an

   order deviates substantially from a normal pattern, the size of the order does not matter

   and the order should be reported as suspicious. Likewise, a wholesale distributor need not

   wait for a normal pattern to develop over time before determining whether a particular

   order is suspicious. The size of an order alone, regardless of whether it deviates from a

   normal pattern, is enough to trigger the wholesale distributor's responsibility to report the

   order as suspicious. The determination of whether an order is suspicious depends not only

   on the ordering patterns of the particular customer but also on the patterns of the entirety

   of the wholesale distributor's customer base and the patterns throughout the relevant

   segment of the wholesale distributor industry.

252.      In addition to reporting all suspicious orders, distributors must also stop shipment

   on any order which is flagged as suspicious and only ship orders which were flagged as

   potentially suspicious if, after conducting due diligence, the distributor can determine that

   the order is not likely to be diverted into illegal channels. See Southwood Pharm., Inc., 72

   Fed. Reg. 36,487, 36,501 (Drug Enft Admin. July 3, 2007); Masters Pharmaceutical, Inc.



                                            120
      2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 121 of 211
     19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                            EXHIBIT A Pg 122 of 212



        v. Drug Enforcement Administration, No. 15-11355 (D.C. Cir. June 30, 2017).

        Regardless, all flagged orders must be reported. Id. 150. These prescription drugs are

        regulated for the purpose of providing a "closed" system intended to reduce the

        widespread diversion of these drugs out of legitimate channels into the illicit market,

        while at the same time providing the legitimate drug industry with a unified approach to

        narcotic and dangerous drug control.96

     253.       Different entities supervise the discrete links in the chain that separate a consumer

        from a controlled substance. Statutes and regulations define each participant's role and

        responsibilities.97

     254.       As the DEA advised the Distributor Defendants in a letter to them dated

        September 27, 2006, wholesale distributors are "one of the key components of the

        distribution chain. If the closed system is to function properly ... distributors must be

        vigilant in deciding whether a prospective customer can be trusted to deliver controlled

        substances only for lawful purposes. This responsibility is critical, as ... the illegal




96
   See 1970 U.S.C.C.A.N. 4566, 4571-72.
97
   Brief for Healthcare Distribution Management Association and National Association of Chain
Drug Stores as Amici Curiae in Support of Neither Party, Masters Pharm .• Inc. v. U.S. Drug
Enft. Admin. (No. 15-1335) (D.C. Cir. Apr. 4, 2016), 2016 WL 1321983, at *22 [hereinafter
Brief for HDMA and NACDS]. The Healthcare Distribution Management Association (HDMA
or HMA)--now known as the Healthcare Distribution Alliance (HDA)--is a national, not-for-
profit trade association that represents the nation's
primary, full-service healthcare distributors whose membership includes, among others:
AmerisourceBergen Drug Corporation, Cardinal Health, Inc., and McKesson Corporation. See
generally HDA, About, https://www.healthcaredistribution.org/about (accessed July 12, 2018).
The National Association of Chain Drug Stores (NACDS) is a national, not-for-profit trade
association that represents traditional drug stores and supermarkets and mass merchants with
pharmacies whose membership includes, among others: Walgreen Company, CVS Health, Rite
Aid Corporation and Wa1mart. See generally NACDS, Mission,
https://www.nacds.org/about/mission/ (accessed July 12, 2018).
                                                  121
      2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 122 of 211
     19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                            EXHIBIT A Pg 123 of 212



        distribution of controlled substances has a substantial and detrimental effect on the health

        and general welfare of the American people.”98

     255.      The Distributor Defendants have admitted that they are responsible for reporting

        suspicious orders.99

     256.      The DEA sent a letter to each of the Distributor Defendants on September 27,

        2006, warning that it would use its authority to revoke and suspend registrations when

        appropriate. The letter expressly states that a distributor, in addition to reporting

        suspicious orders, has a "statutory responsibility to exercise due diligence to avoid filling

        suspicious orders that might be diverted into other than legitimate medical, scientific, and

        industrial channels."100 The letter also instructs that "distributors must be vigilant in

        deciding whether a prospective customer can be trusted to deliver controlled substances

        only for lawful purposes."101 The DEA warns that "even just one distributor that uses its

        DEA registration to facilitate diversion can cause enormous harm."




98
   See Letter from Joseph T. Rannazzisi, Deputy Assistant Adm'r, Office of Diversion Control,
Drug. Enf't Admin., U.S. Dep't of Justice, to Cardinal Health (Sept. 27, 2006) [hereinafter
Rannazzisi Letter] (''This letter is being sent to every commercial entity in the United States
registered with the Drug Enforcement Agency (DEA) to distribute controlled substances. The
purpose of this letter is to reiterate the responsibilities of controlled substance distributors in
view of the prescription drug abuse problem our nation currently faces.”), filed in Cardinal
Health, Inc. v. Holder, No. I : 12-cv-00185-RBW (D.D.C. Feb.
10, 2012), ECF No. 14-51.
99
   See Brief for HDMA and NACDS, supra note 85, 2016 WL 1321983, at *4 ("[R]egulations ...
in placefor more than 40 years require distributors to report suspicious orders of controlled
substances to DEAbased on information readily available to them (e.g., a pharmacy's placement
of unusually frequent or large orders).').
100
    See Rannazzisi Letter (''This letter is being sent to every commercial entity in the United
States registered with the Drug Enforcement Agency (DEA) to distribute controlled substances.
The purpose of this letter is to reiterate the responsibilities of controlled substance distributors in
view of the prescription drug abuse problem our nation currently faces.”),filed in Cardinal
Health, Inc. v. Holder, No. I : 12-cv-00185-RBW (D.D.C. Feb. 10,2012), ECF No. 14-51.
101
    Id. at 1.
                                                  122
       2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 123 of 211
      19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                             EXHIBIT A Pg 124 of 212



      257.      The DEA sent a second letter to each of the Distributor Defendants on December

         27, 2007.102 This letter reminds the Defendants of their statutory and regulatory duties to

         "maintain effective controls against diversion" and "design and operate a system to

         disclose to the registrant suspicious orders of controlled substances. "103 Finally, the DEA

         letter references the Revocation of Registration issued in Southwood Pharmaceuticals,

         Inc., 72 Fed. Reg. 36,487-01 (July 3, 2007), which discusses the obligation to report

         suspicious orders and "some criteria to use when determining whether an order is

         suspicious.”104

      258.      The Distributor Defendants have not only statutory and regulatory responsibilities

         to detect and prevent diversion of controlled prescription drugs, but undertake such

         efforts as responsible members of society.

      259.      The Distributor Defendants knew they were required to monitor, detect, and halt

         suspicious orders. Industry compliance guidelines established by the Healthcare

         Distribution Management Association, the trade association of pharmaceutical

         distributors, explain that distributors are "[a]t the center of a sophisticated supply chain"

         and therefore "are uniquely situated to perform due diligence in order to help support the

         security of the controlled substances they deliver to their customers." The guidelines set

         forth recommended steps in the "due diligence" process, and note in particular: If an

         order meets or exceeds a distributor's threshold, as defined in the distributor's monitoring




102
    Id. at 2.
103
    See Letter from Joseph T. Rannazzisi, Deputy Assistant Adm'r, Office of Diversion Control,
Drug. Enrt
Admin., U.S. Dep't of Justice, to Cardinal Health (Dec. 27, 2007), filed in Cardinal Health, Inc.
v. Holder, No. 1:12-cv- 00 185-RBW (D.D.C. Feb. 10,2012) ,ECF No. 14-8.
104
    Id.
                                                  123
       2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 124 of 211
      19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                             EXHIBIT A Pg 125 of 212



         system, or is otherwise characterized by the distributor as an order of interest, the

         distributor should not ship to the customer, in fulfillment of that order, any units of the

         specific drug code product as to which the order met or exceeded a threshold or as to

         which the order was otherwise characterized as an order of interest.105

      260.      Each of the Distributor Defendants sold prescription opioids, including

         hydrocodone and/or oxycodone, to retailers from which Defendants knew prescription

         opioids were likely to be diverted.

      261.      Each Distributor Defendant owes a duty to monitor and detect suspicious orders

         of prescription opioids.

      262.      Each Distributor Defendant owes a duty under federal law to investigate and

         refuse suspicious orders of prescription opioids.

      263.      Each Distributor Defendant owes a duty under federal law to report suspicious

         orders of prescription opioids.

      264.      Each Distributor Defendant owes a duty under federal law to prevent the

         diversion of prescription opioids into illicit markets throughout the United States.

      265.       The foreseeable harm resulting from a breach of these duties is the diversion of

         prescription opioids for nonmedical purposes and subsequent plague of opioid addiction.

      266.       The foreseeable harm resulting from the diversion of prescription opioids for

         nonmedical purposes is abuse, addiction, morbidity and mortality and the damages

         caused thereby.

             b. Distributor Defendants Breached Their Duties

105
  Healthcare Distribution Management Association (HDMA) Industry Compliance Guidelines:
Reporting Suspicious Orders and Preventing Diversion of Controlled Substances, filed in
Cardinal Health, Inc. v. Holder, No. 12-5061 (D.C. Cir. Mar. 7, 2012), Doc. No. 1362415
(App'x B).
                                                  124
       2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 125 of 211
      19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                             EXHIBIT A Pg 126 of 212



      227.      Because distributors handle such large volumes of controlled substances, and are

         the first major line of defense in the movement of legal pharmaceutical controlled

         substances from legitimate channels into the illicit market, it is incumbent on distributors

         to maintain effective controls to prevent diversion of controlled substances. Should a

         distributor deviate from these checks and balances, the closed system collapses.106

      228.      The sheer volume of prescription opioids distributed to pharmacies in various

         areas, and/or to pharmacies from which the Distributor Defendants knew the opioids

         were likely to be diverted, was excessive for the medical need of the community and

         facially suspicious. Some red flags are so obvious that no one who engages in the

         legitimate distribution of controlled substances can reasonably claim ignorance of

         them.107

      229.      The Distributor Defendants failed to report "suspicious orders," or which the

         Distributor Defendants knew were likely to be diverted, to the federal authorities,

         including the DEA.

      230.      The Distributor Defendants unlawfully filled suspicious orders of unusual size,

         orders deviating substantially from a normal pattern, and/or orders of unusual frequency,

         and/or in areas from which the Distributor Defendants knew opioids were likely to be

         diverted.




106
    See Rannazzisi Decl. ¶10, filed in Cardinal Health, Inc. v. Holder, No. 1:12-cv-00185-RBW
(D.D.C. Feb. 10, 2012), ECF No. 14-2.
107
    Masters Pharmaceuticals, Inc., 80 Fed. Reg. 55,418-01, 55,482 (Sept. 15, 2015) (citing
Holiday CVS, L.L.C., d/b/a CVs/Pharmacy Nos. 219 and 5195,77 Fed. Reg. 62,316, 62,322
(2012)).
                                                 125
       2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 126 of 211
      19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                             EXHIBIT A Pg 127 of 212



      231.       The Distributor Defendants breached their duty to monitor, detect, investigate,

          refuse and report suspicious orders of prescription opiates, and/or in areas from which the

          Distributor Defendants knew opioids were likely to be diverted.

      232.       The Distributor Defendants breached their duty to maintain effective controls

          against diversion of prescription opiates into other than legitimate medical, scientific, and

          industrial channels.

      233.       The Distributor Defendants breached their duty to "design and operate a system to

          disclose to the registrant suspicious orders of controlled substances" and failed to inform

          the authorities including the DEA of suspicious orders when discovered, in violation of

          their duties under federal law.

      234.       The Distributor Defendants breached their duty to exercise due diligence to avoid

          filling suspicious orders that might be diverted into channels other than legitimate

          medical, scientific and industrial channels.108

      235.       The federal laws at issue here are public safety laws.

      236.       The Distributor Defendants' violations of public safety statutes constitute prima

          facie evidence of negligence under State law.

      237.       The unlawful conduct by the Distributor Defendants is purposeful and intentional.

          The Distributor Defendants refuse to abide by the duties imposed by federal law which

          are required to legally acquire and maintain a license to distribute prescription opiates.

      238.       The Distributor Defendants acted with actual malice in breaching their duties, i.e.,

          they have acted with a conscious disregard for the rights and safety of other persons, and

          said actions have a great probability of causing substantial harm.



108
      See Cardinal Health, Inc. v. Holder, 846 F. Supp. 2d 203, 206 (D.D.C. 2012).
                                                   126
       2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 127 of 211
      19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                             EXHIBIT A Pg 128 of 212



      239.      The Distributor Defendants' repeated shipments of suspicious orders, over an

         extended period of time, in violation of public safety statutes, and without reporting the

         suspicious orders to the relevant authorities demonstrates wanton, willful, or reckless

         conduct or criminal indifference to civil obligations affecting the rights of others and

         justifies an award of punitive damages.

             c. Distributor Defendants Have Sought to Avoid and Have Misrepresented
                their Compliance with Their Legal Duties.
      240.      The Distributor Defendants have repeatedly misrepresented their compliance with

         their legal duties under federal law and have wrongfully and repeatedly disavowed those

         duties in an effort to mislead regulators and the public.

      241.      Wholesale Distributor McKesson has recently been forced to specifically admit to

         breach of its duties to monitor, report, and prevent suspicious orders. Pursuant to an

         Administrative Memorandum of Agreement ("2017 Agreement") entered into between

         McKesson and the DEA in January 2017, McKesson admitted that, at various times

         during the period from January 1, 2009 through the effective date of the Agreement

         (January 17, 2017) it "did not identify or report to [the] DEA certain orders placed by

         certain pharmacies which should have been detected by McKesson as suspicious based

         on the guidance contained in the DEA Letters."109 Further, the 2017 Agreement

         specifically finds that McKesson "distributed controlled substances to pharmacies even

         though those McKesson Distribution Centers should have known that the pharmacists

         practicing within those pharmacies had failed to fulfill their corresponding responsibility

         to ensure that controlled substances were dispensed pursuant to prescriptions issued for


109
    See Administrative Memorandum of Agreement between the u.s. Dep't of Justice, the Drug
Enf't Admin., and the McKesson Corp. (Jan. 17,2017), https://www.justice.gov/opa/press-
release/file/928476/download (accessed July 12, 2018).
                                                   127
       2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 128 of 211
      19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                             EXHIBIT A Pg 129 of 212



         legitimate medical purposes by practitioners acting in the usual course of their

         professional practice, as required by 21 C.F.R § 1306.04(a).”110 McKesson admitted that,

         during this time period, it "failed to maintain effective controls against diversion of

         particular controlled substances into other than legitimate medical, scientific and

         industrial channels by sales to certain of its customers in violation of the CSA and the

         CSA's implementing regulations, 21 C.F.R. Part 1300 et seq., at the McKesson

         Distribution Centers."

      242.      The 2017 Memorandum of Agreement followed a 2008 Settlement Agreement in

         which McKesson also admitted failure to report suspicious orders of controlled

         substances to the DEA.111 In the 2008 Settlement Agreement, McKesson "recognized that

         it had a duty to monitor its sales of all controlled substances and report suspicious orders

         to DEA," but had failed to do so.112 The 2017 Memorandum of Agreement documents

         that McKesson continued to breach its admitted duties by "fail[ing] to properly monitor

         its sales of controlled substances and/or report suspicious orders to DEA, in accordance

         with McKesson's obligations.”113 As a result of these violations, McKesson was fined and

         required to pay to the United States $150,000,000.114




110
    Id. at 4.
111
    Id. at 4.
112
    Id.
113
    ld.; see also Settlement Agreement and Release between the U.S. and McKesson Corp., at 5
(Jan. 17, 2017) [hereinafter 2017 Settlement Agreement and Release] ("McKesson acknowledges
that, at various times during the Covered Time Period [2009-2017], it did not identify or report to
DBA certain orders placed by certain pharmacies, which should have been detected by
McKesson as suspicious, in a manner fully consistent with the requirements set forth in the 2008
MOA."), https://www.justice.gov/opa/press-release/file/928471/download (accessed July 12,
2018).
114
    See Id. at 6.
                                                  128
       2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 129 of 211
      19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                             EXHIBIT A Pg 130 of 212



      243.      Even though McKesson had been sanctioned in 2008 for failure to comply with

         its legal obligations regarding controlling diversion and reporting suspicious orders, and

         even though McKesson had specifically agreed in 2008 that it would no longer violate

         those obligations, McKesson continued to violate the laws in contrast to its written

         agreement not to do so.

      244.      Because of the Distributor Defendants' refusal to abide by their legal obligations,

         the DEA has repeatedly taken administrative action to attempt to force compliance. For

         example, in May 2014, the United States Department of Justice, Office of the Inspector

         General, Evaluation and Inspections Divisions, reported that the DEA issued final

         decisions in 178 registrant actions between 2008 and 2012.115 The Office of

         Administrative Law Judges issued a recommended decision in a total of 117 registrant

         actions before the DEA issued its final decision, including 76 actions involving orders to

         show cause and 41 actions involving intermediate suspension orders.116 These actions

         include the following:

             a. On April 24, 2007, the DEA issued an Order to Show Cause and Immediate

                Suspension Order against the AmerisourceBergen Orlando, Florida distribution

                center ("Orlando Facility") alleging failure to maintain effective controls against

                diversion of controlled substances. On June 22,2007, AmerisourceBergen entered

                into a settlement that resulted in the suspension of its DEA registration;




115
    Evaluation and Inspections Div., Office of the Inspector Gen., U.S. Dep't of Justice, The Drug
Enforcement Administration's Adjudication of Registrant Actions 6 (2014),
https://oig.justice.gov/reports/2014/e1403.pdf (last accessed July 12, 2018)
116
    Id.
                                                 129
 2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 130 of 211
19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                       EXHIBIT A Pg 131 of 212



      b. On November 28, 2007, the DEA issued an Order to Show Cause and Immediate

           Suspension Order against the Cardinal Health Auburn, Washington Distribution

           Center ("Auburn Facility") for failure to maintain effective controls against

           diversion of hydro cod one;

      c. On December 5, 2007, the DEA issued an Order to Show Cause and Immediate

           Suspension Order against the Cardinal Health Lakeland, Florida Distribution

           Center ("Lakeland Facility") for failure to maintain effective controls against

           diversion of hydrocodone;

      d. On December 7, 2007, the DEA issued an Order to Show Cause and Immediate

           Suspension Order against the Cardinal Health Swedesboro, New Jersey

           Distribution Center ("Swedesboro Facility") for failure to maintain effective

           controls against diversion of hydro cod one;

      e.   On January 30, 2008, the DEA issued an Order to Show Cause and Immediate

           Suspension Order against the Cardinal Health Stafford, Texas Distribution Center

           ("Stafford Facility") for failure to maintain effective controls against diversion of

           hydrocodone;

      f.   On May 2, 2008, McKesson Corporation entered into an Administrative

           Memorandum of Agreement ("2008 MOA',) with the DEA which provided that

           McKesson would ''maintain a compliance program designed to detect and prevent

           the diversion of controlled substances, inform DEA of suspicious orders required

           by 21 C.F.R. § 1301. 74(b), and follow the procedures established by its

           Controlled Substance Monitoring Program";




                                            130
 2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 131 of 211
19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                       EXHIBIT A Pg 132 of 212



      g. On September 30, 2008, Cardinal Health entered into a Settlement and Release

         Agreement and Administrative Memorandum of Agreement with the DEA related

         to its Auburn Facility, Lakeland Facility, Swedesboro Facility and Stafford

         Facility. The document also referenced allegations by the DEA that Cardinal

         failed to maintain effective controls against the diversion of controlled substances

         at its distribution facilities located in McDonough, Georgia ("McDonough

         Facility"), Valencia, California ("Valencia Facility") and Denver, Colorado

         ("Denver Facility");

      h. On February 2, 2012, the DEA issued an Order to Show Cause and Immediate

         Suspension Order against the Cardinal Health Lakeland, Florida Distribution

         Center ("Lakeland Facility") for failure to maintain effective controls against

         diversion of oxycodone;

      i. On December 23,2016, Cardinal Health agreed to pay a $44 million fine to the

         DEA to resolve the civil penalty portion of the administrative action taken against

         its Lakeland, Florida Distribution Center; and

      j. On January 5, 2017, McKesson Corporation entered into an Administrative

         Memorandum Agreement with the DEA wherein it agreed to pay a $150 million

         civil penalty for violation of the 2008 MOA as well as failure to identify and

         report suspicious orders at its facilities in Aurora CO, Aurora IL, Delran NJ,

         LaCrosse WI, Lakeland FL, Landover MD, La Vista NE, Livonia MI, Methuen

         MA, Sante Fe Springs CA, Washington Courthouse OH and West Sacramento

         CA.




                                         131
       2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 132 of 211
      19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                             EXHIBIT A Pg 133 of 212



      245.      Rather than abide by their non-delegable duties under public safety laws, the

         Distributor Defendants, individually and collectively through trade groups in the industry,

         pressured the U.S. Department of Justice to ''halt'' prosecutions and lobbied Congress to

         strip the DEA of its ability to immediately suspend distributor registrations. The result

         was a "sharp drop in enforcement actions" and the passage of the "Ensuring Patient

         Access and Effective Drug Enforcement Act" which, ironically, raised the burden for the

         DEA to revoke a distributor's license from "imminent harm" to "immediate harm" and

         provided the industry the right to "cure" any violations of law before a suspension order

         can be issued.117

      246.      In addition to taking actions to limit regulatory prosecutions and suspensions, the

         Distributor Defendants undertook to fraudulently convince the public that they were

         complying with their legal obligations, including those imposed by licensing regulations.

         Through such statements, the Distributor Defendants attempted to assure the public they

         were working to curb the opioid epidemic.

      247.      For example, a Cardinal Health executive claimed that it uses "advanced

         analytics" to monitor its supply chain, and represented that it was being "as effective and



117
    Lenny Bernstein & Scott Higham, Investigation: The DEA Slowed Enforcement While the
Opioid Epidemic Grew Out of Control, Wash. Post, Oct. 22, 2016,
https://www.washingtonpost.com/investigations/the-dea-slowed-enforcement-while-the-opioid-
epidemic-grew-out-of-control/2016/10/22/aea2bf8e-7f71-11e6-8d13-
d7c704ef9fd9_story.html?utm_term=.57dd9e32043c (accessed July 13, 2018); Lenny Bernstein
& Scott Higham, Investigation: U.S. Senator Calls for Investigation of DEA Enforcement
Slowdown Amid Opioid Crisis, Wash. Post, Mar. 6, 2017,
https://www.washingtonpost.com/investigations/us-senator-calls-for-investigation-of-dea-
enforcement-slowdown/2017/03/06/5846ee60-028b-11e7-b1e9-
a05d3c21f7cf_story.html?utm_term=.61f36a18c2c9, (accessed July 13, 2018); Eric Eyre, DEA
Agent:"We Had No Leadership" in WV Amid Flood of Pain Pills, Charleston Gazette-Mail, Feb.
IS, 2017, https://www.wvgazettemail.com/news/health/dea-agent-we-had-no-leadership-in-wv-
amid-flood/article_928e9bcd-e28e-58b1-8e3f-f08288f539fd.html, (accessed July 13, 2018).
                                                 132
       2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 133 of 211
      19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                             EXHIBIT A Pg 134 of 212



         efficient as possible in constantly monitoring, identifying, and eliminating any outside

         criminal activity.”118 Given the sales volumes and the company's history of violations,

         this executive was either not telling the truth, or, if Cardinal Health had such a system, it

         ignored the results.

      248.      Similarly, Defendant McKesson publicly stated that it has a "best-in-class

         controlled substance monitoring program to help identify suspicious orders," and claimed

         it is "deeply passionate about curbing the opioid epidemic in our country."119 Again,

         given McKesson's historical conduct, this statement is either false, or the company

         ignored outputs of the monitoring program.

      249.       By misleading the public about the effectiveness of their controlled substance

         monitoring programs, the Distributor Defendants successfully concealed the facts

         sufficient to arouse suspicion of the claims that the Plaintiff now asserts.

      250.      Meanwhile, the opioid epidemic rages unabated in the United States.

      251.      The epidemic still rages because the fines and suspensions imposed by the DEA

         do not change the conduct of the industry. The distributors, including the Distributor

         Defendants, pay fines as a cost of doing business in an industry that generates billions of

         dollars in annual revenue. They hold multiple DEA registration numbers and when one

         facility is suspended, they simply ship from another facility.


118
  Lenny Bernstein et al., How Drugs Intended for Patients Ended Up in the Hands of Illegal
Users: "No One Was Doing Their Job," Wash. Post, Oct. 22, 2016,
https://www.washingtonpost.com/investigations/how-drugs-intended-for-patients-ended-up-in-the-
hands-of-illegal-users-no-one-was-doing-their-job/2016/10/22/10e79396-30a7-11e6-8ff7-
7b6c1998b7a0_story.html?utm_term=.6a8f1d95aeae (accessed July 13, 2018).
119
   Scott Higham et al., Drug Industry Hired Dozens of Officials from the DEA as the Agency
Tried to Curb Opioid Abuse, Wash. Post, Dec. 22, 2016,
https://www.washingtonpost.com/investigations/key-officials-switch-sides-from-dea-to-
pharmaceutical-industry/2016/12/22/55d2e938-c07b-11e6-b527-
949c5893595e_story.html?utm_term=.e3bb235ff695 (accessed July 13, 2018).

                                                  133
 2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 134 of 211
19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                       EXHIBIT A Pg 135 of 212



252.      The wrongful actions and omissions of the Distributor Defendants which have

   caused the diversion of opioids and which have been a substantial contributing factor to

   and/or proximate cause of the opioid crisis are alleged in greater detail in Plaintiff’s

   racketeering allegations below.

253.      The Distributor Defendants have abandoned their duties imposed under federal

   law, taken advantage of a lack of DEA law enforcement, and abused the privilege of

   distributing controlled substances.

       d. The Manufacturer Defendants Have Unlawfully Failed to Prevent Diversion
          and Monitor, Report and Prevent Suspicious Orders.
254.      The same legal duties to prevent diversion, and to monitor, report, and prevent

   suspicious orders of prescription opioids that were incumbent upon the Distributor

   Defendants were also legally required of the Manufacturer Defendants under federal law.

255.      Like the Distributor Defendants, the Manufacturer Defendants were required to

   register with the DEA to manufacture schedule II controlled substances, like prescription

   opioids. See 21 U.S.C. § 823(a). A requirement of such registration is the: maintenance of

   effective controls against diversion of particular controlled substances and any controlled

   substance in schedule I or IT compounded there from into other than legitimate medical,

   scientific, research, or industrial channels, by limiting the importation and bulk

   manufacture of such controlled substances to a number of establishments which can

   produce an adequate and uninterrupted supply of these substances under adequately

   competitive conditions for legitimate medical, scientific, research, and industrial

   purposes. 21 USCA § 823(a)(1) (emphasis added).

256.       Additionally, as ''registrants'' under Section 823, the Manufacturer Defendants

   were also required to monitor, report, and prevent suspicious orders of controlled


                                            134
 2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 135 of 211
19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                       EXHIBIT A Pg 136 of 212



   substances: The registrant shall design and operate a system to disclose to the registrant

   suspicious orders of controlled substances. The registrant shall inform the Field Division

   Office of the Administration in his area of suspicious orders when discovered by the

   registrant. Suspicious orders include orders of unusual size, orders deviating substantially

   from a normal pattern, and orders of unusual frequency. 21 C.F.R. § 1301.74. See also 21

   C.F.R. § 1301.02 ("Any term used in this part shall have the definition set forth in section

   102 of the Act (21 U.S.C. 802) or part 1300 of this chapter."); 21 C.F.R. § 1300.01

   ("Registrant means any person who is registered pursuant to either section 303 or section

   1008 of the Act (21 U.S.C. 823 or 958)." Like the Distributor Defendants, the

   Manufacture Defendants breached these duties.

257.      The Manufacturer Defendants had access to and possession of the information

   necessary to monitor, report, and prevent suspicious orders and to prevent diversion. The

   Manufacturer Defendants engaged in the practice of paying "chargebacks" to opioid

   distributors. A chargeback is a payment made by a manufacturer to a distributor after the

   distributor sells the manufacturer's product at a price below a specified rate. After a

   distributor sells a manufacturer's product to a pharmacy, for example, the distributor

   requests a chargeback from the manufacturer and, in exchange for the payment, the

   distributor identifies to the manufacturer the product, volume and the pharmacy to which

   it sold the product. Thus, the Manufacturer Defendants knew - just as the Distributor

   Defendants knew - the volume, frequency, and pattern of opioid orders being placed and

   filled. The Manufacturer Defendants built receipt of this information into the payment

   structure for the opioids provided to the opioid distributors.




                                            135
       2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 136 of 211
      19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                             EXHIBIT A Pg 137 of 212



      258.      Federal statutes and regulations are clear: just like opioid distributors, opioid

         manufacturers are required to "design and operate a system to disclose ... suspicious

         orders of controlled substances" and to maintain "effective controls against diversion." 21

         C.F.R. § 1301.74; 21 USCA § 823(a)(I).

      259.      The Department of Justice has recently confirmed the suspicious order obligations

         clearly imposed by federal law upon opioid manufacturers, fining Mallinckrodt $35

         million for failure to report suspicious orders of controlled substances, including opioids,

         and for violating record keeping requirements.120

      260.      In the press release accompanying the settlement, the Department of Justice

         stated: Mallinckrodt did not meet its obligations to detect and notify DEA of suspicious

         orders of controlled substances such as oxycodone, the abuse of which is part of the

         current opioid epidemic. These suspicious order monitoring requirements exist to prevent

         excessive sales of controlled substances, like oxycodone .... Mallinckrodt's actions and

         omissions formed a link in the chain of supply that resulted in millions of oxycodone pills

         being sold on the street. ... "Manufacturers and distributors have a crucial responsibility

         to ensure that controlled substances do not get into the wrong hands .... "121

      261.      Among the allegations resolved by the settlement, the government alleged

         "Mallinckrodt failed to design and implement an effective system to detect and report

         'suspicious orders' for controlled substances - orders that are unusual in their frequency,

         size, or other patterns . . . [and] Mallinckrodt supplied distributors, and the distributors



120
    See Press Release, U.S. Dep't of Justice, Mallinckrodt Agrees to Pay Record $35 Million
Settlement for Failure to Report Suspicious Orders of Pharmaceutical Drugs and for
Recordkeeping Violations(July 11, 2017), https://www.justice.gov/opa/pr/mallinckrodt-agrees-
pay-record-35-million-settlement-failure-report-suspicious-orders (accessed July 12, 2018).
121
    Id.
                                                   136
       2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 137 of 211
      19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                             EXHIBIT A Pg 138 of 212



         then supplied various U.S.. pharmacies and pain clinics, an increasingly excessive

         quantity of oxycodone pills without notifying DEA of these suspicious orders.”122

      262.      The Memorandum of Agreement entered into by Mallinckrodt ("2017

         Mallinckrodt MOA") avers "[a]s a registrant under the CSA, Mallinckrodt had a

         responsibility to maintain effective controls against diversion, including a requirement

         that it review and monitor these sales and report suspicious orders to DEA.”123

      263.      The 2017 Mallinckrodt MOA further details the DEA's allegations regarding

         Mallinckrodt's failures to fulfill its legal duties as an opioid manufacturer: With respect to

         its distribution of oxycodone and hydrocodone products, Mallinckrodt's alleged failure to

         distribute these controlled substances in a manner authorized by its registration and

         Mallinckrodt's alleged failure to operate an effective suspicious order monitoring system

         and to report suspicious orders to the DEA when discovered as required by and in

         violation of 21 C,F .R. § 1301.74(b). The above includes, but is not limited to

         Mallinckrodt's alleged failure to:

             a. Conduct adequate due diligence of its customers;
             b. Detect and report to the DEA orders of unusual size and frequency;
             c. Detect and report to the DEA orders deviating substantially from normal patterns
                including, but not limited to, those identified in letters from the DEA Deputy
                Assistant Administrator, Office of Diversion Control, to registrants dated
                September 27,2006 and December 27, 2007:
                            i. orders that resulted in a disproportionate amount of a substance
                               which is most often abused going to a particular geographic region
                               where there was known diversion,
                           ii. orders that purchased a disproportionate amount of substance
                               which is most often abused compared to other products, and



122
   Id.
123
   Administrative Memorandum of Agreement between the United States Department of Justice,
the Drug Enforcement Agency, and Mallinckrodt, pic. and its subsidiary Mallinckrodt, LLC
(July 10, 2017), https://www.justice.gov/usao-edmi/press-release/file/986026/download. ("2017
Mallinckrodt (accessed July 12, 2018) MOA").
                                                  137
       2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 138 of 211
      19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                             EXHIBIT A Pg 139 of 212



                           iii. orders from downstream customers to distributors who were
                                purchasing from multiple different distributors, of which
                                Mallinckrodt was aware;
             d. Use "chargeback" information from its distributors to evaluate suspicious orders.
                Chargebacks include downstream purchasing information tied to certain
                discounts, providing Mallinckrodt with data on buying patterns for Mallinckrodt
                products; and
             e. Take sufficient action to prevent recurrence of diversion by downstream
                customers after receiving concrete information of diversion of Mallinckrodt
                product by those downstream customers.124
      264.       Mallinckrodt agreed that its "system to monitor and detect suspicious orders did

         not meet the standards outlined in letters from the DEA Deputy Administrator, Office of

         Diversion Control, to registrants dated September 27, 2006 and December 27, 2007."

         Mallinckrodt further agreed that it ''recognizes the importance of the prevention of

         diversion of the controlled substances they manufacture" and would "design and operate

         a system that meets the requirements of 21 CFR 1301.74(b) ... [such that it would] utilize

         all available transaction information to identify suspicious orders of any Mallinckrodt

         product. Further, Mallinckrodt agrees to notify DEA of any diversion and/or suspicious

         circumstances involving any Mallinckrodt controlled substances that Mallinckrodt

         discovers."125

      265.      Mallinckrodt acknowledged that "[a]s part of their business model Mallinckrodt

         collects transaction information, referred to as chargeback data, from their direct

         customers (distributors). The transaction information contains data relating to the direct

         customer sales of controlled substances to "downstream" registrants." Mallinckrodt

         agreed that, from this data, it would ''report to the DEA when Mallinckrodt concludes that




124
      2017 Mallinckrodt MOA at p. 2-3.
125
      Id. at 3-4.
                                                 138
       2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 139 of 211
      19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                             EXHIBIT A Pg 140 of 212



           the chargeback data or other information indicates that a downstream registrant poses a

           risk of diversion."126

      266.         The same duties imposed by federal law on Mallinckrodt were imposed upon all

           Manufacturer Defendants.

      267.         The same business practices utilized by Mallinckrodt regarding "charge backs"

           and receipt and review of data from opioid distributors regarding orders of opioids were

           utilized industry-wide among opioid manufacturers and distributors, including, upon

           information and belief, the other Manufacturer Defendants.

      268.         Through, inter alia, the charge back data, the Manufacturer Defendants could

           monitor suspicious orders of opioids.

      269.         The Manufacturer Defendants failed to monitor, report, and halt suspicious orders

           of opioids as required by federal law.

      270.         The Manufacturer Defendants' failures to monitor, report, and halt suspicious

           orders of opioids were intentional and unlawful.

      271.         The Manufacturer Defendants have misrepresented their compliance with federal

           law.

      272.         The wrongful actions and omissions of the Manufacturer Defendants which have

           caused the diversion of opioids and which have been a substantial contributing factor to

           and/or proximate cause of the opioid crisis are alleged in greater detail in Plaintiff’s

           racketeering allegations below.

      273.         The Manufacturer Defendants' actions and omissions in failing to effective

           prevent diversion and failing to monitor, report, and prevent suspicious orders have



126
      Id. at 5.
                                                    139
       2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 140 of 211
      19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                             EXHIBIT A Pg 141 of 212



         enabled the unlawful diversion of opioids throughout the United States and South

         Carolina.

             f. Defendant Insys actively participated in the diversion of opioids.
      274.      Insys was co-founded in 2002 by Dr. John Kapoor, a serial pharmaceutical

         industry entrepreneur “known for applying aggressive marketing tactics and sharp

         price increases on older drugs.”127

      275.      In 2012, Insys received U.S. Food and Drug Administration approval for

         Subsys, a fentanyl sublingual spray product designed to treat breakthrough cancer

         pain. However, Insys encountered significant obstacles due to insurers employing a

         process known as prior authorization. Prior authorization prevents the over prescription

         and abuse of powerful and expensive drugs. The prior authorization process requires

         “additional approval from an insurer or its pharmacy benefit manager before

         dispensing…” and may also impose step therapy which requires beneficiaries to first use

         less expensive medications before moving on to a more expensive approach.128

      276.      Insys circumvented this process by forming a prior authorization unit, known at

         one point as the Insys Reimbursement Center (“IRC”), to facilitate the process using

         aggressive and likely illegal marketing techniques. Insys published education articles that

         praised their products’ non-addictive nature; and funded patient advocacy groups who


127
    U.S. senate Homeland Security & Governmental Affairs Committee, Insys Therapeutics and
the Systemic Manipulation of Prior Authorization (quoting Fentanyl Billionaire Comes Under
Fire as Death Toll Mounts From Prescription Opioids, Wall Street Journal) (Nov. 22, 2016)
(www.wsj.com/articles/fentanylbillionaire- comes-under-fire-as-death-toll-mounts-from-prescription-opioids-
1479830968) (accessed July 13, 2018).
128
    Senate Permanent Subcommittee on Investigations, Combatting the Opioid Epidemic: A
Review of Anti- Abuse Efforts in Medicare and Private Health Insurance Systems; see also
Department of Health and Human Services, Centers for Medicare & Medicaid Services,
How Medicare Prescription Drug Plans & Medicare Advantage Plans with Prescription Drug
Coverage Use Pharmacies, Formularies, & Common Coverage Rules
                                                   140
       2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 141 of 211
      19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                             EXHIBIT A Pg 142 of 212



         unknowingly promoted Insys’ agenda of raising the profile of pain so that drugs could

         be prescribed to treat it. Furthermore, Insys’ former sales representatives, motivated

         by corporate greed, paid off medical practitioners to prescribe Subsys in spite of any

         medical need.129     Insys employees were pressured internally and received significant

         monetary incentives to increase the rate of prescription approvals.130

      277.      According to a federal indictment and ongoing congressional investigation by

         Sen. Claire McCaskill, IRC employees pretended to be with doctors’ offices and

         falsified medical histories of patients.     The report, acquired by McCaskill’s

         investigators, includes transcripts and an audio recording of employees implementing

         these techniques in order to obtain authorization from insurers and pharmacy

         benefit managers. The transcript reveals an Insys employee pretending to call on behalf

         of a doctor and inaccurately describes the patient’s medical history.131 For example,

         Insys employees would create the impression that the patient had cancer, without

         explicitly saying so, because cancer was a requirement for prior clearance to prescribe

         Subsys. Insys was warned by a consultant that it lacked needed policies for governing

         such activities, but the executives failed to implement corrective internal procedures.




129
    Lopez, Linette. “It’s been a brutal week for the most shameless company in the opioid crisis-
and it’s about to get worse,” Business Insider, https://nordic.businessinsider.com/opioid-
addiction-drugmaker-insys-arrests-justice-department-action-2017- 7/ (accessed July 16, 2018)
130
    Boyd, Roddy. Murder Incorporated: Insys Therapeutics. Part 1. Southern Investigative
Reporting Foundation. http://sirf-online.org/2015/12/03/murder-incorporated-the-insys-therapeutics-story/
(accessed July 16, 2018); see also Indictment. United States v. Babich, et al., D. Mass. (No. 1;16
CR 10343).
131
    U.S. Senate Homeland Security & Governmental Affairs Committee, Fueling an
Epidemic: Insys Therapeutics and the Systematic Manipulation of Prior Authorization, see p. 7-
10, available at https://www.documentcloud.org/documents/3987564-REPORT-Fueling-an-
Epidemic-Insys-Therapeutics.html (accessed July 16, 2018)
                                                    141
       2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 142 of 211
      19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                             EXHIBIT A Pg 143 of 212



      278.      In a class action law suit against Insys, it was revealed that management “was

         aware that only about 10% of prescriptions approved through the Prior Authorization

         Department were for cancer patients,” and an Oregon Department of Justice Investigation

         found that 78% of preauthorization forms submitted by Insys on behalf of Oregon

         patients were for off-label uses.132   Physicians are allowed to prescribe medications

         for indications outside of FDA guidelines if they see fit, but it is illegal for

         pharmaceutical companies to market a drug for off-label use.

      279.      In 2008, biopharmaceutical company Cephalon settled with the U.S. Government

         for425 million in a suit against the company that alleged it marketed drugs for

         unapproved uses (off-label). The FDA approved the drug only for opioid tolerant

         cancer patients.   According      the Oregon settlement and class-action lawsuit, at

         least three employees involved in sales and/or marketing at Cephalon had moved

         over to Insys Therapeutics.133

      280.      Additionally, Insys created a “legal speaker program” which turned out to be a

         scam. The Justice Department commented on the program and stated:

             The Speaker Programs, which were typically held at high-end
             restaurants, were ostensibly designed to gather licensed healthcare
             professionals who had the capacity to prescribe Subsys and educate
             them about the drug. In truth, the events were usually just a gathering
             of friends and co-workers, most of whom did not have the ability to
             prescribe Subsys, and no educational component took place. “Speakers”
             were paid a fee that ranged from $1,000 to several thousand dollars for
             attending these dinners. At times, the sign-in sheets for the Speaker
             Programs were forged so as to make it appear that the programs
             had an appropriate audience of healthcare professionals.



132
    Gusovsky, Dina. The Pain Killer: A drug Company Putting Profits Above
Patients, CNBC (https://www.cnbc.com/2015/11/04/the-deadly-drug-appeal-of-insys-pharmaceuticals.html)
(accessed July 16, 2018).
133
    Id.
                                                 142
       2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 143 of 211
      19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                             EXHIBIT A Pg 144 of 212



      281.          Insys paid hundreds of thousands of dollars to doctors in exchange for

         prescribing Subsys and three top prescribers have already been convicted of taking

         bribes.

      282.         Fentanyl products are considered to be the most potent and dangerous opioids on

         the market and up to 50 times more powerful than heroine.134

      283.         In an internal presentation dated 2012 and entitles, “2013 SUBSYS Brand Plan,”

         Insys identified one of six “key strategic imperatives” as “Mitigate Prior Authorization

         barriers.”135 On a later slide, the company identified several tasks associated with this

         effort, including “Build internal [prior authorization] assistance infrastructure,”

         “Establish an internal 1-800 reimbursement assistance hotline,” and “Educate field force

         on [prior authorization] process and facilitation.”136

      284.         Additional materials produced by Insys to the minority staff suggest,

         however, that Insys did not match these efforts with sufficient compliance

         processes to prevent fraud and was internally aware of the danger of problematic

         practices. Specifically, on February 18, 2014, Compliance Implementation Services

         (CIS)—a healthcare consultant—issued a draft report to Insys titled, “Insys Call Note,




134
    U.S. Department of Justice. Drug Enforcement Administration. A Real Threat to Law
Enforcement: Fentanyl.
https://www.dea.gov/druginfo/DEA%20Targets%20Fentanyl%20%20A%20Real%20Threat%20
to%20Law%20Enforcement%20(2016).pdf
135
    U.S. senate Homeland Security & Governmental Affairs Committee, Insys Therapeutics and
the Systemic Manipulation of Prior Authorization (quoting Insys Therapeutics, Inc., 2013
Subsys Brand Plan, 2012 Assessment (2012) (INSYS_HSGAC_00007472)). Available at
https://www.hsgac.senate.gov/imo/media/doc/REPORT%20-
%20Fueling%20an%20Epidemic%20-
%20Insys%20Therapeutics%20and%20the%20Systemic%20Manipulation%20of%20Prior%20
Authorization.pdf
136
    Id. at INSYS_HSGAC_00007765.
                                                  143
       2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 144 of 211
      19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                             EXHIBIT A Pg 145 of 212



         Email, & IRC Verbatim Data Audit Report.”137 The introduction to the report explained

         that “CIS was approached by INSYS’ legal representative … on behalf of the Board of

         Directors for Insys to request that CIS support in review of certain communications with

         Health Care Professionals (HCPs) and INSYS employees, and report how there were

         being documented.”138 Insys had expressed concerns “with respect to communications

         with HCPs by INSYS employees being professional in nature and in alignment with

         INSYS approved topics regarding off or on-label promotion of an INSYS product, and

         general adherence to INSYS documentation requirements.”139 An additional concern

         “stemmed from the lack of monitoring of commercial activities where these types of

         interactions could occur.”140

      285.      Given these issues, Insys requested that CIS review—in part—“the

         general communications from the INSYS Reimbursement Center (IRC) to HCPs,

         their office staff or representatives, as well as health insurance carriers … to ensure

         they were appropriate in nature with respect to specific uses of SUBSYS, INSYS’

         commercially marketed product.”141

      286.      According to the findings CIS issued, Insys lacked formal policies governing the

         actions of its prior authorization unit. For example, “[n]o formal and approved

         policy on appropriate communications between IRC employees and HCPs, their staff,




137
    Id. (quoting Compliance Implementation Services, Insys Call Note, Email & IRC Verbatim
Data Audit Report (Feb. 18, 2014) (INSYS_HSGAC_00007763)).
138
    Id.(citing INSYS_HSGAC_00007765).
139
    Id.
140
    Id.
141
    Id.
                                                 144
       2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 145 of 211
      19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                             EXHIBIT A Pg 146 of 212



         [health care insurers (HCIs)], or patients exists…that governs the support function of

         obtaining a prior authorization for the use of SUBSYS.”142

      287.        In addition, the report noted that “there were also gaps in formally

         approved foundational policies, procedures, and [standard operating procedures] with

         respect to required processes specifically within the IRC.”143

      288.       In fact, “[t]he majority of managerial directives, changes to controlled

         documents or templates, as well as updates or revisions to processes were not formally

         approved, documented, and disseminated for use, and were sent informally via email

         blast.”144

      289.       Although four informal standard operating procedures existed with regarded

         to IRC functions, these documents “lacked a formal review and approval” and failed to

         “outline appropriately the actions performed within the IRC.”145

      290.       The report also explains that Insys lacked procedures for auditing interactions

         between IRC employees and outside entities. According to CIS, “no formal, documented,

         or detailed processes by which IRC representatives’ calls via telephone were audited for

         proper communication with HCPs or HCIs in any fashion [existed] other than random

         physical review of a call in a very informal and sporadic manner.”146




142
    Id. (citing INSYS_HSGAC_00007770).
143
    Id. (citing INSYS_HSGAC_00007768).
144
    Id. (citing INSYS_HSGAC_00007771).
145
    Id. (citing INSYS_HSGAC_00007770).
146
     Id. (citing INSYS_HSGAC_00007769).
                                                 145
       2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 146 of 211
      19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                             EXHIBIT A Pg 147 of 212



      291.      More broadly, the report notes that “no formal and documented auditing and

         monitoring or quality control policy, process, or function exists between IRC employee

         communications and HCPs, HCP staff, HCIs, or patients.”147

      292.      At the end of the report, CIS provided a number of recommendations concerning

         IRC activities. First, CIS suggested that IRC management “formally draft and

         obtain proper review and approval of an IRC specific policy detailing the appropriate

         communications that should occur while performing the IRC associate job functions and

         interacting with HCPs.”148

      293.      Similarly, IRC management was urged to formally draft IRC-specific standard

         operating procedures “specific to each job function within the IRC,” accompanied

         by “adequate training and understanding of these processes.”149 To ensure compliance

         with IRC standards, Insys was also directed to create an electronic system to allow

         management “to monitor both live and anonymously IRC employee

         communications both incoming and outgoing.”150        Finally, CIS recommended that

         Insys institute a formal process for revising and updating “IRC documentation used for

         patient and HCP data.”151

      294.      The CIS report concluded by noting, in part, that a review of ten conversations

         between IRC employees and healthcare providers, office staff, and insurance carriers




147
    Id. (citing INSYS_HSGAC_00007771).
148
    Id. (citing INSYS_HSGAC_00007770).
149
    Id. (citing INSYS_HSGAC_00007771).
150
    Id.
151
    Id.
                                                146
       2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 147 of 211
      19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                             EXHIBIT A Pg 148 of 212



          revealed “that all IRC staff was professional in communication, and in no instance was

          inaccurate or off-label usage of SUBSYS communicated.”152

      295.       Yet within a year of this conclusion, according to the recording transcribed below,

          an Insys IRC employee appears to have misled a PBM representative regarding the

          IRC employee’s affiliation and the diagnosis applicable to Sarah Fuller. The alleged

          result, in that case, was death due to inappropriate and excessive Subsys prescriptions.

      296.       One former Insys sales representative described the motto of this approach to

          patients as “Start them high and hope they don’t die.”153

      297.       Insys failed to monitor, report, and halt suspicious orders of opioids as required

          by federal law.

      298.       Insys's failures to monitor, report, and halt suspicious orders of opioids were

          intentional and unlawful.

      299.        Insys has misrepresented their compliance with federal law.

      300.       The wrongful actions and omissions of Insys, which have caused the diversion of

          opioids and which have been a substantial contributing factor to and/or proximate cause

          of the opioid crisis harming Plaintiff and the Class.

      301.       Insys's actions and omissions in failing to effective prevent diversion and failing

          to monitor, report, and prevent suspicious orders have enabled the unlawful diversion of

          opioids throughout the United States and South Carolina.

      IV.    DEFENDANTS CAUSED HARM TO THE NAMED PLAINTIFF AND CLASS
      302.     Plaintiff and the Class members have treated, and continue to treat, numerous

          patients for opioid-related conditions, specifically, opioid overdose.


152
      Id. (citing INSYS_HSGAC_00007772).
153
      Amended Class Action Complaint, Larson v. Insys Therapeutics Inc. (D. Ariz. Oct. 27, 2014.)
                                                   147
       2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 148 of 211
      19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                             EXHIBIT A Pg 149 of 212



      303.       Additionally, opioid users present themselves to Plaintiff and the Class members

         claiming to have illnesses and medical problems, which are actually pretexts for

         obtaining opioids to satisfy their cravings. Plaintiff and the Class members incur

         operational costs, consisting of expending time and incurring expenses, in diagnosing,

         testing, and otherwise dealing with these "pill seekers" before their true status can be

         determined and they can be rejected as patients.

      304.       Plaintiff and the Class members are required by law to treat emergency cases,

         including those as the result of opioid use.

      305.       Average charges for opioid overdose patients treated and released from the

         emergency department are $3,397 per visit.154

      306.       In 2016, there were 42,249 opioid overdose deaths in the United States, more than

         quadruple the number in 2001.155

      307.       Research suggests that visits to emergency rooms for suspected opioid overdoses

         rose 30% in the United States from July 2016 to September 2017 across 45 states, and

         35% across 16 states.156

      308.       Collectively, the patients described above will be referred to herein as "patients

         with opioid conditions."

      309.       These patients' opioid conditions are the direct and proximate result of the opioid

         epidemic created and engineered by Defendants.



154
   https://www.americanprogress.org/issues/healthcare/news/2017/06/20/434708/senates-opioid-
fund-cannot-substitute-health-coverage/ (last accessed July 12, 2018)
155
    https://www.kff.org/medicaid/issue-brief/the-opioid-epidemic-and-medicaids-role-in-facilitating-access-to-
treatment/) (last accessed July 12, 2018)
156
  https://www.pharmacytimes.com/news/cdc-emergency-department-data-signal-worsening-
opioid-epidemic-, (accessed July 12, 2018)

                                                      148
       2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 149 of 211
      19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                             EXHIBIT A Pg 150 of 212



      310.         Nationwide, 2.66 million people had OUD as of 2015. Of these, 1.37 million have

            incomes below 200 percent of the federal poverty level.157

      311.         The number of people treated for opioid use conditions who have incomes below

            200 percent of the federal poverty level is 343,000 in 2015 and estimated to reach 1.1

            million in 2026.158

      312.         Plaintiff and the Class members each have a price list, which sets the prices for a

            comprehensive listing of items billable to an emergency visit patient or the patient's

            health insurance provider.

      313.         These are the full charges for the emergency room physicians’ services. The full

            charges are only partially reimbursed by private health insurers, Medicare, and Medicaid.

            Plaintiff and the Class members have provider agreements with private health insurers

            whereby they accept payment from the health insurers at a discounted rate on behalf of

            insured patients. The difference between the full charges and the discounted rate is lost to

            the hospitals. Medicare and Medicaid bill emergency room physicians at set rates that are

            less than the emergency room physicians’ full charges, and the difference between the set

            rates and the full charges is lost to the emergency room physicians.

      314.         Plaintiff and the Class members bill their full charges to uninsured patients.

            Typically, where there is no health insurance, Medicare, or Medicaid coverage, these

            charges are not reimbursed and are lost to emergency room physicians.

      315.         Plaintiff and the Class members incur partial monetary losses for patients with

            health insurance, and total monetary losses for uninsured patients, in the treatment of


157
         https://www.americanprogress.org/issues/healthcare/news/2017/06/20/434708/senates-
opioid-fund-cannot-substitute-health-coverage/ (accessed July 12, 2018)
158
      Id.
                                                    149
       2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 150 of 211
      19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                             EXHIBIT A Pg 151 of 212



          patients with opioid conditions. These patients would not have presented to Plaintiff and

          the Class members, and would not have had opioid conditions, but for the opioid

          epidemic created and engineered by Defendants. Accordingly, Plaintiff's and the Class

          members' aforesaid monetary losses are the direct and proximate result of Defendants'

          acts and omissions previously specified herein.

      316.        Uninsured adults were more likely than those with private health insurance or a

          public health plan to visit the emergency room due to having no other place to go.159

      317.        Defendants’ marketing of opioids caused Plaintiff and the putative class he seeks

          to represent to diagnose, care for and treat opioid addicted patients who presented with

          opioid addicted symptoms. All of these medical services provided by Plaintiff were

          caused by Defendants’ fraudulent marketing and scheme. Defendants should be held

          responsible for all economic damages suffered by Plaintiff and the putative class he seeks

          to represent. Plaintiff is obligated to cover medically necessary and reasonably required

          care; he had no choice but to provide these services although often he was not paid or

          was paid substantially less than market rates.

      318.        The fact that Plaintiff and the class he seeks to represent would have to provide

          medical services for opioid addicted patients was both the foreseeable and intended

          consequence of Defendants’ fraudulent marketing scheme. Defendants set out to change

          the medical and general consensus supporting chronic opioid therapy with the intention

          of encouraging doctors to prescribe, long- term prescriptions of opioids to treat chronic

          pain despite the absence of genuine evidence supporting chronic opioid therapy and the




159
      https://www.cdc.gov/nchs/data/nhis/earlyrelease/emergency_room_use_january-june_2011.pdf   (accessed
July 12, 2018).
                                                    150
 2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 151 of 211
19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                       EXHIBIT A Pg 152 of 212



   contrary evidence regarding the significant risks and limited benefits from long-term use

   of opioids.

319.      Because opioids are very dangerous and highly addictive drugs, it was foreseeable

   to Defendants that the opioid epidemic would result in a corresponding epidemic of

   patients with opioid conditions in emergency rooms. It was also foreseeable to

   Defendants that Plaintiff and the Class members would suffer the aforesaid monetary

   losses because of the opioid epidemic, since emergency room physicians typically are not

   reimbursed for their treatment of uninsured patients and receive only partial

   reimbursement for their treatment of patients with health insurance.

320.      Defendants’ misrepresentations were material to, and influenced, the opioid-

   addicted patients presented to Plaintiff and the class he seeks to represent. In the first

   instance, Plaintiff would not have been presented with, or required to diagnose, care and

   treat these opioid-addicted patients, but for Defendants’ fraudulent and deceptive

   marketing. Second, Plaintiff has demonstrated that Defendants’ marketing is material by

   setting forth in detail Defendants’ wrongful acts.

321.       Death statistics represent only the tip of the iceberg. According to 2009 data, for

   every overdose death that year, there were nine abuse treatment admissions, 30

   emergency department visits for opioid abuse or misuse, 118 people with abuse or

   addiction problems, and 795 non-medical users. Nationally, there were more than

   488,000 emergency room admissions for opioids other than heroin in 2008 (up from

   almost 173,000 in 2004).

322.      Emergency room visits tied to opioid use likewise have sharply increased in

   throughout the country.



                                            151
       2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 152 of 211
      19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                             EXHIBIT A Pg 153 of 212



      323.       Emergency rooms are charged with great opportunity to address this opioid

         epidemic with proper support. Debra Houry, MD, MPH, Director of the National Center

         for Injury Prevention and Control at the CDC, emphasized that “ EDs are a critical entry

         point for prevention of overdose , with opportunities to improve opioid prescribing,

         respond to overdoses with overdose education and naloxone distribution, engage in

         motivational interviewing of patients, initiate treatment for opioid use disorder, and

         improve surveillance efforts in collaboration with health departments. EDs and

         physicians who engage in these efforts can save patient lives and reduce health care

         costs.”160

                                     RICO ALLEGATIONS
      I.     The Opioid Diversion Enterprise
      324.      Recognizing that there is a need for greater scrutiny over controlled substances due

         to their potential for abuse and danger to public health and safety, the United States

         Congress enacted the Controlled Substances Act in 1970.161 The CSA and its implementing

         regulations created a closed-system of distribution for all controlled substances and listed

         chemicals.162 Congress specifically designed the closed chain of distribution to prevent the

         diversion of legally produced controlled substances into the illicit market.163 As reflected

         in comments from United States Senators during deliberation on the CSA, the "[CSA] is

         designed to crack down hard on the narcotics pusher and the illegal diverters of pep pills




160
    https://www.forbes.com/sites/robertglatter/2018/03/15/how-er-doctors-are-fighting-the-
opioid-crisis/#5a0ef27554fd (accessed July 12, 2018).
161
    Joseph T. Rannazzisi Decl. ¶ 4, Cardinal Health, Inc. v. Eric Holder, Jr., Attorney General,
D.D.C. Case No. 12- cv-185 (Document 14-2 February 10, 2012).
162
    See H.R. Rep. No. 91-1444, 1970 U.S.C.C.A.N. at 4566.
163
    Gonzalez v. Raich, 545 U.S. 1, 12-14 (2005); 21 U.S.C. § 801(20; 21 U.S.C. §§ 821-824, 827,
880; H.R. Rep. No. 91-1444, 1970 U.S.C.C.A.N. 4566, 4572 (Sept. 10, 1970).
                                                 152
       2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 153 of 211
      19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                             EXHIBIT A Pg 154 of 212



         and goof balls."164 Congress was concerned with the diversion of drugs out of legitimate

         channels of distribution when it enacted the CSA and acted to halt the "widespread

         diversion of [controlled substances lout of legitimate channels into the illegal market.”165

         Moreover, the closed-system was specifically designed to ensure that there are multiple

         ways of identifying and preventing diversion through active participation by registrants

         within the drug delivery chain.166 All registrants -- manufacturers and distributors alike --

         must adhere to the specific security, recordkeeping, monitoring and reporting requirements

         that are designed to identify or prevent diversion. 167 When registrants at any level fail to

         fulfill their obligations, the necessary checks and balances collapse. 168 The result is the

         scourge of addiction that has occurred.

      325.      In 2006 and 2007, the DEA issued multiple letters to the Distributor Defendants

         reminding them of their obligation to maintain effective controls against diversion of

         particular controlled substances, design and operate a system to disclose suspicious orders,

         and to inform the DEA of any suspicious orders.169 The DEA also published suggested




164
    See H.R Rep. No. 91-1444, 1970 U.S.C.C.A.N. at 4566; 116 Congo Rec. 977-78 (Comments
of Sen. Dodd, Jan 23, 1970).
165
    See Testimony of Joseph T. Rannazzisi before the Caucus on International Narcotics Control,
United State Senate, May 5, 2015 (available at
https://www.drugcaucus.senate.gov/sites/default/files/Rannazzisi%20Testimony_0.pdf).
166
    See Statement of Joseph T. Rannazzisi before the Caucus on International Narcotics Control
United States Senate, July 18, 2012 (available at https://www.dea.gov/pr/speeches-
testimony/2012-2009/responding-to-prescription-drug-abuse.PDF).
167
    Id.
168
    Joseph T. Rannazzisi Decl. ¶10, Cardinal Health, Inc. V. Eric Holder, Jr., Attorney General,
D.D.C. Case No. 12-cv-185 (Document 14-2 February 2012).
169
    Joseph T. Rannazzisi, In Reference to Registration # RC0183080 (September 27.2006);
Joseph T. Rannazzisi, In Reference to Registration # RC0183080 (December 27, 2007).
                                                   153
       2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 154 of 211
      19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                             EXHIBIT A Pg 155 of 212



         questions that a distributor should ask prior to shipping controlled substances, in order to

         "know their customers."170

      326.      Central to the closed-system created by the CSA was the directive that the DEA

         determine quotas of each basic class of Schedule I and II controlled substances each year.

         The quota system was intended to reduce or eliminate diversion from "legitimate channels

         of trade" by controlling the "quantities of the basic ingredients needed for the manufacture

         of [controlled substances], and the requirement of order forms for all transfers of these

         drugs.”171 When evaluating production quotas, the DEA was instructed to consider the

         following information:

              a. Information provided by the Department of Health and Human Services;

              b. Total net disposal of the basic class by all manufacturers;

              c. Trends in the national rate of disposal of the basic class;

              d. An applicant's production cycle and current inventory position;

              e. Total actual or estimated inventories of the class and of all substances

                  manufactured from the class and trends in inventory accumulation; and

              f. Other factors such as: changes in the currently accepted medical use of substances

                  manufactured for a basic class; the economic and physical availability of raw




170
    Suggested Questions a Distributor should ask prior to shipping controlled substances, Drug
Enforcement Administration (available at
https://www.deadiversion.usdoj.gov/mtgs/pharm_industry/14th_pharm/levinl_ques.pdf)
(accessed July 13, 2018).
171
    1970 U.S.C.C.A.N. 4566 at 5490; see also Testimony of Joseph T. Rannazzisi before the
Caucus on International Narcotics Control, United States Senate, May 5, 2015 (available at
https://www.drugcaucus.senate.gov/sites/default/files/Rannazzisi%20Testimony_0.pdf)
(accessed July 13, 2018).
                                                 154
       2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 155 of 211
      19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                             EXHIBIT A Pg 156 of 212



                   materials; yield and sustainability issues; potential disruptions to production; and

                   unforeseen emergencies.172

      327.       It is unlawful for a registrant to manufacture a controlled substance in Schedule II,

         like prescription opioids, that is (1) not expressly authorized by its registration and by a

         quota assigned to it by DEA, or (2) in excess of a quota assigned to it by the DEA.173

      328.       At all relevant times, the RICO Defendants174 operated as an association-in-fact

         enterprise formed for the purpose of unlawfully increasing sales, revenues and profits by

         disregarding their statutory duty to identify, investigate, halt and report suspicious orders

         of opioids and diversion of their drugs into the illicit market, in order to unlawfully increase

         the quotas set by the DEA and allow them to collectively benefit from the unlawful

         formation of a greater pool of prescription opioids from which to profit. The RICO

         Defendants conducted their pattern of racketeering activity in this jurisdiction and

         throughout the United States through this enterprise.

      329.       The opioid epidemic has its origins in the mid-1990s when, between 1997 and 2007,

         per capita purchase of methadone, hydrocodone, and oxycodone increased 13-fold, 4- fold,

         and 9-fold, respectively. By 2010, enough prescription opioids were sold in the United

         States to medicate every adult in the county with a dose of 5 milligrams of hydrocodone




172
    See Testimony of Joseph T. Rannazzisi before the Caucus on International Narcotics Control,
United State Senate, May 5, 2015 (available at
https://www.drugcaucus.senate.gov/sites/default/files/Rannazzisi%20Testimony_0.pdf)
(accessed July 13, 2018).
173
    ld. (citing 21 U.S.C. 842)).
174
    The term “RICO Defendants” shall hereinafter refer to all Defendants, other than Insys
Therapeutics, Inc.
                                                   155
       2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 156 of 211
      19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                             EXHIBIT A Pg 157 of 212



         every 4 hours for 1 month.175 On information and belief, the Opioid Diversion Enterprise

         has been ongoing for at least the last decade.176

      330.       The Opioid Diversion Enterprise was and is a shockingly successful endeavor. It

         Opioid Diversion Enterprise has been conducting business uninterrupted since its genesis.

         But, it was not until recently that United States and State regulators finally began to unravel

         the extent of the enterprise and the toll that it exacted on the American public.

      331.       At all relevant times, the Opioid Diversion Enterprise: (a) had an existence separate

         and distinct from each RICO Defendant; (b) was separate and distinct from the pattern of

         racketeering in which the RICO Defendants engaged; (c) was an ongoing and continuing

         organization consisting of legal entities, including each of the RICO Defendants; (d)

         characterized by interpersonal relationships among the RICO Defendants; (e) had

         sufficient longevity for the enterprise to pursue its purpose; and (f) functioned as a

         continuing unit. Turkette, 452 U.S. at 580; Boyle, 556 U.S. at 944 (2009). Each member of

         the Opioid Diversion Enterprise participated in the conduct of the enterprise, including

         patterns of racketeering activity, and shared in the astounding growth of profits supplied

         by fraudulently inflating opioid sales generated as a result of the Opioid Diversion

         Enterprise's disregard for their duty to prevent diversion of their drugs into the illicit market

         and then requesting the DEA increase production quotas, all so that the RICO Defendants

         would have a larger pool of prescription opioids from which to profit.



175
    Keyes KM, Cerda M, Brady JE, Havens JR, Galea S. Understanding the rural-urban
differences in nonmedical prescription opioid use and abuse in the United States. Am J Public
Health. 2014;104(2):eS2-9.
176
    Matthew Perrone, Pro-Painkiller echo chamber shaped policy amid drug epidemic, The
Center for Public Integrity (September 19, 2016, 12:01 a.m.),
https://www.publicintegrity.org/2016/09/19/20201/pro-painkiller-echo-chamber-shaped-policy-
amid-drug-epidemic (last accessed Jul. 12, 2018).
                                                   156
       2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 157 of 211
      19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                             EXHIBIT A Pg 158 of 212



      332.      The Opioid Diversion Enterprise also engaged in efforts to lobby against the DEA's

         authority to hold the RICO Defendants liable for disregarding their duty to prevent

         diversion. Members of the Pain Care Forum (described in greater detail below) and the

         Hea1thcare Distribution Alliance lobbied for the passage of legislation to weaken the

         DEA's enforcement authority. The Ensuring Patient Access and Effective Drug

         Enforcement Act significantly reduced the DEA's ability to issue orders to show cause and

         to suspend and/or revoke registrations177 The HDA and other members of the Pain Care

         Forum contributed substantial amounts of money to political campaigns for federal

         candidates, state candidates, political action committees and political parties. Plaintiff is

         informed and believe that the Pain Care Forum and their members poured at least $3.5

         million into lobbying efforts in this jurisdiction while the HDA devoted over a million

         dollars a year to its lobbying efforts between 2011 and 2016.

      333.      The Opioid Diversion Enterprise functioned by selling prescription opioids. While

         there are some legitimate uses and/or needs for prescription opioids, the RICO Defendants,

         through their illegal enterprise, engaged in a pattern of racketeering activity, that involves



177
   See HDMA is now the Healthcare Distribution Alliance, Pharmaceutical Commerce, (June
13, 2016, updated July 6, 2016), http://pharmaceuticalcommerce.com/business-and-
finance/hdma-now-healthcare-distribution-alliance/; Lenny Bernstein & Scott Higham,
Investigation: The DEA Slowed Enforcement While the Opioid Epidemic Grew Out of Control,
Wash. Post, Oct. 22, 2016, https://www.washingtonpost.com/investigations/the-dea-slowed-
enforcement-while-the-opioid-epidemic-grew-out-of-control/2016/10/22/aea2bf8e-7f71-11e6-
8d13-d7c704ef9fd9_story.html?utm_term=.8f84381a0ebe, (accessed July 13, 2018); Lenny
Bernstein & Scott Higham, Investigation: U.S. Senator Calls for Investigation of DEA
Enforcement Slowdown Amid Opioid Crisis, Wash. Post, Mar. 6, 2017,
https://www.washingtonpost.com/investigations/us-senator-calls-for-investigation-of-dea-
enforcement-slowdown/2017/03/06/5846ee60-028b-11e7-b1e9-
a05d3c21f7cf_story.html?utm_term=.61f36a18c2c9, (accessed July 13, 2018); Eric Eyre, DEA
Agent:"We Had no Leadership" in WV Amid Flood of Pain Pills,Charleston Gazette-Mail, Feb.
18, 2017, https://www.wvgazettemail.com/news/health/dea-agent-we-had-no-leadership-in-wv-
amid-flood/article_928e9bcd-e28e-58b1-8e3f-f08288f539fd.html, (accessed July 13, 2018).
                                                  157
 2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 158 of 211
19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                       EXHIBIT A Pg 159 of 212



   a fraudulent scheme to increase revenue by violating State and Federal laws requiring the

   maintenance of effective controls against diversion of prescription opioids, and the

   identification, investigation, and reporting of suspicious orders of prescription opioids

   destined for the illicit drug market. The goal of Defendants' scheme was to increase profits

   from opioid sales. But, Defendants' profits were limited by the production quotas set by the

   DEA, so the Defendants refused to identify, investigate and/or report suspicious orders of

   their prescription opioids being diverted into the illicit drug market. The end result of this

   strategy was to increase and maintain artificially high production quotas of opioids so that

   there was a larger pool of opioids for Defendants to manufacture and distribute for public

   consumption.

334.      The Opioid Diversion Enterprise engaged in, and its activities affected, interstate

   and foreign commerce because the enterprise involved commercial activities across states

   lines, such as manufacture, sale, distribution, and shipment of prescription opioids

   throughout the County and this jurisdiction, and the corresponding payment and/or receipt

   of money from the sale of the same.

335.      Within the Opioid Diversion Enterprise, there were interpersonal relationships and

   common communication by which the RICO Defendants shared information on a regular

   basis. These interpersonal relationships also formed the organization of the Opioid

   Diversion Enterprise. The Opioid Diversion Enterprise used their interpersonal

   relationships and communication network for the purpose of conducting the enterprise

   through a pattern of racketeering activity.

336.      Each of the RICO Defendants had a systematic link to each other through joint

   participation in lobbying groups, trade industry organizations, contractual relationships and



                                            158
       2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 159 of 211
      19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                             EXHIBIT A Pg 160 of 212



         continuing coordination of activities. The RICO Defendants participated in the operation

         and management of the Opioid Diversion Enterprise by directing its affairs, as described

         herein. While the RICO Defendants participated in, and are members of, the enterprise,

         they each have a separate existence from the enterprise, including distinct legal statuses,

         different offices and roles, bank accounts, officers, directors, employees, individual

         personhood, reporting requirements, and financial statements.

      337.      The RICO Defendants exerted substantial control over the Opioid Diversion

         Enterprise by their membership in the Pain Care Forum, the HDA, and through their

         contractual relationships.

      338.      The Pain Care Forum ("PCF") has been described as a coalition of drug makers,

         trade groups and dozens of non-profit organizations supported by industry funding. The

         PCF recently became a national news story when it was discovered that lobbyists for

         members of the PCF quietly shaped federal and state policies regarding the use of

         prescription opioids for more than a decade.

      339.      The Center for Public Integrity and The Associated Press obtained "internal

         documents shed [ding] new light on how drug makers and their allies shaped the national

         response to the ongoing wave of prescription opioid abuse.”178 Specifically, PCF members

         spent over $740 million lobbying in the nation's capital and in all 50 statehouses on an

         array of issues, including opioid-related measures.179




178
    Matthew Perrone, Pro-Painkiller echo chamber shaped policy amid drug epidemic, The
Center for Public Integrity (September 19, 2017,12:01 a.m.),
https://www.publicintegrity.org/2016/09/19/20201/pro-painkiller-echo-chamber-shaped-policy-
amid-drug-epidemic (emphasis added), (accessed July 13, 2018).
179
    Id.
                                                 159
       2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 160 of 211
      19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                             EXHIBIT A Pg 161 of 212



      340.      Not surprisingly, each of the RICO Defendants who stood to profit from lobbying

         in favor of prescription opioid use is a member of and/or participant in the PCF.180 In 2012,

         membership and participating organizations included the HDA (of which all RICO

         Defendants are members), Endo, Purdue, Johnson & Johnson (the parent company for

         Janssen Pharmaceuticals), Actavis (i.e., Allergan), and Teva (the parent company of

         Cephalon).181 Each of the Manufacturer Defendants worked together through the PCF to

         advance the interests of the enterprise. But, the Manufacturer Defendants were not alone.

         The Distributor Defendants actively participated, and continue to participate in the PCF, at

         a minimum, through their trade organization, the HDA.182 Plaintiff is informed and believe

         that the Distributor Defendants participated directly in the PCF as well.

      341.      The 2012 Meeting Schedule for the Pain Care Forum is particularly revealing on

         the subject of the Defendants' interpersonal relationships. The meeting schedule indicates

         that meetings were held in the D.C. office of Powers Pyles Sutter & Verville on a monthly

         basis, unless otherwise noted. Local members were "encouraged to attend in person" at the

         monthly meetings. And, the meeting schedule indicates that the quarterly and year-end

         meetings included a "Guest Speaker."




180
     PAIN CARE FORUM 2012 Meetings Schedule, (last updated April 2012),
http://www.documentcloud.org/documents/3108983-PAIN-CARE-FORUM-Meetings-Schedule-
amp.html, (accessed July 13, 2018)
181
     Id. Plaintiff is infonned and believes that Mallinckrodt became an active member of the PCF
sometime after 2012.
182
    Id. The Executive Committee of the HDA (formerly the HDMA) currently includes the Chief
Executive Officer, Pharmaceutical Segment for Cardinal Health, Inc., the Group President,
Phannaceutical Distribution and Strategic Global Source for AmerisourceBergen Corporation,
and the President, U.S. Phannaceutical for McKesson Corporation. Executive Committee,
Healthcare Distribution Alliance, https://www.healthcaredistribution.org/about/executive-committee
(accessed on July 12, 2018).
                                                 160
       2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 161 of 211
      19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                             EXHIBIT A Pg 162 of 212



      342.      The 2012 Pain Care Forum Meeting Schedule demonstrates that each of the

         Defendants participated in meetings on a monthly basis, either directly or through their

         trade organization, in a coalition of drug makers and their allies whose sole purpose was to

         shape the national response to the ongoing prescription opioid epidemic, including the

         concerted lobbying efforts that the PCF undertook on behalf of its members.

      343.      Second, the HDA -- or Healthcare Distribution Alliance -- led to the formation of

         interpersonal relationships and an organization between the RICO Defendants. Although

         the entire HDA membership directory is private, the HDA website confirms that each of

         the Distributor Defendants and the Manufacturer Defendants named in the Complaint,

         including Actavis (i.e., Allergan), Endo, Purdue, Mallinckrodt and Cephalon were

         members of the HDA.183 And, the HDA and each of the Distributor Defendants, eagerly

         sought the active membership and participation of the Manufacturer Defendants by

         advocating that one of the benefits of membership included the ability to develop direct

         relationships between Manufacturers and Distributors at high executive levels.

      344.      In fact, the HDA touted the benefits of membership to the Manufacturer

         Defendants, advocating that membership included the ability to, among other things,

         "network one on one with manufacturer executives at HDA's members-only Business and

         Leadership Conference," "networking with HDA wholesale distributor members,"

         "opportunities to host and sponsor HDA Board of Directors events," "participate on HDA

         committees, task forces and working groups with peers and trading partners," and ''make




183
    Manufacturer Membership, Healthcare Distribution Alliance,
https://www.healthcaredistribution.org/about/membership/manufacturer (accessed on July 12, 2018).

                                                 161
       2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 162 of 211
      19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                             EXHIBIT A Pg 163 of 212



          connections."184 Clearly, the HDA and the Distributor Defendants believed that

          membership in the HDA was an opportunity to create interpersonal and ongoing

          organizational relationships between the Manufacturers and Defendants.

      345.       The application for manufacturer membership in the HDA further indicates the

          level of connection that existed between the RICO Defendants.185 The manufacturer

          membership application must be signed by a "senior company executive," and it requests

          that the manufacturer applicant identify a key contact and any additional contacts from

          within its company. The HDA application also requests that the manufacturer identify its

          current distribution information and its most recent year end net sales through any HDA

          distributors, including but not limited to, Defendants AmerisourceBergen, Cardinal Health,

          and McKesson.186

      346.       After becoming members, the Distributors and Manufacturers were eligible to

          participate on councils, committees, task forces and working groups, including:

          a. Industry Relations Council: "This council, composed of distributor and manufacturer

             members, provides leadership on pharmaceutical distribution and supply chain

             issues.”187

          b. Business Technology Committee: "This committee provides guidance to HDA and its

             members through the development of collaborative e-commerce business solutions.

             The committee's major areas of focus within pharmaceutical distribution include



184
      Manufacturer Membership Benefits, Healthcare Distribution Alliance,
https://www.healthcaredistribution.org/~/media/pdfs/membership/manufacturer-membership-
benefits.ashx?la=en (accessed on July 12, 2018).
185
    Id.
186
    Id.
187
    Councils and Committees, Hea1thcare Distribution Alliance,
https://www.healthcaredistribution.org/about/councils-and-committees (accessed on July 12,2018)

                                                 162
       2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 163 of 211
      19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                             EXHIBIT A Pg 164 of 212



             information systems, operational integration and the impact of ecommerce."

             Participation in this committee includes distributors and manufacturer members.188

          c. Health, Beauty and Wellness Committee: "This committee conducts research, as well

             as creates and exchanges industry knowledge to help shape the future of the distribution

             for health, beauty and wellness/consumer products in the healthcare supply chain."

             Participation in this committee includes distributors and manufacturer members.189

          d. Logistics Operation Committee: "This committee initiates projects designed to help

             members enhance the productivity, efficiency and customer satisfaction within the

             healthcare supply chain. Its major areas of focus include process automation,

             information systems, operational integration, resource management and quality

             improvement." Participation in this committee includes distributors and manufacturer

             members.190

          e. Manufacturer Government Affairs Advisory Committee: "This committee provides a

             forum for briefing HDA's manufacturer members on federal and state legislative and

             regulatory activity affecting the pharmaceutical distribution channel. Topics discussed

             include such issues as prescription drug traceability, distributor licensing, and FDA and

             DEA regulation of distribution, importation and Medicaid/Medicare reimbursement."

             Participation ill this committee includes manufacturer members.191

          f. Bar Code Task Force: Participation includes Distributor, Manufacturer and Service

             Provider Members.192



188
    Id.
189
    Id.
190
    Id.
191
    Id.
192
    Id.
                                                 163
       2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 164 of 211
      19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                             EXHIBIT A Pg 165 of 212



          g. eCommerce Task Force: Participation includes Distributor, Manufacturer and Service

             Provider Members.193

          h. ASN Working Group: Participation includes Distributor, Manufacturer and Service

             Provider Members.194

      347.       Contracts and Chargebacks Working Group: "This working group explores how the

          contract administration process can be streamlined through process improvements or

          technical efficiencies. It also creates and exchanges industry knowledge of interest to

          contract and chargeback professionals." Participation includes Distributor and

          Manufacturer Members.195

      348.       The councils, committees, task forces and working groups provided the

          Manufacturer and Distributor Defendants with the opportunity to work closely together in

          shaping their common goals and forming the enterprise's organization.

      349.       The HDA also offers a multitude of conferences, including annual business and

          leadership conferences. The HDA, and the Distributor Defendants advertise these

          conferences to the Manufacturer Defendants The conferences also gave the Manufacturer

          and Distributor Defendants "unmatched opportunities to network with [their 1 peers and

          trading partners at all levels of the healthcare distribution industry.” 196 The HDA and its

          conferences were significant opportunities for the Manufacturer and Distributor

          Defendants to interact at a high-level of leadership. Upon information and belief,




193
    Id
194
    Id.
195
    Id.
196
    Id.
                                                  164
       2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 165 of 211
      19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                             EXHIBIT A Pg 166 of 212



         Manufacturer Defendants embraced this opportunity by attending and sponsoring these

         events.

      350.         Third, the RICO Defendants maintained their interpersonal relationships by

         working together and exchanging information and driving the unlawful sales of their

         opioids through their contractual relationships, including chargebacks and vault security

         programs.

      351.         The Manufacturer Defendants engaged in an industry-wide practice of paying

         rebates and/or chargebacks to the Distributor Defendants for sales of prescription

         opioids.197 As reported in the Washington Post, identified by Senator McCaskill, and

         acknowledged by the HDA, there is an industry-wide practice whereby the Manufacturers

         paid the Distributors rebates and/or chargebacks on their prescription opioid sales.198 On

         information and belief, these contracts were negotiated at the highest levels, demonstrating

         ongoing relationships between the Manufacturer and Distributor Defendants. In return for

         the rebates and chargebacks, the Distributor Defendants provided the Manufacturer

         Defendants with detailed information regarding their prescription opioid sales, including




197
    Lenny Bernstein & Scott Higham, The government's struggle to hold opioid manufacturers
accountable, The Washington Post, (April 2, 2017),
https://www.washingtonpost.com/graphics/investigations/dea-
mallinckrodt/?utm_term=.ed5a9c8f3a6f, (accessed July 13, 2018); see also, Letter from Sen.
Claire McCaskill, (July 27, 2017), https://www.mccaskill.senate.gov/imo/media/image/july-
opioid-investigation-letter-manufacturers.png; Letter from Sen. Claire McCaskill, (July 27,
2017), https://www.mccaskill.senate.gov/imo/media/image/july-opioid-investigation-letter-
manufacturers.png; Letters From Sen. Claire McCaskill, (March 28, 2017),
https://www.hsgac.senate.gov/imo/media/doc/McCaskill%20Opioid%20Letters.pdf; Purdue
Managed Markets, Purdue Pharma, (accessed on July 12,
2018),http://www.purduepharma.com/payers/managed-markets/.
198
    Id.
                                                 165
       2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 166 of 211
      19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                             EXHIBIT A Pg 167 of 212



          purchase orders, acknowledgements, ship notices, and invoices.199 The Manufacturer

          Defendants used this information to gather high-level data regarding overall distribution

          and direct the Distributor Defendants on how to cost effectively sell the prescription

          opioids.

      352.       The contractual relationships among the RICO Defendants also include vault

          security programs. The RICO Defendants are required to maintain certain security

          protocols and storage facilities for the manufacture and distribution of their opiates.

          Plaintiff is informed and believes that manufacturers negotiated agreements whereby the

          Manufacturers installed security vaults for Distributors in exchange for agreements to

          maintain minimum sales performance thresholds. Plaintiff is informed and believes that

          these agreements were used by the RICO Defendants as a tool to violate their reporting and

          diversion duties in order to reach the required sales requirements.

      353.       Taken together, the interaction and length of the relationships between and among

          the Manufacturer and Distributor Defendants reflects a deep level of interaction and

          cooperation between two groups in a tightly knit industry. The Manufacturer and

          Distributor Defendants were not two separate groups operating in isolation or two groups

          forced to work together in a closed system. The RICO Defendants operated together as a

          united entity, working together on multiple fronts, to engage in the unlawful sale of

          prescription opioids. The HDA and the Pain Care Forum are but two examples of the

          overlapping relationships, and concerted joint efforts to accomplish common goals and




199
      Webinars, Healthcare Distribution Alliance,
https://www.healthcaredistribution.org/resources/webinar-leveraging-edi   (accessed on July 12, 2018).
                                                    166
       2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 167 of 211
      19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                             EXHIBIT A Pg 168 of 212



         demonstrates that the leaders of each of the RICO Defendants was in communication and

         cooperation.

      354.      According to articles published by the Center for Public Integrity and The

         Associated Press, the Pain Care Forum -- whose members include the Manufacturers and

         the Distributors' trade association has been lobbying on behalf of the Manufacturers and

         Distributors for ''more than a decade."200 And, from 2006 to 2016 the Distributors and

         Manufacturers worked together through the Pain Care Forum to spend over $740 million

         lobbying in the nation's capital and in all 50 statehouses on issues including opioid-related

         measures.201 Similarly, the HDA has continued its work on behalf of Distributors and

         Manufacturers, without interruption, since at least 2000, if not longer.202

      355.      As described above, the RICO Defendants began working together as early as 2006

         through the Pain Care Forum and/or the HDA to promote the common purpose of their

         enterprise. Plaintiff is informed and believes that the RICO Defendants worked together as

         an ongoing and continuous organization throughout the existence of their enterprise.

      II.    Conduct of the Opioid Diversion Enterprise
      356.      During the time period alleged in this Complaint, the RICO Defendants exerted

         control over, conducted and/or participated in the Opioid Diversion Enterprise by

         fraudulently failing to comply with their Federal and State obligations to identify,

         investigate and report suspicious orders of opioids in order to prevent diversion of those



200
    Matthew Perrone, Pro-Painkiller echo chamber shaped policy amid drug epidemic, The
Center for Public Integrity (September 19, 2017, 12:01 a.m.),
https://www.publicintegrity.org/2016/09/19/20201/pro-painkiller-echo-chamber-shaped-policy-
amid-drug-epidemic, (accessed on July 12, 2018).
201
    Id.
202
    HDA History, Healthcare Distribution Alliance, https://www.healthcaredistribution.org/about/hda-
history (accessed on July 12, 2018).

                                                 167
 2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 168 of 211
19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                       EXHIBIT A Pg 169 of 212



   highly addictive substances into the illicit market, to halt such unlawful sales and, in doing

   so, to increase production quotas and generate unlawful profits, as follows:

   a. Defendants disseminated false and misleading statements to the public claiming that

       they were complying with their obligations to maintain effective controls against

       diversion of their prescription opioids.

   b. Defendants disseminated false and misleading statements to the public claiming that

       they were complying with their obligations to design and operate a system to disclose

       to the registrant suspicious orders of their prescription opioids.

   c. Defendants disseminated false and misleading statements to the public claiming that

       they were complying with their obligation to notify the DEA of any suspicious orders

       or diversion of their prescription opioids.

   d. Defendants paid nearly $800 million dollars to influence local, state and federal

       governments through joint lobbying efforts as part of the Pain Care Forum. The RICO

       Defendants were all members of their Pain Care Forum either directly or indirectly

       through the HDA. The lobbying efforts of the Pain Care Forum and its members,

       included efforts to pass legislation making it more difficult for the DEA to suspend

       and/or revoke the Manufacturers' and Distributors' registrations for failure to report

       suspicious orders of opioids.

357.      The RICO Defendants exercised control and influence over the distribution

   industry by participating and maintaining membership in the HDA.

358.      The RICO Defendants applied political and other pressure on the DOJ and DEA to

   halt prosecutions for failure to report suspicious orders of prescription opioids and lobbied

   Congress to strip the DEA of its ability to immediately suspend registrations pending



                                            168
       2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 169 of 211
      19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                             EXHIBIT A Pg 170 of 212



         investigation by passing the "Ensuring Patient Access and Effective Drug Enforcement

         Act."203

      359.      The RICO Defendants engaged in an industry-wide practice of paying rebates and

         chargebacks to incentivize unlawful opioid prescription sales. Plaintiff is informed and

         believes that the Manufacturer Defendants used the chargeback program to acquire detailed

         high-level data regarding sales of the opioids they manufactured. And, Plaintiff is informed

         and believes that the Manufacturer Defendants used this high-level information to direct

         the Distributor Defendants' sales efforts to regions where prescription opioids were selling

         in larger volumes.

      360.      The Manufacturer Defendants lobbied the DEA to increase Aggregate Production

         Quotas, year after year by submitting net disposal information that the Manufacturer

         Defendants knew included sales that were suspicious and involved the diversion of opioids

         that had not been properly investigated or reported by the RICO Defendants.

      361.      The Distributor Defendants developed "know your customer" questionnaires and

         files. This information, compiled pursuant to comments from the DEA in 2006 and 2007

         was intended to help the RICO Defendants identify suspicious orders or customers who


203
   See HDMA is now the Healthcare Distribution Alliance, Pharmaceutical Commerce, (June
13, 2016, updated July 6, 2016), http://pharmaceuticalcommerce.com/business-and-
finance/hdma-now-healthcare-distribution-alliance; Lenny Bernstein & Scott Higham,
Investigation: The DEA Slowed Enforcement While the Opioid Epidemic Grew Out of Control,
Wash. Post, Oct. 22, 2016, https://www.washingtonpost.com/investigations/the-dea-slowed-enforcement-
while-the-opioid-epidemic-grew-out-of-control/2016/10/22/aea2bf8e-7f71-11e6-8d13-
d7c704ef9fd9_story.html?utm_term=.8f84381a0ebe (accessed July 16, 2018); Lenny Bernstein  & Scott
Higham, Investigation: U.S. Senator Calls for Investigation of DEA Enforcement Slowdown
Amid Opioid Crisis, Wash. Post, Mar. 6, 2017, https://www.washingtonpost.com/investigations/us-
senator-calls-for-investigation-of-dea-enforcement-slowdown/2017/03/06/5846ee60-028b-11e7-b1e9-
a05d3c21f7cf_story.html?utm_term=.61f36a18c2c9 (accessed July 16, 2018); Eric Eyre, DEA Agent:
"We Had no Leadership" in WV Amid Flood of Pain Pills, Charleston Gazette-Mail, Feb. 18,
2017, http://www.wvgazettemail.com/news/20170218/dea-agent-we-had-no-/eadership-in-wv-
amid-flood-of-pain-pills-. (last accessed Jul. 12, 2018)
                                                 169
       2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 170 of 211
      19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                             EXHIBIT A Pg 171 of 212



         were likely to divert prescription opioids.204 On information and belief, the "know your

         customer" questionnaires informed the RICO Defendants of the number of pills that the

         pharmacies sold, how many non-controlled substances are sold compared to controlled

         substances, whether the pharmacy buys from other distributors, the types of medical

         providers in the area, including pain clinics, general practitioners, hospice facilities, cancer

         treatment facilities, among others, and these questionnaires put the recipients on notice of

         suspicious orders.

      362.       The RICO Defendants refused to identify, investigate and report suspicious orders

         to the DEA when they became aware of the same despite their actual knowledge of drug

         diversion rings. The RICO Defendants refused to identify suspicious orders and diverted

         drugs despite the DEA issuing final decisions against the Distributor Defendants in 178

         registrant actions between 2008 and 2012205 and 117 recommended decision in registrant

         actions from The Office of Administrative Law Judges. These numbers include 76 actions

         involving orders to show cause and 41 actions involving immediate suspension orders --

         all for failure to report suspicious orders.206

      363.       Defendants' scheme had decision-making structure that was driven by the

         Manufacturer Defendants and corroborated by the Distributor Defendants. The



204
    Suggested Questions a Distributor should ask prior to shipping controlled substances, Drug
Enforcement Administration (available at
https://www.deadiversion.usdoj.gov/mtgs/pharm_industry/14th_pharm/levinl_ques.pdf); Richard
Widup, Jr., Kathleen H. Dooley, Esq. Pharmaceutical Production Diversion: Beyond the PDMA,
Purdue Pharma and McQuite Woods LLC, (available at
https://www.mcguirewoods.com/newsresources/publications/lifesciences/product_diversion_bey
ond_pdma.pdf).
205
    Evaluation and Inspections Div., Office of the Inspector Gen., U.S. Dep't of Justice, The Drug
Enforcement Administration's Adjudication of Registrant Actions 6 (2014),
https://oig.justice.gov/reportsl2014/e1403.pdf.
206
    Id.
                                                   170
 2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 171 of 211
19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                       EXHIBIT A Pg 172 of 212



   Manufacturer Defendants worked together to control the State and Federal Government's

   response to the manufacture and distribution of prescription opioids by increasing

   production quotas through a systematic refusal to maintain effective controls against

   diversion, and identify suspicious orders and report them to the DEA.

364.      The RICO Defendants worked together to control the flow of information and

   influence state and federal governments and political candidates to pass legislation that was

   pro- opioid. The Manufacturer and Distributor Defendants did this through their

   participation in the Pain Care Forum and Healthcare Distributors Alliance.

365.       The RICO Defendants also worked together to ensure that the Aggregate

   Production Quotas, Individual Quotas and Procurement Quotas allowed by the DEA stayed

   high and ensured that suspicious orders were not reported to the DEA. By not reporting

   suspicious orders or diversion of prescription opioids, the RICO Defendants ensured that

   the DEA had no basis for refusing to increase or decrease the production quotas for

   prescription opioids due to diversion of suspicious orders. The RICO Defendants

   influenced the DEA production quotas in the following ways:

   a. The Distributor Defendants assisted the enterprise and the Manufacturer Defendants in

       their lobbying efforts through the Pain Care Forum;

   b. The Distributor Defendants invited the participation, oversight and control of the

       Manufacturer Defendants by including them in the HDA, including on the councils,

       committees, task forces, and working groups;

   c. The Distributor Defendants provided sales information to the Manufacturer Defendants

       regarding their prescription opioids, including reports of all opioids prescriptions filled

       by the Distributor Defendants;



                                            171
       2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 172 of 211
      19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                             EXHIBIT A Pg 173 of 212



         d. The Manufacturer Defendants used a chargeback program to ensure delivery of the

            Distributor Defendants' sales information;

         e. The Manufacturer Defendants obtained sales information from QuintilesIMS (formerly

            IMS Health) that gave them a "stream of data showing how individual doctors across

            the nation were prescribing opioids.”207

         f. The Distributor Defendants accepted rebates and chargebacks for orders of prescription

            opioids;

         g. The Manufacturer Defendants used the Distributor Defendants' sales information and

            the data from QuintilesIMS to instruct the Distributor Defendants to focus their

            distribution efforts to specific areas where the purchase of prescription opioids was

            most frequent;

         h. The RICO Defendants identified suspicious orders of prescription opioids and then

            continued filling those unlawful orders, without reporting them, knowing that they were

            suspicious and/or being diverted into the illicit drug market;

         i. The RICO Defendants refused to report suspicious orders of prescription opioids

            despite repeated investigation and punishment of the Distributor Defendants by the

            DEA for failure to report suspicious orders; and

         j. The RICO Defendants withheld information regarding suspicious orders and illicit

            diversion from the DEA because it would have revealed that the ''medical need" for and

            the net disposal of their drugs did not justify the production quotas set by the DEA.




207
   Harriet Ryan, et al., More than 1 million OxyContin pills ended up in the hands of criminals
and addicts. What the drugmaker knew, Los Angeles Times, (July 10,2016),
http://www.latimes.com/projects/la-me-oxycontin-part2/ (accessed July 12, 2018)
                                                172
 2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 173 of 211
19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                       EXHIBIT A Pg 174 of 212



366.         The scheme devised and implemented by the RICO Defendants amounted to a

   common course of conduct characterized by a refusal to maintain effective controls against

   diversion, and all designed and operated to ensure the continued unlawful sale of controlled

   substances.

III.   PATTERN OF RACKETEERING ACTIVITY
367.     The Rico Defendants conducted and participated in the conduct of the Opioid

   Diversion Enterprise through a pattern of racketeering activity as defined in 18 U.S.C. §

   1961(B), including mail fraud (18 U.S.C. § 1341) and wire fraud (18 U.S.C. § 1343); and

   18 § 1961(D) by the felonious manufacture, importation, receiving, concealment buying

   selling, or otherwise dealing in a controlled substance or listed chemical (as defined in

   section 102 of the Controlled Substance Act), punishable under any law of the United

   States.

       a. The RICO Defendants Engaged in Mail and Wire Fraud.
368.      The RICO Defendants carried out, or attempted to carry out, a scheme to defraud

   federal and state regulators, and the American public by knowingly conducting or

   participating in the conduct of the Opioid Diversion Enterprise through a pattern of

   racketeering activity within the meaning of 18 U.S.C. § 1961(1) that employed the use of

   mail and wire facilities, in violation of 18 U.S.C. § 1341 (mail fraud) and § 1343 (wire

   fraud).

369.         The RICO Defendants committed, conspired to commit, and/or aided and abetted

   in the commission of at least two predicate acts of racketeering activity (i.e. violations of

   18 U.S.C. §§ 1341 and 1343) within the past ten years. The multiple acts of racketeering

   activity that the RICO Defendants committed, or aided and abetted in the commission of,

   were related to each other, posed a threat of continued racketeering activity, and therefore

                                           173
 2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 174 of 211
19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                       EXHIBIT A Pg 175 of 212



   constitute a "pattern of racketeering activity." The racketeering activity was made possible

   by the RICO Defendants' regular use of the facilities, services, distribution channels, and

   employees of the Opioid Diversion Enterprise. The RICO Defendants participated in the

   scheme to defraud by using mail, telephone and the Internet to transmit mailings and wires

   in interstate or foreign commerce.

370.       The RICO Defendants used, directed the use of, and/or caused to be used, thousands

   of interstate mail and wire communications in service of their scheme through virtually

   uniform misrepresentations, concealments and material omissions regarding their

   compliance with their mandatory reporting requirements and the actions necessary to carry

   out their unlawful goal of selling prescription opioids without reporting suspicious orders

   or the diversion of opioids into the illicit market.

371.       In devising and executing the illegal scheme, the RICO Defendants devised and

   knowingly carried out a material scheme and/or artifice to defraud by means of materially

   false or fraudulent pretenses, representations, promises, or omissions of material facts. For

   the purpose of executing the illegal scheme, the RICO Defendants committed these

   racketeering acts, which number in the thousands, intentionally and knowingly with the

   specific intent to advance the illegal scheme.

372.       The RICO Defendants' predicate acts of racketeering (18 U.S.C. § 1961(1)) include,

   but are not limited to:

   a. Mail Fraud: The RICO Defendants violated 18 U.S.C. § and/or received, materials via

       U.S. mail or commercial interstate carriers for the purpose of executing the unlawful

       scheme to design, manufacture, market, and sell the prescription opioids by means of

       false pretenses, misrepresentations, promises, and omissions.



                                             174
 2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 175 of 211
19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                       EXHIBIT A Pg 176 of 212



   b. Wire Fraud: The RICO Defendants violated 18 U.S.C. § 1343 by transmitting and/or

       receiving, or by causing to be transmitted and/or received, materials by wire for the

       purpose of executing the unlawful scheme to design, manufacture, market, and sell the

       prescription opioids by means of false pretenses, and misrepresentations, promises, and

       omissions.

373.       The RICO Defendants' use of the mail and wires includes, but is not limited to, the

   transmission, delivery, or shipment of the following by the Manufacturers, Distributors, or

   third parties that were foreseeably caused to be sent as a result of the RICO Defendants'

   illegal scheme, including but not limited to:

   a. The prescription opioids themselves;

   b. Documents and communications that facilitated the manufacture, purchase and

       unlawful sale of prescription opioids;

   c. Defendants' DEA registrations;

   d. Documents and communications that supported and/or facilitated Defendants' DEA

       registrations;

   e. Documents and communications that supported and/or facilitated the Defendants'

       request for higher aggregate production quotas, individual production quotas, and

       procurement quotas;

   f. Defendants' records and reports that were required to be submitted to the DEA pursuant

       to 21 U.S.C. § 827;

   g. Documents and communications related to the Defendants' mandatory DEA reports

       pursuant to 21 U.S.C. § 823 and 21 C.F.R. § 1301.74;




                                           175
 2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 176 of 211
19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                       EXHIBIT A Pg 177 of 212



   h. Documents intended to facilitate the manufacture and distribution of Defendants'

       prescription opioids, including bills of lading, invoices, shipping records, reports and

       correspondence;

   i. Documents for processing and receiving payment for prescription opioids;

   j. Payments from the Distributors to the Manufacturers;

   k. Rebates and chargebacks from the Manufacturers to the Distributors;

   l. Payments to Defendants' lobbyists through the Pain Care Forum;

   m. Payments to Defendants' trade organizations, like the HDA, for memberships and/or

       sponsorships;

   n. Deposits of proceeds from Defendants' manufacture and distribution of prescription

       opioids; and

   o. Other documents and things, including electronic communications.

374.      On information and belief, the RICO Defendants (and/or their agents), for the

   purpose of executing the illegal scheme, sent and/or received (or caused to be sent and/or

   received) by mail or by private or interstate carrier, shipments of prescription opioids and

   related documents by mail or by private carrier affecting interstate commerce, including

   the following:

375.      Purdue manufactures multiple forms of prescription opioids, including but not

   limited to: OxyContin, MS Contin, Dilaudid/Dilaudid HP, Butrans, Hysingla ER, and

   Targiniq ER. Purdue manufactured and shipped these prescription opioids to the

   Distributor Defendants.

376.      The Distributor Defendants shipped Purdue's prescription opioids throughout the

   United States.



                                           176
 2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 177 of 211
19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                       EXHIBIT A Pg 178 of 212



377.      Cephalon manufactures multiple forms of prescription opioids, including but not

   limited to: Actiq and Fentora. Cephalon manufactured and shipped these prescription

   opioids to the Distributor Defendants.

378.      The Distributor Defendants shipped Teva' s prescription opioids throughout the

   United States.

379.      Janssen manufactures prescription opioids known as Duragesic. Janssen

   manufactured and shipped its prescription opioids to the Distributor Defendants.

380.      The Distributor Defendants shipped Janssen's prescription opioids throughout the

   United States.

381.      Endo manufactures multiple forms of prescription opioids, including but not

   limited to: Opana/Opana ER, Percodan, Percocet, and Zydone. Endo manufactured and

   shipped its prescription opioids to the Distributor Defendants.

382.      The Distributor Defendants shipped Janssen's prescription opioids throughout the

   United States.

383.      Actavis manufactures multiple forms of prescription opioids, including but not

   limited to: Kadin and Norco, as well as generic versions of the drugs known as Kadian,

   Duragesic and Opana. Actavis manufactured and shipped its prescription opioids to the

   Distributor Defendants.

384.      The Distributor Defendants shipped Actavis' prescription opioids throughout the

   United States.

385.      Mallinckrodt manufactures multiple forms of prescription opioids, including but

   not limited to: Exalgo and Roxicodone.




                                            177
 2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 178 of 211
19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                       EXHIBIT A Pg 179 of 212



386.      The Distributor Defendants shipped Mallinckrodt's prescription opioids throughout

   the United States.

387.      The RICO Defendants also used the internet and other electronic facilities to carry

   out their scheme and conceal the ongoing fraudulent activities. Specifically, the RICO

   Defendants made misrepresentations about their compliance with Federal and State laws

   requiring them to identify, investigate and report suspicious orders of prescription opioids

   and/or diversion of the same into the illicit market.

388.      At the same time, the RICO Defendants misrepresented the superior safety features

   of their order monitoring programs, ability to detect suspicious orders, commitment to

   preventing diversion of prescription opioids and that they complied with all state and

   federal regulations regarding the identification and reporting of suspicious orders of

   prescription opioids.

389.      Plaintiff is also informed and believes that the RICO Defendants utilized the

   internet and other electronic resources to exchange communications, to exchange

   information regarding prescription opioid sales, and to transmit payments and

   rebates/chargebacks.

390.      The RICO Defendants also communicated by U.S. Mail, by interstate facsimile,

   and by interstate electronic mail and with various other affiliates, regional offices,

   regulators, distributors, and other third-party entities in furtherance of the scheme.

391.      The mail and wire transmissions described herein were made in furtherance of

   Defendants' scheme and common course of conduct to deceive regulators and the public

   that Defendants were complying with their state and federal obligations to identify and

   report suspicious orders of prescription opioids all while Defendants were knowingly



                                            178
 2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 179 of 211
19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                       EXHIBIT A Pg 180 of 212



   allowing millions of doses of prescription opioids to divert into the illicit drug market. The

   RICO Defendants' scheme and common course of conduct was intended to increase or

   maintain high production quotas for their prescription opioids from which they could profit.

392.      Many of the precise dates of the fraudulent uses of the U.S. mail and interstate wire

   facilities have been deliberately hidden, and cannot be alleged without access to

   Defendants' books and records. But, Plaintiff has described the types of, and in some

   instances, occasions on which the predicate acts of mail and/or wire fraud occurred. They

   include thousands of communications to perpetuate and maintain the scheme, including the

   things and documents described in the preceding paragraphs.

393.      The RICO Defendants did not undertake the practices described herein in isolation,

   but as part of a common scheme. These actions violate 18 U.S.C. § 1962(c). Various other

   persons, firms, and corporations, including third-party entities and individuals not named

   as defendants in this Complaint, may have contributed to and/or participated in the scheme

   with the RICO Defendants in these offenses and have performed acts in furtherance of the

   scheme to increase revenues, increase market share, and/or minimize the losses for the

   RICO Defendants.

394.      The RICO Defendants aided and abetted others in the violations of the above laws,

   thereby rendering them indictable as principals in the 18 U.S.C. §§ 1341 and 1343 offenses.

395.      The RICO Defendants hid from the general public, and suppressed and/or ignored

   warnings from third parties, whistleblowers and governmental entities, about the reality of

   the suspicious orders that the RICO Defendants were filling on a daily basis – leading to

   the diversion of a tens of millions of doses of prescription opioids into the illicit market.




                                            179
 2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 180 of 211
19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                       EXHIBIT A Pg 181 of 212



396.      The RICO Defendants, with knowledge and intent, agreed to the overall objective

   of their fraudulent scheme and participated in the common course of conduct to commit

   acts of fraud and indecency in manufacturing and distributing prescription opioids.

397.      Indeed, for the Defendants' fraudulent scheme to work, each of the Defendants had

   to agree to implement similar tactics regarding marketing prescription opioids and refusing

   to report suspicious orders.

398.      As described herein, the RICO Defendants engaged in a pattern of related and

   continuous predicate acts for years. The predicate acts constituted a variety of unlawful

   activities, each conducted with the common purpose of obtaining significant monies and

   revenues from the sale of their highly addictive and dangerous drugs. The predicate acts

   also had the same or similar results, participants, victims, and methods of commission. The

   predicate acts were related and not isolated events.

399.      The predicate acts all had the purpose of generating significant revenue and profits

   for the RICO Defendants while Plaintiff was left with substantial monetary losses through

   the damage that the prescription opioid epidemic caused. The predicate acts were

   committed or caused to be committed by the RICO Defendants through their participation

   in the Opioid Diversion Enterprise and in furtherance of its fraudulent scheme.

400.      The pattern of racketeering activity alleged herein and the Opioid Diversion

   Enterprise are separate and distinct from each other. Likewise, Defendants are distinct from

   the enterprise.

401.      The pattern of racketeering activity alleged herein is continuing as of the date of

   this Complaint and, upon information and belief, will continue into the future.




                                           180
 2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 181 of 211
19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                       EXHIBIT A Pg 182 of 212



402.       Many of the precise dates of the RICO Defendants' criminal actions at issue here

   have been hidden and cannot be alleged without access to Defendants' books and records.

   Indeed, an essential part of the successful operation of the Opioids Addiction and Opioid

   Diversion Enterprise alleged herein depended upon secrecy.

403.       Each instance of racketeering activity alleged herein was related, had similar

   purposes, involved the same or similar participants and methods of commission, and had

   similar results affecting similar victims, including the Plaintiff and the proposed Class

   members. Defendants calculated and intentionally crafted the Opioid Diversion Enterprise

   and their scheme to increase and maintain their increased profits, without regard to effects

   such as behavior would have on consumers, Plaintiff, or the proposed Class members. In

   designing and implementing the scheme, at all times Defendants were cognizant of the fact

   that those in the manufacturing and distribution chain rely on the integrity of the

   pharmaceutical companies and ostensibly neutral third parties to provide objective and

   reliable information regarding Defendants’ products and their manufacture and distribution

   of those products.

404.       By intentionally refusing to report and halt suspicious orders of their prescription

   opioids, Defendants engaged in a fraudulent scheme and unlawful course of conduct

   consulting a pattern of racketeering activity.

405.       It was foreseeable to Defendants that refusing to report and halt suspicious orders,

   as required by the CSA and Code of Federal Regulation, would harm Plaintiff as set out

   herein, by allowing the flow of prescription opioids from appropriate medical channels into

   illicit drug market.




                                            181
 2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 182 of 211
19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                       EXHIBIT A Pg 183 of 212



406.         The last racketeering incident occurred within five years of the commission of a

   prior incident of racketeering.

       b. The RICO Defendants Manufactured, Sold and/or Dealt in Controlled
          Substances and Their Crimes Are Punishable as Felonies
407.      The RICO Defendants conducted and participated in the conduct of the affairs of

   the Opioid Diversion Enterprise through a pattern of racketeering activity as defines in 18

   U.S.C. § 1961 (D) by the felonious manufacturer, importation, receiving, concealment,

   buying, selling, or otherwise dealing in a controlled substance or listed chemical (as defined

   in section 102 of the Controlled Substance Act), punishable under any law of the United

   States.

408.         The RICO Defendants committed crimes that are punishable as felonies under the

   laws of the United States. Specifically, 21 U.S.C. § 483(a)(4) makes it unlawful for any

   person to knowingly or intentionally furnish false or fraudulent information in, or omit any

   material information from, any application, report, record or other document required to be

   made, kept or filed under this subchapter. A violation of section 483(a)(4) is punishable by

   up to four years in jail, making it a felony. 21 U.S.C. § 483(d)(1).

409.         Each of the RICO Defendants qualify as registrants under the CSA. Their status as

   registrants under the CSA requires that they maintain effective controls against diversion

   of controlled substances in schedule I or II, design and operate a system to disclose to the

   registrant suspicious orders of controlled substances. and inform the DEA of suspicious

   orders when discovered by the registrant. 21 U.S.C. § 823; 21 C.F.R. § 1301.74(b).

410.         Pursuant to the CSA and the Code of Federal Regulations, the RICO Defendants

   were required to make reports to the DEA of any suspicious orders identified through the

   design and operation of their system to disclose suspicious orders.


                                            182
       2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 183 of 211
      19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                             EXHIBIT A Pg 184 of 212



      411.         The RICO Defendants knowingly and intentionally furnished false or fraudulent

         information in their reports to the DEA about suspicious orders, and/or omitted material

         information from reports, records and other document required to be filed with the DEA

         including the Manufacturer Defendants' applications for production quotas. Specifically,

         the RICO Defendants were aware of suspicious orders of prescription opioids and the

         diversion of their prescription opioids into the illicit market, and failed to report this

         information to the DEA in their mandatory reports and their applications for production

         quotas.

      412.         For example, The DEA and DOJ began investigating McKesson in 2013 regarding

         its monitoring and reporting of suspicious controlled substances orders. On April 23, 2015,

         McKesson filed a Form-8-K announcing a settlement with the DEA and DOJ wherein it

         admitted to violating the CSA and agreed to pay $150 million and have some of its DEA

         registrations suspended on a staggered basis. The settlement was finalized on January 17,

         2017.208

      413.         Purdue's experience in Los Angeles is another striking example of Defendants'

         willful violation of the CSA and Code of Federal Regulations as it relates to reporting

         suspicious orders of prescription opioids. In 2016, the Los Angeles Times reported that

         Purdue was aware of a pill mill operating out of Los Angeles yet failed to alert the DEA.209




208
    McKesson, McKesson Finalizes Settlement with U.S. Department of Justice and U.S. Drug
Enforcement Administration to Resolve Past Claims, About McKesson I Newsroom I Press
Releases, (January 17, 2017), http://www.mckesson.com/about-mckesson/newsroom/press-
releasea/2017/mckesson-finalizes-settlement-with-doj-and-dea-to-resolve-past-claims/ (last
accessed July 12, 2018).
209
    Harriet Ryan, et al., More than 1 million OxyContin pills ended up in the hands of criminals
and addicts. What the drugmaker knew, Los Angeles Times, (July 10,2016),
http://www.latimes.com/projects/la-me-oxycontin-part2/ (accessed July 12, 2018).
                                                 183
       2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 184 of 211
      19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                             EXHIBIT A Pg 185 of 212



         The LA Times uncovered that Purdue began tracking a surge in prescriptions in Los

         Angeles, including one prescriber in particular. A Purdue sales manager spoke with

         company officials in 2009 about the prescriber, asking "Shouldn't the DEA be contacted

         about this?" and adding that she felt ''very certain this is an organized drug ring.”210 Despite

         knowledge of the staggering amount of pills being issued in Los Angeles, and internal

         discussion of the problem, "Purdue did not shut off the supply of highly addictive

         OxyContin and did not tell authorities what it knew about Lake Medical until several years

         later when the clinic was out of business and its leaders indicted. By that time, 1.1 million

         pills had spilled into the hands of Armenian mobsters, the Crips gang and other

         criminals."211

      414.      Finally, Mallinckrodt was recently the subject of a DEA and Senate investigation

         for its opioid practices. Specifically, in 2011, the DEA targeted Mallinckrodt arguing that

         it ignored its responsibility to report suspicious orders as 500 million of its pills ended up

         in Florida between 2008 and 2012.212 After six years of DEA investigation, Mallinckrodt

         agreed to a settlement involving a $35 million fine. Federal prosecutors summarized the

         case by saying that Mallinckrodt's response was that everyone knew what was going on in

         Florida but they had no duty to report it.213




210
    Id.
211
    Id.
212
    Lenny Bernstein & Scott Higham, The government's struggle to hold opioid manufacturers
accountable, The Washington Post, (April 2, 2017),
https://www.washingtonpost.com/graphics/investigations/dea-
mallinckrodt/?noredirect=on&utm_term=.f5d1277089b6 (accessed July 13, 2018). This number
accounted for 66% of all oxycodone sold in the state of Florida during that time.
213
    Id.
                                                   184
       2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 185 of 211
      19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                             EXHIBIT A Pg 186 of 212



      415.      Plaintiff is informed and believes that the foregoing examples reflect the RICO

         Defendants' pattern and practice of willfully and intentionally omitting information from

         their mandatory reports to the DEA as required by 21 C.F.R. § 1301.74. This conclusion is

         supported by the sheer volume of enforcement actions available in the public record against

         the Distributor Defendants.214 For example:

         a. On April 24, 2007, the DEA issued an Order to Show Cause and Immediate Suspension

             Order against the AmerisourceBergen Orlando, Florida distribution center ("Orlando

             Facility") alleging failure to maintain effective controls against diversion of controlled

             substances. On June 22, 2007, AmerisourceBergen entered into a settlement that

             resulted in the suspension of its DEA registration;

         b. On November 28, 2007, the DEA issued an Order to Show Cause and Immediate

             Suspension Order against the Cardinal Health Auburn, Washington Distribution Center

             ("Auburn Facility") for failure to maintain effective controls against diversion of

             hydrocodone;

         c. On December 5, 2007, the DEA issued an Order to Show Cause and Immediate

             Suspension Order against the Cardinal Health Lakeland, Florida Distribution Center

             ("Lakeland Facility") for failure to maintain effective controls against diversion of

             hydrocodone;

         d. On December 7, 2007, the DEA issued an Order to Show Cause and Immediate

             Suspension Order against the Cardinal Health Swedesboro, New Jersey Distribution




214
   Evaluation and Inspections Div., Office of the Inspector Gen., U.S. Dep't of Justice, The Drug
Enforcement Administration's Adjudication of Registrant Actions 6
(2014),https://oig.justice.gov/reports/2014/e1403.pdf.
                                                  185
 2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 186 of 211
19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                       EXHIBIT A Pg 187 of 212



      Center ("Swedesboro Facility") for failure to maintain effective controls against

      diversion of hydrocodone;

   e. On January 30, 2008, the DEA issued an Order to Show Cause and Immediate

      Suspension Order against the Cardinal Health Stafford, Texas Distribution Center

      ("Stafford Facility") for failure to maintain effective controls against diversion of

      hydrocodone;

   f. On May 2, 2008, McKesson Corporation entered into an Administrative Memorandum

      of Agreement ("2008 MOA") with the DEA which provided that McKesson would

      "maintain a compliance program designed to detect and prevent the diversion of

      controlled substances, inform DEA of suspicious orders required by 21 C.F.R. §

      1301.74(b), and follow the procedures established by its Controlled Substance

      Monitoring Program";

   g. On September 30, 2008, Cardinal Health entered into a Settlement and Release

      Agreement and Administrative Memorandum of Agreement with the DEA related to its

      Auburn Facility, Lakeland Facility, Swedesboro Facility and Stafford Facility. The

      document also referenced allegations by the DEA that Cardinal failed to maintain

      effective controls against the diversion of controlled substances at its distribution

      facilities located in McDonough, Georgia        ("McDonough Facility"), Valencia,

      California ("Valencia Facility") and Denver, Colorado ("Denver Facility");

   h. On February 2, 2012, the DEA issued an Order to Show Cause and Immediate

      Suspension Order against the Cardinal Health Lakeland, Florida Distribution Center

      ("Lakeland Facility") for failure to maintain effective controls against diversion of

      oxycodone;



                                         186
 2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 187 of 211
19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                       EXHIBIT A Pg 188 of 212



   i.   On December 23, 2016, Cardinal Health agreed to pay a $44 million fine to the DEA

        to resolve the civil penalty portion of the administrative action taken against its

        Lakeland, Florida Distribution Center; and

   j.   On January 5, 2017, McKesson Corporation entered into an Administrative

        Memorandum Agreement with the DEA wherein it agreed to pay a $150,000,000 civil

        penalty for violation of the 2008 MOA as well as failure to identify and report

        suspicious orders at its facilities in Aurora CO, Aurora IL, Delran NJ, LaCrosse WI,

        Lakeland FL, Landover MD, La Vista NE, Livonia MI, Methuen MA, Santa Fe Springs

        CA, Washington Courthouse OH and West Sacramento CA.

416.       These actions against the Distributor Defendants confirm that the Distributors knew

   they had a duty to maintain effective controls against diversion, design and operate a

   system to disclose suspicious orders, and to report suspicious orders to the DEA. These

   actions also demonstrate, on information and belief, that the Manufacturer Defendants were

   aware of the enforcement against their Distributors and the diversion of the prescription

   opioids and a corresponding duty to report suspicious orders.

417.       The pattern of racketeering activity alleged herein is continuing as of the date of

   this Complaint and, upon information and belief, will continue into the future.

418.       Many of the precise dates of Defendants' criminal actions at issue herein were

   hidden and cannot be alleged without access to Defendants' books and records. Indeed, an

   essential part of the successful operation of the Opioid Diversion Enterprise depended upon

   the secrecy of the participants in that enterprise.

419.       Each instance of racketeering activity alleged herein was related, had similar

   purposes, involved the same or similar participants and methods of commission, and had



                                             187
 2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 188 of 211
19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                       EXHIBIT A Pg 189 of 212



   similar results affecting similar victims, including consumers and Plaintiff and the

   proposed Class members. Defendants calculated and intentionally crafted the diversion

   scheme to increase and maintain profits from unlawful sales of opioids, without regard to

   the effect such behavior would have on consumers, Plaintiff, and the proposed Class

   members.

420.       By intentionally refusing to report and halt suspicious orders of their prescription

   opioids, Defendants engaged in a fraudulent scheme and unlawful course of conduct

   constituting a pattern of racketeering activity.

421.       It was foreseeable to Defendants that refusing to report and halt suspicious orders,

   as required by the CSA and Code of Federal Regulations would harm Plaintiff as set out

   herein by allowing the flow of prescription opioids from appropriate medical channels into

   the illicit drug market.

422.       The last racketeering incident occurred within five years of the commission of a

   prior incident of racketeering.

                                CLASS ALLEGATIONS
423.       This action is brought as a plaintiff's class action pursuant to Federal Rule of Civil

   Procedure 23(b)(3). Plaintiff brings this action on their own behalf, and on behalf of all

   others similarly situated, as representatives of the following Class:

           All emergency room physicians in the United States which treated
           patients with opioid conditions within the applicable statute of
           limitations.

           Excluded from the Class are any emergency room physicians
           directly or indirectly owned or operated by Defendants or
           Defendants' affiliated entities.

424.       The members of the Class are readily identifiable from public records.


                                            188
 2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 189 of 211
19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                       EXHIBIT A Pg 190 of 212



425.      Upon information and belief, the Class consists of thousands of members, and is

   therefore so numerous that individual joinder of all members is impracticable. The

   members of the Class are geographically dispersed throughout the United States.

426.      There are questions of law and fact common to the Class, which predominate over

   any questions affecting only individual members of the Class. The wrongs suffered and

   remedies sought by Plaintiff and the other members of the Class are premised upon a

   uniform unlawful scheme perpetuated by Defendants. The sole question affecting only

   individual members of the Class is the exact monetary recovery to which each Class

   member is entitled. Plaintiff’s and the Class members' use of uniform billing codes for

   patients with opioid conditions will render this determination a simple mechanical one.

   Questions common to the Class include, but are not limited to, the following:

   a. Did the Manufacturer Defendants use false and deceptive statements and omissions to

       market opioids?

   b. Did the Manufacturer Defendants market opioids by misrepresenting the risks and

       benefits of opioids?

   c. Did the Manufacturer Defendants and the Distributor Defendants fail to monitor,

       detect, investigate, refuse to fill, and report suspicious orders of prescription opioids?

   d. Did the Manufacturer Defendants and the Distributor Defendants fail to monitor,

       detect, investigate, refuse to fill, and report orders of prescription opioids which they

       knew or should have known were likely to be diverted for nonmedical purposes?

   e. Did the Defendants conduct the affairs of an enterprise through a pattern of

       racketeering activity?




                                            189
 2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 190 of 211
19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                       EXHIBIT A Pg 191 of 212



   f. Did the Defendants conspire to conduct the affairs of an enterprise through a pattern

       of racketeering activity?

   g. Did the Manufacturer Defendants negligently manufacture, market, and sell opioids?

   h. Did the Distributor Defendants negligently sell and distribute opioids?

   i. Did the Manufacturer Defendants wantonly, recklessly, or with gross negligence

       manufacture, market, and sell opioids?

   j. Did the Distributor Defendants wantonly, recklessly, or with gross negligence sell

       and distribute opioids?

   k. Did the Defendants committee common-law fraud by making false representations of

       material fact and by concealing material facts about opioids?

   l. Were Plaintiff and the Class members monetarily damaged as a direct and proximate

       result of the Defendants' acts and omissions?

427.      Plaintiff’s claims are typical of those of the Class, and are based on the same legal

   theories as those of the Class members. Plaintiff’s claims and those of the Class members

   all arise from the same pattern or practice by the Defendants, set out above.

428.      Plaintiff will fairly and adequately protect the interests of the members of the

   Class. Plaintiff has retained counsel who is highly experienced and competent in complex

   consumer class-action litigation, and Plaintiff and their counsel intend to prosecute this

   action vigorously. Neither Plaintiff nor their counsel has any interests that might cause

   them not to vigorously pursue this action. Plaintiff’s interests are coextensive with those

   of the Class, and Plaintiff has no interests adverse to those of the Class members.




                                           190
 2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 191 of 211
19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                       EXHIBIT A Pg 192 of 212



429.        Plaintiff has made arrangements with their counsel for the discharge of their

   financial responsibilities to the Class. Plaintiff’s counsel has the necessary financial

   resources to adequately and vigorously litigate this class action.

430.        A class action is superior to all other available means for the fair and efficient

   adjudication of this controversy. It is desirable to concentrate the litigation of the claims

   in this forum, because the damages suffered by the individual Class members are

   relatively small compared to the burden and expense that would be entailed by individual

   litigation of their claims against Defendants. Moreover, the individual Class members are

   unlikely to be aware of their rights. Thus, it is unlikely that the Class members, on an

   individual basis, can obtain effective redress for the wrongs done to them. Additionally,

   the court system would be adversely affected by such individualized litigation.

   Individualized litigation would create the danger of inconsistent or contradictory

   judgments arising from the same set of facts. Individualized litigation would also increase

   delay and expense to all parties and the court system from the issues raised by this action.

   In contrast, the class-action device provides the benefit of adjudication of these issues in

   a single proceeding, with economies of scale and comprehensive supervision by a single

   court.

431.        Plaintiff and their counsel are aware of no litigation concerning the controversy

   already begun by or against Class members. This also indicates that the Class members'

   interest in individually controlling the prosecution of separate actions is minimal.

                                   CAUSES OF ACTION




                                             191
 2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 192 of 211
19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                       EXHIBIT A Pg 193 of 212



           COUNT I: RACKETEER INFLUENCED AND CORRUPT
                ORGANIZATIONS ACT 18 U.S.C. 1961, ET SEQ.
432.      Plaintiff, individually and on behalf of the putative Class, realleges and

   incorporates by reference paragraphs 1-431 as if stated fully herein.

433.      Plaintiff brings this Count against the following Defendants, as defined above:

   Purdue, Cephalon, Janssen, Endo, Mallinckrodt, Actavis, McKesson, Cardinal, and

   AmerisourceBergen (collectively, for purposes of this Count, the "RICO Defendants").

434.      The RICO Defendants conducted and continue to conduct their business through

   legitimate and illegitimate means in the form of an association-in-fact enterprise and/or a

   legal entity enterprise. At all relevant times, the RICO Defendants were "persons" under

   18 U.S.C. § 1961(3) because they are entities capable of holding, and do hold, "a legal or

   beneficial interest in property."

435.      For efficiency and avoiding repetition, for purposes of this claim, Plaintiff

   incorporates by reference Paragraphs 324 through 355 concerning the Opioid Diversion

   Enterprise.

436.      For efficiency and avoiding repetition, for purposes of this claim, Plaintiff

   incorporates by reference Paragraphs 356 through 366 concerning the Conduct of the

   Opioid Diversion Enterprise.

437.      For efficiency and avoiding repetition, for purposes of this claim, Plaintiff

   incorporates by reference Paragraphs 367 through 422 concerning the Pattern of

   Racketeering Activity of the Opioid Diversion Enterprise.

438.      Section 1962(c) of RICO makes it unlawful "for any person employed by or

   associated with any enterprise engaged in, or the activities of which affect, interstate or

   foreign commerce, to conduct or participate, directly or indirectly, in the conduct of such


                                            192
 2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 193 of 211
19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                       EXHIBIT A Pg 194 of 212



   enterprise's affairs through a pattern of racketeering activity or collection of unlawful

   debt." 18 U.S.C. § 1962(c); United State v. Turkette, 452 U.S. 576, 580 (1981).

439.       The term "enterprise" is defined as including "any individual, partnership,

   corporation, association, or other legal entity, and any union or group of individuals

   associated in fact although not a legal entity." 18 U.S.C. § 1961(4); Turkette, 452 U.S. at

   580; Boyle v. U.S., 556 U.S. 938, 944 (2009). The definition of "enterprise" in Section

   1961(4) includes legitimate and illegitimate enterprises within its scope. Specifically, the

   section "describes two separate categories of associations that come within the purview

   of an 'enterprise' -- the first encompassing organizations such as corporations,

   partnerships, and other 'legal entities,' and the second covering 'any union or group of

   individuals associated in fact although not a legal entity. '" Turkette, 452 U.S. at 577. The

   second category is not a more generalized description of the first. Id.

440.      For over a decade, the RICO Defendants aggressively sought to bolster their

   revenue, increase profit, and grow their share of the prescription painkiller market by

   unlawfully and surreptitiously increasing the volume of opioids they sold. However, the

   RICO Defendants are not permitted to engage in a limitless expansion of their market

   through the unlawful sales of regulated painkillers. As ''registrants,'' the RICO

   Defendants operated and continue to operate within the "closed-system" created under the

   Controlled Substances Act, 21 U.S.C. § 821, et seq. (the "CSA"). The CSA restricts the

   RICO Defendants' ability to manufacture or distribute Schedule II substances like opioids

   by requiring them to: (1) register to manufacture or distribute opioids; (2) maintain

   effective controls against diversion of the controlled substances that they manufacturer or

   distribute; (3) design and operate a system to identify suspicious orders of controlled



                                            193
 2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 194 of 211
19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                       EXHIBIT A Pg 195 of 212



   substances, halt such unlawful sales, and report them to the DEA; and (4) make sales

   within a limited quota set by the DEA for the overall production of Schedule II

   substances like opioids.

441.      The closed-system created by the CSA, including the establishment of quotas,

   was specifically intended to reduce or eliminate the diversion of Schedule II substances

   like opioids from "legitimate channels of trade" to the illicit market by controlling the

   quantities of the basic ingredients needed for the manufacture of [controlled substances].”

442.      Finding it impossible to legally achieve their ever increasing sales ambitions,

   members of the Opioid Diversion Enterprise (as defined above) systematically and

   fraudulently violated their statutory duty to maintain effective controls against diversion

   of their drugs, to design and operate a system to identify suspicious orders of their drugs,

   to halt unlawful sales of suspicious orders, and to notify the DEA of suspicious orders.

   As discussed in detail below, through the RICO Defendants' scheme, members of the

   Opioid Diversion Enterprise repeatedly engaged in unlawful sales of painkillers which, in

   turn, artificially and illegally increased the annual production quotas for opioids allowed

   by the DEA. In doing so, the RICO Defendants allowed hundreds of millions of pills to

   enter the illicit market which allowed them to generate obscene profits.

443.      Defendants' illegal scheme was hatched by an association-in-fact enterprise

   between the Manufacturer Defendants and the Distributor Defendants, and executed in

   perfect harmony by each of them. In particular, each of the RICO Defendants were

   associated with, and conducted or participated in, the affairs of the RICO enterprise

   (defined below and referred to collectively as the "Opioid Diversion Enterprise''), whose

   purpose was to engage in the unlawful sales of opioids, and deceive the public and



                                            194
 2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 195 of 211
19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                       EXHIBIT A Pg 196 of 212



   federal and state regulators into believing that the RICO Defendants were faithfully

   fulfilling their statutory obligations. The RICO Defendants' scheme allowed them to

   make billions in unlawful sales of opioids and, in turn, increase and/or maintain high

   production quotas with the purpose of ensuring unlawfully increasing revenues, profits,

   and market share. As a direct result of the RICO Defendants' fraudulent scheme, course

   of conduct, and pattern of racketeering activity, they were able to extract billions of

   dollars of revenue from the addicted American public, while entities like Plaintiff

   experienced tens of millions of dollars of injury caused by the reasonably foreseeable

   consequences of the prescription opioid addiction epidemic. As explained in detail below,

   the RICO Defendants' misconduct violated Section 1962( c) and Plaintiff is entitled to

   treble damages for their injuries under 18 U.S.C. § 1964(c).

444.        Alternatively, the RICO Defendants were members of a legal entity enterprise

   within the meaning of 18 U.S.C. § 1961(4), through which the RICO Defendants

   conducted their pattern of racketeering activity in this jurisdiction and throughout the

   United States. Specifically, the Healthcare Distribution Alliance (the "HDA”) is a

   distinct legal entity that satisfies the definition of a RICO enterprise. The HDA is a non-

   profit corporation formed under the laws of the District of Columbia and doing business

   in Virginia. As a non-profit corporation, HDA qualifies as an "enterprise" within the

   definition set out in 18 U.S.C. § 1961(4) because It is a corporation and a legal entity.

445.        On information and belief, each of the RICO Defendants is a member, participant,

   and/or sponsor of the HDA and utilized the HDA to conduct the Opioid Diversion

   Enterprise and to engage in the pattern of racketeering activity that gives rise to the

   Count.



                                            195
 2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 196 of 211
19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                       EXHIBIT A Pg 197 of 212



446.      Each of the RICO Defendants is a legal entity separate and distinct from the

   HDA. And, the HDA serves the interests of distributors and Manufacturers beyond the

   RICO Defendants. Therefore, the HDA exists separately from the Opioid Diversion

   Enterprise, and each of the RICO Defendants exists separately from the HDA. Therefore,

   the HDA may serve as a RICO enterprise.

447.      The legal and association-in-fact enterprises alleged in the previous and

   subsequent paragraphs were each used by the RICO Defendants to conduct the Opioid

   Diversion Enterprise by engaging in a pattern of racketeering activity. Therefore, the

   legal and association in- fact enterprises alleged in the previous and subsequent

   paragraphs are pleaded in the alternative and are collectively referred to as the "Opioid

   Diversion Enterprise. “The RICO Defendants' violations of law and their pattern of

   racketeering activity directly and proximately caused Plaintiff and the proposed Class

   members injury in their businesses, as described above in language expressly

   incorporated herein by reference.

448.      Plaintiff's and the proposed Class members' injuries were proximately caused by

   Defendants' racketeering activities. But for the RICO Defendants' conduct, Plaintiff and

   the proposed Class members would not have incurred the monetary losses described

   above and expressly incorporated herein by reference.

449.      Plaintiff's and the proposed Class members' injuries were directly caused by the

   RICO Defendants' racketeering activities.

450.      Plaintiff seeks actual damages, treble damages, attorney's fees and all costs and

   expenses of suit and pre- and post-judgment interest.




                                           196
  2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 197 of 211
 19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                        EXHIBIT A Pg 198 of 212



COUNT II: RACKETEER INFLUENCED AND CORRUPT ORGANIZATIONS ACT 18
                        U.S.C. 1962(D), ET SEQ.


  451.      Plaintiff, individually and on behalf of the putative Class, realleges and

     incorporates by reference paragraphs 1-431 as if stated fully herein..

  452.      Plaintiff brings this Count against the following Defendants, as defined above:

     Purdue, Cephalon, Janssen, Endo, Mallinckrodt, Actavis, McKesson, Cardinal, and

     AmerisourceBergen (collectively, for purposes of this Count, the "RICO Defendants").

  453.      The RICO Defendants conducted and continue to conduct their business through

     legitimate and illegitimate means in the form of an association-in-fact enterprise and/or a

     legal entity enterprise. At all relevant times, the RICO Defendants were "persons" under

     18 U.S.C. § 1961(3) because they are entities capable of holding, and do hold, "a legal or

     beneficial interest in property."

  454.      For efficiency and avoiding repetition, for purposes of this claim, Plaintiff

     incorporates by reference Paragraphs 324 through 355 concerning the Opioid Diversion

     Enterprise.

  455.      For efficiency and avoiding repetition, for purposes of this claim, Plaintiff

     incorporates by reference Paragraphs 365 through 366 concerning the Conduct of the

     Opioid Diversion Enterprise.

  456.      For efficiency and avoiding repetition, for purposes of this claim, Plaintiff

     incorporates by reference Paragraphs 367 through 422 concerning the Pattern of

     Racketeering Activity of the Opioid Diversion Enterprise.

  457.      Section 1962(c) of RICO makes it unlawful "for any person employed by or

     associated with any enterprise engaged in, or the activities of which affect, interstate or

     foreign commerce, to conduct or participate, directly or indirectly, in the conduct of such

                                              197
 2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 198 of 211
19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                       EXHIBIT A Pg 199 of 212



   enterprise's affairs through a pattern of racketeering activity or collection of unlawful

   debt." 18 U.S.C. § 1962(c); United State v. Turkette, 452 U.S. 576, 580 (1981).

458.       The term "enterprise" is defined as including "any individual, partnership,

   corporation, association, or other legal entity, and any union or group of individuals

   associated in fact although not a legal entity." 18 U.S.C. § 1961(4); Turkette, 452 U.S. at

   580; Boyle v. U.S., 556 U.S. 938, 944 (2009). The definition of "enterprise" in Section

   1961(4) includes legitimate and illegitimate enterprises within its scope. Specifically, the

   section "describes two separate categories of associations that come within the purview

   of an 'enterprise' -- the first encompassing organizations such as corporations,

   partnerships, and other 'legal entities,' and the second covering 'any union or group of

   individuals associated in fact although not a legal entity. '" Turkette, 452 U.S. at 577. The

   second category is not a more generalized description of the first. Id.

459.      For over a decade, the RICO Defendants aggressively sought to bolster their

   revenue, increase profit, and grow their share of the prescription painkiller market by

   unlawfully and surreptitiously increasing the volume of opioids they sold. However, the

   RICO Defendants are not permitted to engage in a limitless expansion of their market

   through the unlawful sales of regulated painkillers. As ''registrants,'' the RICO

   Defendants operated and continue to operate within the "closed-system" created under the

   Controlled Substances Act, 21 U.S.C. § 821, et seq. (the "CSA"). The CSA restricts the

   RICO Defendants' ability to manufacture or distribute Schedule II substances like opioids

   by requiring them to: (1) register to manufacture or distribute opioids; (2) maintain

   effective controls against diversion of the controlled substances that they manufacturer or

   distribute; (3) design and operate a system to identify suspicious orders of controlled



                                            198
 2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 199 of 211
19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                       EXHIBIT A Pg 200 of 212



   substances, halt such unlawful sales, and report them to the DEA; and (4) make sales

   within a limited quota set by the DEA for the overall production of Schedule II

   substances like opioids.

460.      The closed-system created by the CSA, including the establishment of quotas,

   was specifically intended to reduce or eliminate the diversion of Schedule II substances

   like opioids from "legitimate channels of trade" to the illicit market by controlling the

   quantities of the basic ingredients needed for the manufacture of [controlled substances].”

461.      Finding it impossible to legally achieve their ever increasing sales ambitions,

   members of the Opioid Diversion Enterprise (as defined above) systematically and

   fraudulently violated their statutory duty to maintain effective controls against diversion

   of their drugs, to design and operate a system to identify suspicious orders of their drugs,

   to halt unlawful sales of suspicious orders, and to notify the DEA of suspicious orders.

   As discussed in detail below, through the RICO Defendants' scheme, members of the

   Opioid Diversion Enterprise repeatedly engaged in unlawful sales of painkillers which, in

   turn, artificially and illegally increased the annual production quotas for opioids allowed

   by the DEA. In doing so, the RICO Defendants allowed hundreds of millions of pills to

   enter the illicit market which allowed them to generate obscene profits.

462.      Defendants' illegal scheme was hatched by an association-in-fact enterprise

   between the Manufacturer Defendants and the Distributor Defendants, and executed in

   perfect harmony by each of them. In particular, each of the RICO Defendants were

   associated with, and conducted or participated in, the affairs of the RICO enterprise

   (defined below and referred to collectively as the "Opioid Diversion Enterprise''), whose

   purpose was to engage in the unlawful sales of opioids, and deceive the public and



                                            199
 2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 200 of 211
19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                       EXHIBIT A Pg 201 of 212



   federal and state regulators into believing that the RICO Defendants were faithfully

   fulfilling their statutory obligations. The RICO Defendants' scheme allowed them to

   make billions in unlawful sales of opioids and, in turn, increase and/or maintain high

   production quotas with the purpose of ensuring unlawfully increasing revenues, profits,

   and market share. As a direct result of the RICO Defendants' fraudulent scheme, course

   of conduct, and pattern of racketeering activity, they were able to extract billions of

   dollars of revenue from the addicted American public, while entities like Plaintiff

   experienced tens of millions of dollars of injury caused by the reasonably foreseeable

   consequences of the prescription opioid addiction epidemic. As explained in detail below,

   the RICO Defendants' misconduct violated Section 1962( c) and Plaintiff is entitled to

   treble damages for their injuries under 18 U.S.C. § 1964(c).

463.        Alternatively, the RICO Defendants were members of a legal entity enterprise

   within the meaning of 18 U.S.C. § 1961(4), through which the RICO Defendants

   conducted their pattern of racketeering activity in this jurisdiction and throughout the

   United States. Specifically, the Healthcare Distribution Alliance (the "HDA”) is a

   distinct legal entity that satisfies the definition of a RICO enterprise. The HDA is a non-

   profit corporation formed under the laws of the District of Columbia and doing business

   in Virginia. As a non-profit corporation, HDA qualifies as an "enterprise" within the

   definition set out in 18 U.S.C. § 1961(4) because It is a corporation and a legal entity.

464.        On information and belief, each of the RICO Defendants is a member, participant,

   and/or sponsor of the HDA and utilized the HDA to conduct the Opioid Diversion

   Enterprise and to engage in the pattern of racketeering activity that gives rise to the

   Count.



                                            200
 2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 201 of 211
19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                       EXHIBIT A Pg 202 of 212



465.      Each of the RICO Defendants is a legal entity separate and distinct from the

   HDA. And, the HDA serves the interests of distributors and Manufacturers beyond the

   RICO Defendants. Therefore, the HDA exists separately from the Opioid Diversion

   Enterprise, and each of the RICO Defendants exists separately from the HDA. Therefore,

   the HDA may serve as a RICO enterprise.

466.      The legal and association-in-fact enterprises alleged in the previous and

   subsequent paragraphs were each used by the RICO Defendants to conduct the Opioid

   Diversion Enterprise by engaging in a pattern of racketeering activity. Therefore, the

   legal and association in- fact enterprises alleged in the previous and subsequent

   paragraphs are pleaded in the alternative and are collectively referred to as the "Opioid

   Diversion enterprise.” The RICO Defendants' violations of law and their pattern of

   racketeering activity directly and proximately caused Plaintiff and the proposed Class

   members injury in their businesses, as described above in language expressly

   incorporated herein by reference.

467.      Plaintiff’s and the proposed Class members' injuries were proximately caused by

   Defendants' racketeering activities. But for the RICO Defendants' conduct, Plaintiff and

   the proposed Class members would not have incurred the monetary losses described

   above and expressly incorporated herein by reference.

468.      Defendants conspired to violate Section 1962(c), as alleged more fully above, by

   conducting the affairs of the Opioid Diversion Enterprise through a pattern of

   racketeering activity, as incorporated by reference The RICO Defendants' violations of

   law and their pattern of racketeering activity directly and proximately caused Plaintiff’s




                                           201
 2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 202 of 211
19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                       EXHIBIT A Pg 203 of 212



   and the proposed Class members’ injury in their businesses, as described above in

   language expressly incorporated herein by reference.

469.          Plaintiff brings this claim against all RICO Defendants. At all relevant times, the

   RICO Defendants were associated with the Opioid Diversion Enterprise and agreed and

   conspired to violate 18 U.S.C. § 1962(c), that is, they agreed to conduct and participate,

   directly and indirectly, in the conduct of the affairs of the Opioid Diversion Enterprise

   through a pattern of racketeering activity in violation of 18 U.S.C. § 1962(d). Under

   Section 1962(d) it is unlawful for "any person to conspire to violate" Section 1962(c),

   among other provisions. 18 U.S.C. § 1962(d).

470.          Plaintiff's and the proposed Class members' injuries were directly caused by the

   RICO Defendants' racketeering activities.

471.          Plaintiff seeks actual damages, treble damages, attorney's fees and all costs and

   expenses of suit and pre- and post-judgment interest.


                              COUNT III: NEGLIGENCE
480.Plaintiff, individually and on behalf of the putative Class, realleges and incorporates by

       reference paragraphs 1-232 and 423-431 as if stated fully herein.

481. Under State law, to establish actionable negligence, one must show the existence of a

       duty, a breach of that duty, and injury resulting proximately therefrom. All such essential

       elements exist here.

482.Each Defendant had duties to exercise reasonable, or due, care in marketing, promoting,

       selling, and distributing highly dangerous Schedule II opioid drugs.

483.Defendants’ duties are set out as a matter of law, to monitor, report and prevent against

       diversion.



                                              202
 2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 203 of 211
19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                       EXHIBIT A Pg 204 of 212



484. Each Defendant breached its aforesaid duties by its conduct previously specified herein;

    namely the false and misleading marketing promotion, sale and distribution of opioid

    drugs.

485. Manufacturer Defendants breached their duties, as detailed above, when they:

       e. misrepresented that opioids improve function;

       f. misrepresented that opioids are safe and effective for long-term use;

       g. concealed the link between long-term use of opioids and addiction;

       h. misrepresented that addiction risk can be managed;

       i.    masked the signs of addiction by calling them “pseudoaddiction”;

       j.    falsely claimed withdrawal is easily managed;

       k. misrepresented or omitted the greater dangers from higher doses of opioids;

       l.    deceptively minimized the adverse effects of opioids and overstated the risks

             of NSAIDs; and

       m. failing to monitor, report, and halt suspicious orders of opioids based on

             chargeback data.

486.The Distributor Defendants breached their duty to exercise due diligence to avoid

    filling suspicious orders that might be diverted into channels other than legitimate

    medical, scientific and industrial channels.

487.Each Defendant owed its aforesaid duties to Plaintiff and the members of the proposed

    Class because the injuries alleged herein were foreseeable by the Defendants.

488.The fact that Plaintiff and the class he seeks to represent would have to provide medical

    services for opioid addicted patients was both the foreseeable and intended consequence

    of Defendants’ marketing scheme. Defendants set out to change the medical and general


                                            203
 2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 204 of 211
19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                       EXHIBIT A Pg 205 of 212



    consensus supporting chronic opioid therapy, encouraging doctors to prescribe, long- term

    prescriptions of opioids to treat chronic pain despite the absence of genuine evidence

    supporting chronic opioid therapy and the contrary evidence regarding the significant risks

    and limited benefits from long-term use of opioids.

489.Because opioids are very dangerous and highly addictive drugs, it was foreseeable to

    Defendants that the opioid epidemic would result in a corresponding epidemic of patients

    with opioid conditions at emergency rooms. It was also foreseeable to Defendants that

    Plaintiff and the Class members would suffer the aforesaid monetary losses because of the

    opioid epidemic, since emergency room physicians typically are not reimbursed for their

    treatment of uninsured patients and receive only partial reimbursement for their treatment

    of patients with health insurance or government assistance.

490.Plaintiff and the Class members incur partial monetary losses for patients with health

    insurance, and total monetary losses for uninsured patients, in the treatment of patients

    with opioid conditions. These patients would not have presented to Plaintiff and the Class

    members, and would not have had opioid conditions, but for the opioid epidemic created

    and engineered by Defendants. Accordingly, Plaintiff's and the Class members' aforesaid

    monetary losses are the direct and proximate result of Defendants' acts and omissions

    previously specified herein.

491.Plaintiff and the members of the proposed Class seek compensatory damages for their

    monetary losses previously specified herein, plus interest and the costs of this action.


  COUNT IV: WANTONNESS, RECKLESSNESS, AND GROSS NEGLIGENCE
492.Plaintiff, individually and on behalf of the putative Class, realleges and incorporates by

    reference paragraphs 1-232 and 423-431 as if stated fully herein.



                                            204
 2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 205 of 211
19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                       EXHIBIT A Pg 206 of 212



493.Defendants' aforesaid acts and omissions were done and omitted knowing that injury to

    Plaintiff and the Class members would likely or probably result; were done or omitted

    with a reckless or conscious disregard of the rights of Plaintiff and the Class members;

    were done or omitted without the exercise of even a slight degree of care; were done or

    omitted with conscious indifference to the consequences; and/or constituted a substantial

    deviation from the standard of care applicable.

494.Each Defendant had duties to exercise reasonable, or due, care in marketing, promoting,

    selling, and distributing highly dangerous Schedule II opioid drugs.

495.Defendants’ duties are set out as a matter of law, to monitor, report and prevent against

    diversion.

496.Each Defendant breached its aforesaid duties by its conduct previously specified herein;

    namely the false and misleading marketing promotion, sale and distribution of opioid

    drugs.

497.Manufacturer Defendants breached their duties, as detailed above, when they:

       a. misrepresented that opioids improve function;

       b. misrepresented that opioids are safe and effective for long-term use;

       c. concealed the link between long-term use of opioids and addiction;

       d. misrepresented that addiction risk can be managed;

       e. masked the signs of addiction by calling them “pseudoaddiction”;

       f. falsely claimed withdrawal is easily managed;

       g. misrepresented or omitted the greater dangers from higher doses of opioids;

       h. deceptively minimized the adverse effects of opioids and overstated the risks

             of NSAIDs; and



                                           205
 2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 206 of 211
19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                       EXHIBIT A Pg 207 of 212



       i. failing to monitor, report, and halt suspicious orders of opioids based on

           chargeback data.

498.The Distributor Defendants breached their duty to exercise due diligence to avoid filling

    suspicious orders that might be diverted into channels other than legitimate medical,

    scientific and industrial channels.

499.Each Defendant owed its aforesaid duties to Plaintiff and the members of the proposed

    Class because the injuries alleged herein were foreseeable by the Defendants.

500.The fact that Plaintiff and the class he seeks to represent would have to provide medical

    services for opioid addicted patients was both the foreseeable and intended consequence

    of Defendants’ marketing scheme. Defendants set out to change the medical and general

    consensus supporting chronic opioid therapy, encouraging doctors to prescribe, long- term

    prescriptions of opioids to treat chronic pain despite the absence of genuine evidence

    supporting chronic opioid therapy and the contrary evidence regarding the significant risks

    and limited benefits from long-term use of opioids.

501.Because opioids are very dangerous and highly addictive drugs, it was foreseeable to

    Defendants that the opioid epidemic would result in a corresponding epidemic of patients

    with opioid conditions at emergency rooms. It was also foreseeable to Defendants that

    Plaintiff and the Class members would suffer the aforesaid monetary losses because of the

    opioid epidemic, since emergency room physicians typically are not reimbursed for their

    treatment of uninsured patients and receive only partial reimbursement for their treatment

    of patients with health insurance or government assistance.

502.Plaintiff and the Class members incur partial monetary losses for patients with health

    insurance, and total monetary losses for uninsured patients, in the treatment of patients



                                           206
 2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 207 of 211
19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                       EXHIBIT A Pg 208 of 212



    with opioid conditions. These patients would not have presented to Plaintiff and the Class

    members, and would not have had opioid conditions, but for the opioid epidemic created

    and engineered by Defendants. Accordingly, Plaintiff's and the Class members' aforesaid

    monetary losses are the direct and proximate result of Defendants' acts and omissions

    previously specified herein.

503.As a direct and proximate result of Defendants' wantonness, recklessness, or gross

    negligence, Plaintiff and the Class members were monetarily damaged as aforesaid.

504.Plaintiff seeks compensatory and punitive damages, plus the costs of this action.


                        COUNT V: COMMON LAW FRAUD


505.Plaintiff, individually and on behalf of the putative Class, realleges and incorporates by

    reference paragraphs 1-232 and 423-431 as if stated fully herein.

506.As alleged herein, Manufacturer Defendants intentionally made false representations and

    concealed material facts about opioids, including but not limited to:

       a. misrepresented that opioids improve function;

       b. misrepresented that opioids are safe and effective for long-term use;

       c. concealed the link between long-term use of opioids and addiction;

       d. misrepresented that addiction risk can be managed;

       e. masked the signs of addiction by calling them “pseudoaddiction”;

       f. falsely claimed withdrawal is easily managed;

       g. misrepresented or omitted the greater dangers from higher doses of opioids;

       h. and deceptively minimized the adverse effects of opioids and overstated the

           risks of NSAIDs.



                                           207
 2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 208 of 211
19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                       EXHIBIT A Pg 209 of 212



507.Manufacturer Defendants made misrepresentations and failed to disclose material facts to

    physicians and consumers throughout the United States, to induce the physicians to

    prescribe and administer, and consumers to purchase and consume, opioids as set forth

    herein.

508.The Distributor Defendants refuse to abide by the duties imposed by federal law which

    are required to legally acquire and maintain a license to distribute prescription opiates. The

    unlawful conduct by the Distributor Defendants is purposeful and intentional. The

    Distributor Defendants' repeated shipments of suspicious orders, over an extended period

    of time, in violation of public safety statutes, and without reporting the suspicious orders

    to the relevant authorities.

509.Distributor Defendants made misrepresentations and failed to disclose material facts to

    authorities throughout the United States, to induce the prescription, administration and

    consumption of opioids as set forth herein.

510.Defendants' false representations and omissions were material, and were made and omitted

    intentionally or recklessly.

511.Defendants intended that physicians and consumers would rely upon their

    misrepresentations and omissions.

512.Physicians and consumers reasonably relied on Defendants' misrepresentations and

    omissions. Physicians prescribed and administered, and consumers purchased and

    consumed, opioids as set forth herein.

513.Because of physicians' and consumers' reliance on Defendants' misrepresentations and

    omissions of material fact, Plaintiff and the Class members have suffered monetary




                                             208
 2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 209 of 211
19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                       EXHIBIT A Pg 210 of 212



    damages as aforesaid. Plaintiff seeks compensatory and punitive damages, plus the costs

    of this action.

514.Defendants’ marketing of opioids caused Plaintiff and the putative class he seeks to

    represent to diagnose, care for and treat opioid addicted patients who presented with opioid

    addicted symptoms. All of these medical services provided by Plaintiff were caused by

    Defendants’ fraudulent marketing and scheme. Defendants should be held responsible for

    all economic damages suffered by Plaintiff and the putative class he seeks to represent.

    Plaintiff is obligated to cover medically necessary and reasonably required care; he had no

    choice but to provide these services although often he was not paid or was paid

    substantially less than market rates.

515.The fact that Plaintiff and the class he seeks to represent would have to provide medical

    services for opioid addicted patients was both the foreseeable and intended consequence

    of Defendants’ fraudulent marketing scheme. Defendants set out to change the medical

    and general consensus supporting chronic opioid therapy with the intention of encouraging

    doctors to prescribe, long- term prescriptions of opioids to treat chronic pain despite the

    absence of genuine evidence supporting chronic opioid therapy and the contrary evidence

    regarding the significant risks and limited benefits from long-term use of opioids.

516.Because opioids are very dangerous and highly addictive drugs, it was foreseeable to

    Defendants that the opioid epidemic would result in a corresponding epidemic of patients

    with opioid conditions in emergency rooms. It was also foreseeable to Defendants that

    Plaintiff and the Class members would suffer the aforesaid monetary losses because of the

    opioid epidemic, since emergency room physicians typically are not reimbursed for their




                                            209
   2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 210 of 211
  19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                         EXHIBIT A Pg 211 of 212



        treatment of uninsured patients and receive only partial reimbursement for their treatment

        of patients with health insurance.

   517.Defendants’ misrepresentations were material to, and influenced, the opioid-addicted

        patients presented to Plaintiff and the class he seeks to represent. In the first instance,

        Plaintiff would not have been presented with, or required to diagnose, care and treat these

        opioid-addicted patients, but for Defendants’ fraudulent and deceptive marketing. Second,

        Plaintiff has demonstrated that Defendants’ marketing is material by setting forth in detail

        Defendants’ wrongful acts.

   518.Plaintiff and the members of the proposed Class seek compensatory damages for their

        monetary losses previously specified herein, plus interest and the costs of this action.

                                PRAYER FOR RELIEF
       WHEREFORE, Plaintiff individually and on behalf of all others similarly situated, ask that

the Court:

               ( a) Certify the Class proposed herein;

               (b) Appoint Plaintiff as representative of the Class;

               (c) Appoint Plaintiff's counsel as attorneys for the Class;

               (d) Enter judgment awarding Plaintiff and the Class members monetary damages,
               compensatory in nature, on their negligence claim;

               (e) Enter judgment awarding Plaintiff and the Class members monetary damages,
               compensatory and punitive, on their claims for wanton, reckless, and grossly
               negligent conduct, and on their claims for fraud;

               (f) Enter judgment awarding Plaintiff and the Class members treble damages on
               their RICO claims;




                                                210
    2:18-cv-02080-MDL Date Filed 07/26/18 Entry Number 1 Page 211 of 211
   19-23649-rdd Doc 1629-1 Filed 08/27/20 Entered 08/27/20 16:35:44 Exhibit
                          EXHIBIT A Pg 212 of 212



                (g) Award Plaintiff and the class members prejudgment interest and post-judgment
                interest as provided by law;

                (h) Award Plaintiff and the Class members a reasonable attorney's fee and costs;
                and

                (i) Provide such further relief as may be just and proper.

                                         JURY DEMAND

        Plaintiff, individually and on behalf of the Class members, demand a trial by jury on all

issues so triable.

Respectfully Submitted,

DATED: July 25th, 2018


                                                       /s/Dean A. Hayes
                                                       Dean A. Hayes
                                                       Federal Bar # 5917
                                                       McCabe, Trotter & Beverly, P.C.
                                                       4500 Fort Jackson Blvd., Suite 250
                                                       Columbia, SC 29209
                                                       Main: (803) 724-5000
                                                       Direct: (803) 724-5006
                                                       Fax: (803) 724-5001
                                                       Email: dean.hayes@mccabetrotter.com


                                                       /s/ Paul S. Rothstein
                                                       Paul S. Rothstein
                                                       (pro hac vice pending)
                                                       Fla. Bar No. 310123
                                                       626 N.E. First Street
                                                       Gainesville, Florida 32601
                                                       Tel: (352) 376-7650
                                                       Fax: (352) 374-7133
                                                       psr@rothsteinforjustice.com

                                                       Attorneys for the Plaintiff
                                                 211
